Exhibit 10.1

 

Execution Version

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of
November 15, 2018

among

LANDMARK INFRASTRUCTURE ASSET OPCO II LLC

LANDMARK INFRASTRUCTURE INC.,

and

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC,

as the Borrowers,

LANDMARK INFRASTRUCTURE PARTNERS LP,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

SUNTRUST BANK
as Administrative Agent




SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arranger and Joint Bookrunner

CITIZENS FINANCIAL GROUP, INC.
as Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

ROYAL BANK OF CANADA
as Joint Bookrunner and Co-Syndication Agent

REGIONS BANK
as Co-Documentation Agent

TEXAS CAPITAL BANK, N.A.
as Co-Documentation Agent

 

 

 





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I DEFINITIONS; CONSTRUCTION

1

 

Section 1.1.

Definitions1

 

 

Section 1.2.

Classifications of Loans and Borrowings39

 

 

Section 1.3.

Accounting Terms and Determination39

 

 

Section 1.4.

Terms Generally39

 

 

Section 1.5.

Conversion of Foreign Currencies40

 

Article II AMOUNT AND TERMS OF THE COMMITMENTS

40

 

Section 2.1.

General Description of Facilities40

 

 

Section 2.2.

Revolving Loans40

 

 

Section 2.3.

Procedure for Revolving Borrowings41

 

 

Section 2.4.

Determination of Dollar Amounts41

 

 

Section 2.5.

Swingline Commitment41

 

 

Section 2.6.

Funding of Borrowings43

 

 

Section 2.7.

Interest Elections43

 

 

Section 2.8.

Optional Reduction and Termination of Commitments44

 

 

Section 2.9.

Repayment of Loans45

 

 

Section 2.10.

Evidence of Indebtedness45

 

 

Section 2.11.

Optional Prepayments46

 

 

Section 2.12.

Mandatory Prepayments46

 

 

Section 2.13.

Interest on Loans46

 

 

Section 2.14.

Fees47

 

 

Section 2.15.

Computation of Interest and Fees48

 

 

Section 2.16.

Inability to Determine Interest Rates48

 

 

Section 2.17.

Illegality50

 

 

Section 2.18.

Increased Costs50

 

 

Section 2.19.

Funding Indemnity51

 

 

Section 2.20.

Taxes52

 

 

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs55

 

 

Section 2.22.

Letters of Credit57

 

 

Section 2.23.

Increase of Commitments; Additional Lenders61

 

 

Section 2.24.

Mitigation of Obligations63

 

 

Section 2.25.

Replacement of Lenders63

 

 

Section 2.26.

Defaulting Lenders64

 

 

Section 2.27.

Administrative Borrower67

 

 

Section 2.28.

Judgment Currency67

 

Article III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

68

 

Section 3.1.

Conditions to Effectiveness68

 

 

Section 3.2.

Conditions to Each Credit Event70

 

 

Section 3.3.

Delivery of Documents70

 

 

--------------------------------------------------------------------------------

 

Article IV REPRESENTATIONS AND WARRANTIES

71

 

Section 4.1.

Existence; Power71

 

 

Section 4.2.

Organizational Power; Authorization71

 

 

Section 4.3.

Governmental Approvals; No Conflicts71

 

 

Section 4.4.

Financial Statements71

 

 

Section 4.5.

Litigation and Environmental Matters72

 

 

Section 4.6.

Compliance with Laws and Agreements72

 

 

Section 4.7.

Investment Company Act72

 

 

Section 4.8.

Taxes72

 

 

Section 4.9.

Margin Regulations72

 

 

Section 4.10.

ERISA72

 

 

Section 4.11.

Ownership of Property; Insurance73

 

 

Section 4.12.

Disclosure74

 

 

Section 4.13.

Labor Relations74

 

 

Section 4.14.

Subsidiaries74

 

 

Section 4.15.

Solvency75

 

 

Section 4.16.

Deposit and Disbursement Accounts75

 

 

Section 4.17.

Collateral Documents75

 

 

Section 4.18.

Material Agreements75

 

 

Section 4.19.

Anti-Corruption Laws and Sanctions76

 

 

Section 4.20.

Patriot Act76

 

Article V AFFIRMATIVE COVENANTS

76

 

Section 5.1.

Financial Statements and Other Information76

 

 

Section 5.2.

Notices of Material Events77

 

 

Section 5.3.

Existence; Conduct of Business79

 

 

Section 5.4.

Compliance with Laws79

 

 

Section 5.5.

Payment of Obligations79

 

 

Section 5.6.

Books and Records80

 

 

Section 5.7.

Visitation and Inspection80

 

 

Section 5.8.

Maintenance of Properties; Insurance80

 

 

Section 5.9.

Use of Proceeds; Margin Regulations80

 

 

Section 5.10.

Casualty and Condemnation81

 

 

Section 5.11.

Cash Management81

 

 

Section 5.12.

Additional Subsidiaries and Collateral81

 

 

Section 5.13.

MLP Guaranty84

 

 

Section 5.14.

Further Assurances84

 

 

Section 5.15.

Designation and Conversion of Restricted and Unrestricted Subsidiaries84

 

 

Section 5.16.

[Reserved]85

 

 

Section 5.17.

Post-Closing Matters85

 

Article VI FINANCIAL COVENANTS

85

 

Section 6.1.

Leverage Ratio86

 

 

Section 6.2.

Interest Coverage Ratio86

 

 

--------------------------------------------------------------------------------

 

Article VII NEGATIVE COVENANTS

86

 

Section 7.1.

Indebtedness and Preferred Equity86

 

 

Section 7.2.

Liens87

 

 

Section 7.3.

Fundamental Changes88

 

 

Section 7.4.

Investments, Loans89

 

 

Section 7.5.

Restricted Payments90

 

 

Section 7.6.

Sale of Assets91

 

 

Section 7.7.

Transactions with Affiliates92

 

 

Section 7.8.

Restrictive Agreements93

 

 

Section 7.9.

Sale and Leaseback Transactions93

 

 

Section 7.10.

Hedging Transactions94

 

 

Section 7.11.

Amendment to Material Documents94

 

 

Section 7.12.

Activities of the MLP94

 

 

Section 7.13.

Accounting Changes94

 

 

Section 7.14.

Unrestricted Subsidiaries94

 

 

Section 7.15.

Government Regulation94

 

Article VIII EVENTS OF DEFAULT

95

 

Section 8.1.

Events of Default95

 

 

Section 8.2.

Application of Proceeds from Collateral97

 

Article IX THE ADMINISTRATIVE AGENT

98

 

Section 9.1.

Appointment of the Administrative Agent98

 

 

Section 9.2.

Nature of Duties of the Administrative Agent99

 

 

Section 9.3.

Lack of Reliance on the Administrative Agent100

 

 

Section 9.4.

Certain Rights of the Administrative Agent100

 

 

Section 9.5.

Reliance by the Administrative Agent100

 

 

Section 9.6.

The Administrative Agent in its Individual Capacity100

 

 

Section 9.7.

Successor Administrative Agent100

 

 

Section 9.8.

Withholding Tax101

 

 

Section 9.9.

The Administrative Agent May File Proofs of Claim101

 

 

Section 9.10.

Authorization to Execute Other Loan Documents102

 

 

Section 9.11.

Collateral and Guaranty Matters102

 

 

Section 9.12.

Co-Syndication Agents103

 

 

Section 9.13.

Right to Realize on Collateral and Enforce Guarantee103

 

 

Section 9.14.

Secured Bank Product Obligations and Hedging Obligations103

 

Article X MISCELLANEOUS

104

 

Section 10.1.

Notices104

 

 

Section 10.2.

Waiver; Amendments106

 

 

Section 10.3.

Expenses; Indemnification107

 

 

Section 10.4.

Successors and Assigns109

 

 

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process113

 

 

Section 10.6.

WAIVER OF JURY TRIAL113

 

 

Section 10.7.

Right of Set-off114

 

 

Section 10.8.

Counterparts; Integration114

 

 

Section 10.9.

Survival114

 

 

--------------------------------------------------------------------------------

 

 

Section 10.10.

Severability114

 

 

Section 10.11.

Confidentiality115

 

 

Section 10.12.

Interest Rate Limitation115

 

 

Section 10.13.

Waiver of Effect of Corporate Seal116

 

 

Section 10.14.

Patriot Act116

 

 

Section 10.15.

No Advisory or Fiduciary Responsibility116

 

 

Section 10.16.

Amendment and Restatement116

 

 

Section 10.17.

No General Partner’s Liability for Facility117

 

 

Section 10.18.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions117

 




 

--------------------------------------------------------------------------------

 

Schedules

Schedule I-Applicable Margin and Applicable Percentage

Schedule II-Commitment Amounts

 

Schedule 4.14-Subsidiaries

Schedule 4.14(A)-Fund A Subsidiaries

Schedule 4.14(D)-Fund D Subsidiaries

Schedule 4.16-Deposit and Disbursement Accounts

Schedule 4.18-Material Agreements

Schedule 5.15-Unrestricted Subsidiaries

Schedule 7.1-Existing Indebtedness

Schedule 7.2-Existing Liens

Schedule 7.4-Existing Investments

Schedule 7.7-Affiliate Transactions

 

 

Exhibits

Exhibit A- Form of Assignment and Acceptance

Exhibit B-Form of Guaranty and Security Agreement

Exhibit C-Form of Amendment Agreement

Exhibit DForm of Omnibus Mortgage Amendment

Exhibit EForm of Omnibus Closing Date Existing Mortgage Amendment

 

Exhibit 2.3-Form of Notice of Revolving Borrowing

Exhibit 2.4-Form of Notice of Swingline Borrowing

Exhibit 2.7-Form of Notice of Conversion/Continuation

Exhibit 2.20-Tax Certificates

Exhibit 3.1(b)(v)-Form of Officer’s Certificate

Exhibit 5.1(c)-Form of Compliance Certificate

 

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of November 15, 2018, by and among LANDMARK INFRASTRUCTURE ASSET
OPCO II LLC, a Delaware limited liability company (“Landmark Asset II OpCo”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”), LANDMARK
INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability company
(“Landmark Operating Company”, and together with Landmark Asset II OpCo and
Landmark REIT, collectively, the “Borrowers”, and individually, a  “Borrower”),
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the “MLP”),
the several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”), and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the several banks and other financial institutions and
lenders from time to time party thereto (collectively, the “Existing Lenders”),
and SunTrust Bank, in its capacity as the Administrative Agent, the Issuing
Bank, and the Swingline Lender entered into that certain credit agreement dated
as of July 31, 2017 (as amended prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders made certain loans and other
extensions of credit to the Borrowers, as the borrowers thereunder;

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement and provide
certain loans and other extensions of credit to the Borrowers pursuant to this
Agreement;

WHEREAS, the parties hereto intend that (a) the loans under the Existing Credit
Agreement outstanding as of the Closing Date (as defined below) shall continue
to exist and shall be Loans under and as defined in this Agreement on the terms
set forth herein and (b) except as specifically provided in this Agreement and
in the other Loan Documents (as defined below), the “Collateral” (as such term
is defined in the Existing Credit Agreement) in existence on the Closing Date
and the “Loan Documents” (as defined in the Existing Credit Agreement) shall
continue to secure, guarantee, support and otherwise benefit the Obligations of
the Borrowers and the other Loan Parties (as defined below) under this Agreement
and the other Loan Documents.

NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

Article I

DEFINITIONS; CONSTRUCTION

Section 1.1.Definitions

.  In addition to the other terms defined herein, the following terms used
herein shall have the meanings herein specified (to be equally applicable to
both the singular and plural forms of the terms defined):

“Acquisition” shall mean (a) any Investment by any Borrower or any of their
respective Subsidiaries in any other Person, whether through purchase, merger or
other business combination or transaction, (b) any acquisition by any Borrower
or any of their respective Subsidiaries of the assets of any Person (other than
a Subsidiary of any Borrower) that constitute all or substantially all of the
assets of such

 

--------------------------------------------------------------------------------

 

Person or a division or business unit of such Person, whether in one transaction
or a series of related transactions, and whether through purchase, merger or
other business combination or transaction (and substantially all of such assets,
division or business unit are located in the United States) or (c) the purchase
of any Other Asset, Easement or Fee Owned Property.  With respect to a
determination of the amount of an Acquisition, such amount shall include all
consideration (including any deferred payments) set forth in the applicable
agreements governing such Acquisition as well as the assumption of any
Indebtedness in connection therewith.

“Additional Lender” and “Additional Lenders” shall have the meanings set forth
in Section 2.23.

“Adjusted Consolidated EBITDA” shall mean, for any period, Consolidated EBITDA
calculated on a Pro Forma Basis.  

“Adjusted LIBO Rate” shall mean, with respect to (a) each Interest Period for a
Eurodollar Loan and for any Eurodollar Loan denominated in any LIBOR Quoted
Currency, (x) the rate per annum equal to the London interbank offered rate for
deposits in such LIBOR Quoted Currency appearing on Reuters screen page LIBOR 01
(or on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may reasonably be designated by the Administrative Agent from time to time)
(in each case, the “LIBOR Screen Rate”) at approximately 11:00 A.M. (London
time) on the Quotation Day for such Interest Period and for such LIBOR Quoted
Currency, with a maturity comparable to such Interest Period, divided by (y) a
percentage equal to 100% minus the then-stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D) and
(b) any Eurodollar Borrowing denominated in any Non-Quoted Currency and for any
applicable Interest Period, the applicable Local Screen Rate for such Non-Quoted
Currency on the Quotation Day for such Non-Quoted Currency and Interest Period;
provided that if the rates referred to in clauses (a) and (b) above shall be
less than zero, the Adjusted LIBO Rate shall be deemed zero for purposes of this
Agreement; provided further that if the rates referred to in clause (a) or
clause (b) above is not available at any such time for any reason, then the rate
referred to in clause (a) or clause (b), as applicable, shall instead be the
interest rate per annum (such rate being the “Interpolated Rate”), as determined
by the Administrative Agent, to be the arithmetic average of the rates per annum
at which deposits in the relevant currency in an amount equal to the amount of
such Eurodollar Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the first day of such Interest Period. It is understood
and agreed that all of the terms and conditions of this definition of “Adjusted
LIBO Rate” shall be subject to Section 2.16.

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof, and shall include any successor administrative agent.

“Administrative Borrower” shall have the meaning set forth in Section 2.27.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such

2

 



 

--------------------------------------------------------------------------------

 

Person.  For the purposes of this definition, “Control” shall mean the power,
directly or indirectly, either to (i) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of a Person or (ii) direct or cause the direction of the
management and policies of a Person, whether through the ability to exercise
voting power, by control or otherwise.  The terms “Controlled by” and “under
common Control with” have the meanings correlative thereto.

“Affiliate Funds” shall mean the Predecessor Funds and the Permitted Funds.

“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling, (d)
Canadian Dollars and (e) Australian Dollars; provided that if any Agreed
Currency shall cease to be readily available and freely transferable and
convertible into Dollars as reasonably determined by the Administrative Agent,
such currency shall cease to be an Agreed Currency.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate amount of the
Aggregate Revolving Commitments from time to time.  On the Closing Date, the
Aggregate Revolving Commitment Amount is $450,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, at any time all
Revolving Commitments of all Lenders outstanding at such time.

“Alternative Rate” has the meaning assigned to such term in Section 2.16(a).

“Amendment Agreement” shall mean an Amendment Agreement executed by the Landmark
Operating Company and the Administrative Agent or the Borrowers and the
Administrative Agent, as applicable, in substantially the form attached hereto
as Exhibit C.

“Annualized Adjusted Consolidated EBITDA” shall mean, with respect to any Fiscal
Quarter, Adjusted Consolidated EBITDA for such Fiscal Quarter multiplied by four
(4).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of their respective Affiliates
from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Administrative Borrower as the office by which its Loans of such Type
are to be made and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, the percentage per annum in effect on such date as set forth on
Schedule I based on the Pricing Level applicable on such date.  The provisions
of this definition shall not limit the rights of the Administrative Agent and
the Lenders with respect to Section 2.13(c) or Article VIII.

3

 



 

--------------------------------------------------------------------------------

 

 

The Pricing Level shall be determined in accordance with the table set forth on
Schedule I based on the Borrowers’ then-current Leverage Ratio.

If at any time the Borrowers fail to deliver the applicable Financials on or
before the date such financial statements are due pursuant to subsections (a)
and (b) of Section 5.1, Pricing Level III shall be deemed applicable for the
period commencing three (3) Business Days after such required date of delivery
and ending on the date which is three (3) Business Days after such financial
statements are actually delivered, after which the Pricing Level shall be
determined in accordance with the table set forth on Schedule I.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) Business Days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Pricing Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

Notwithstanding the foregoing, Pricing Level II shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrowers’ first fiscal quarter ending after the Closing Date and adjustments to
the Pricing Level then in effect shall thereafter be effected in accordance with
the preceding paragraphs.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum in effect on such date
as set forth on Schedule I based on the Pricing Level applicable on such
date.  The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.

The Pricing Level shall be determined in accordance with the table set forth on
Schedule I based on the Borrowers’ then-current Leverage Ratio.

If at any time the Borrowers fail to deliver the applicable Financials on or
before the date such financial statements are due pursuant to subsections (a)
and (b) of Section 5.1, Pricing Level III shall be deemed applicable for the
period commencing three (3) Business Days after such required date of delivery
and ending on the date which is three (3) Business Days after such financial
statements are actually delivered, after which the Pricing Level shall be
determined in accordance with the table set forth on Schedule I.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) Business Days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Pricing Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

Notwithstanding the foregoing, Pricing Level II shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrowers’ first fiscal quarter ending after the Closing Date and adjustments to
the Pricing Level then in effect shall thereafter be effected in accordance with
the preceding paragraphs.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions

4

 



 

--------------------------------------------------------------------------------

 

of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assigned Existing Mortgages” shall mean those Existing Mortgages
(a)(i) assigned to the Administrative Agent for the benefit of the Secured
Parties in connection with the Formation Transactions or any subsequent
Acquisition from an Affiliate Fund that was consummated prior to the Closing
Date or (ii) being assigned to the Administrative Agent for the benefit of the
Secured Parties in connection with a subsequent Acquisition from an Affiliate
Fund and (b) which encumber Real Estate that does not constitute Excluded
Assets.

“Assigned Fund A Mortgages” shall mean each Fund A Mortgage which was assigned
to the Administrative Agent for the benefit of the Secured Parties pursuant to a
Fund A Mortgage Assignment, as amended by the Fund A Omnibus Mortgage Amendment.

“Assigned Fund D Mortgage” shall mean each Fund D Mortgage which was assigned to
the Administrative Agent for the benefit of the Secured Parties pursuant to a
Fund D Mortgage Assignment, as amended by the Fund D Omnibus Mortgage Amendment.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Assignment Endorsement” shall mean an ALTA 10 endorsement, or equivalent.

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for AUD bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BBSY of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion.

“Australian Dollars,” “AUD” and “A$” denote the lawful currency of the
Commonwealth of Australia.

“Available Cash” has the meaning assigned to such term in the MLP Partnership
Agreement.  

“Availability Period” shall mean the period from the Closing Date to but
excluding the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

5

 



 

--------------------------------------------------------------------------------

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (a) is a Lender or an Affiliate of a Lender and
(b) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Administrative Borrower of (i) the existence of such Bank
Product, and (ii) the maximum dollar amount of obligations arising thereunder
(the “Bank Product Amount”).  In no event shall any Bank Product Provider acting
in such capacity be deemed a Lender for purposes hereof to the extent of and as
to Bank Products except that each reference to the term “Lender” in Article IX
shall be deemed to include such Bank Product Provider and in no event shall the
approval of any such person in its capacity as Bank Product Provider be required
in connection with the release or termination of any guaranty, security interest
or Lien of the Administrative Agent under any Loan Document.  The Bank Product
Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Bank Product Provider.  No Bank Product
Amount may be established at any time that a Default or Event of Default
exists.  

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds Rate, as in effect from time to time, plus
0.50% per annum and (c) the Adjusted LIBO Rate determined on a daily basis for
an Interest Period of one (1) month, plus 1.00% per annum (any changes in such
rates to be effective as of the date of any change in such rate); provided, that
if the Base Rate shall be less than zero, then such rate shall be zero for
purposes of this Agreement.  The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

“Beneficial Owner” shall mean, with respect to any amount paid hereunder or
under any other Loan Document, the Person that is the beneficial owner, for U.S.
federal income tax purposes, of such payment.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Billboard Properties” shall mean any Other Asset, Easement or Fee Owned
Property owned by a Borrower or a Restricted Subsidiary relating to the
ownership or operation of billboards and all other property interests owned by
or assigned to any Loan Party relating to the ownership or operation (excluding
any operations that are not specifically related to billboards) of such
billboards.

6

 



 

--------------------------------------------------------------------------------

 

“Borrower” and “Borrowers” shall have the meanings set forth in the introductory
paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Building” shall have the meaning assigned to such term in the applicable Flood
Insurance Laws.  

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, or New York, New York are
authorized or required by law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, (i) any day on which banks are not open for
dealings in Dollar deposits in the London interbank market or (ii) any day on
which banks are not open for dealings in the relevant Agreed Currency in the
London interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).

“Capital Lease Obligations” shall mean, with respect to any Person, all
obligations of such Person to pay rent or other amounts under any lease (or
other arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or non-voting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate which, in turn means on any day the sum of: (a) the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
Interest Period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day
for such Interest Period (as adjusted by the Administrative Agent after 10:00
a.m. (Toronto, Ontario time) to reflect any error in the posted rate of interest
or in the posted average annual rate of interest), plus (b) 0.10% per annum;
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such

7

 



 

--------------------------------------------------------------------------------

 

Interest Period for commercial loans or other extensions of credit to businesses
of comparable credit risk; or if such day is not a Business Day, then as quoted
by the Administrative Agent on the immediately preceding Business Day.

“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) the MLP at any time ceases to own, directly or indirectly, (i) 100%
of the Capital Stock of Landmark II Asset OpCo or (ii) 95% of the Capital Stock
of Landmark REIT, (b) at any time prior to the contribution by the MLP of its
interest in Landmark Operating Company to Landmark REIT, the MLP, and
thereafter, Landmark REIT at any time ceases to own, directly or indirectly,
100% of the Capital Stock of Landmark Operating Company, or (c)(i) the Sponsor
ceases to own, or have the power to vote or direct the voting of, a majority of
the voting stock of the General Partner or (ii) the Sponsor ceases to own
Capital Stock representing a majority of the total economic interests of the
Capital Stock of the General Partner, (d) the General Partner shall cease to
exercise Control over the MLP or (e) the MLP shall cease to exercise Control
over Landmark REIT.

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
any Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company of
such Lender or such Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that for purposes of
this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning set forth in Section 10.12.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Closing Date Existing Mortgage” shall mean each Existing Mortgage assigned to
the Administrative Agent for the benefit of the Secured Parties in connection
with the Formation Transactions or any subsequent Acquisition from an Affiliate
Fund that was consummated prior to the Closing Date and that does not constitute
an Excluded Asset.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance

8

 



 

--------------------------------------------------------------------------------

 

proceeds and condemnation awards with respect to any of the foregoing. Except to
the extent expressly provided herein to the contrary, the Loan Parties shall not
be required to grant a Lien on Excluded Assets or perfect a Lien pursuant to the
Excluded Perfections.  

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, all Mortgages, all Mortgage Assignments, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements
and all other instruments and agreements now or hereafter securing or perfecting
the Liens securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC-1 financing statements, fixture filings and stock powers, and
all other documents, instruments, agreements and certificates executed and
delivered by any Loan Party to the Administrative Agent and the Lenders in
connection with the foregoing.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Commitment Letter” shall mean that certain commitment letter, dated as of
October 10, 2018, executed by SunTrust Robinson Humphrey, Inc., SunTrust Bank,
Citizens Financial Group, Inc. and Citizens Bank, N.A. and accepted by the
Borrowers.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.  

“Compliance Certificate” shall mean a Quarterly Compliance Certificate or a Pro
Forma Compliance Certificate, as applicable.

“Computation Date” has the meaning assigned to such term in Section 2.4.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Conflicts Committee” shall have the meaning assigned to such term in the MLP
Partnership Agreement.

“Consolidated Cash Interest Expense” shall mean, for the Borrowers and their
Restricted Subsidiaries for any period, determined on a consolidated basis in
accordance with GAAP, Consolidated Interest Expense for such period, minus, in
each case, to the extent included in Consolidated Interest Expense for such
period and without duplication (a) pay in kind or other non-cash interest
expense, including as a result of the effects of purchase accounting, (b) any
debt discounts, one-time financing fees or the amortization thereof, including
such fees paid in connection with this Agreement, any amendment, consent or
waiver to Loan Documents, any Indebtedness not otherwise prohibited under this
Agreement, or any amendment to such Indebtedness (in each case, to the extent
included in Consolidated Interest Expense for such period), (c) fees in respect
of Hedging Transactions for interest rates, (d) non-cash interest expense
attributable to the movement of mark-to-market valuation of obligations under
Hedging Transactions for interest rates or other derivative instruments for
interest rates pursuant to Financial Accounting Standards Board Statement No.
133, (e) any one-time cash costs associated with breakage in respect of Hedging
Transactions for interest rates, and (f) any costs associated with payment
premiums, breakage costs, make-whole fees or similar costs or expenses payable
in connection with any refinancing, repurchase, repayment or other satisfaction
of Indebtedness.  Notwithstanding the foregoing, for any amount of Consolidated
Interest Expense that represents an accrual for cash payments in any future
period, such amount shall be included as Consolidated Cash Interest Expense.

9

 



 

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” shall mean, for the Borrowers and their Restricted
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication,
(i) Consolidated Interest Expense, (ii) income tax expense determined on a
consolidated basis in accordance with GAAP, (iii) depreciation and amortization
determined on a consolidated basis in accordance with GAAP (whether or not
included as such in the financial statements then being delivered),
(iv) impairment charges, (v) losses on disposal of assets, (vi) non-cash
expenses, charges or losses (provided that such expenses, charges or losses will
be treated as cash expenses, charges or losses, as applicable, in any subsequent
testing period during which any cash disbursements attributable thereto are
made), (vii) one-time expenses associated with this Agreement, (viii) fees and
expenses incurred in connection with any proposed or actual issuance of
Indebtedness or Capital Stock, or any proposed or actual Acquisitions,
Investments, asset sales or other divestitures permitted under this Agreement,
(ix) charges incurred in respect of restructurings or similar transactions,
(x) any losses attributable to cash payments relating to early extinguishment of
Indebtedness or Hedging Obligations, (xi) unrealized losses attributable to the
application of “mark-to-market” accounting, (xii) general and administrative
expenses reimbursed by the Sponsor in accordance with the terms of the Omnibus
Agreement up to the amount actually deducted in determining Consolidated Net
Income for such period, (xiii) foreign currency losses, and (xiv) equity-based
compensation, minus (c) to the extent included in determining Consolidated Net
Income for such period, and without duplication, (i) interest income (but
excluding from interest income any interest income attributable to Investments
in long-term receivables), (ii) any non-cash amounts included in revenue
(provided that such amounts will be treated as cash income in any subsequent
period during which such cash is received), (iii) gains on disposal of assets,
(iv) gains attributable to early extinguishment of Indebtedness or Hedging
Obligations, (v) unrealized gains attributable to the application of
“mark-to-market” accounting, and (vi) foreign currency gains.  Notwithstanding
the foregoing, for purposes of calculating Consolidated EBITDA for any testing
period, Consolidated EBITDA shall be further adjusted such that (A) the
Consolidated EBITDA attributable to assets located outside of the United States
(or any state or district thereof) shall be excluded to the extent that such
Consolidated EBITDA exceeds 40% of Consolidated Property EBITDA (as defined
below) for such period; (B) if after giving effect to the exclusion in
clause (A) the Consolidated EBITDA attributable to assets located outside of the
United States, European Union (including the United Kingdom), Australia or
Canada exceeds 15% of Consolidated Property EBITDA for such period, then such
excess shall be excluded from Consolidated EBITDA; (C) the Consolidated EBITDA
attributable to properties subject to Liens permitted by clause (h)(i)(B) of the
definition of Permitted Encumbrances shall be excluded to the extent that such
Consolidated EBITDA exceeds 15% of Consolidated Property EBITDA for such period,
(D) the Consolidated EBITDA attributable to Billboard Properties shall be
excluded to the extent that such Consolidated EBITDA exceeds 50% of Consolidated
Property EBITDA for such period and (E) the Consolidated EBITDA attributable to
distributions from Unrestricted Subsidiaries shall be excluded to the extent
that such distributions exceed 5% of Consolidated Property EBITDA for such
period.  For purposes of the previous sentence, “Consolidated Property EBITDA”
shall mean, for Borrowers and their Restricted Subsidiaries for any period, an
amount equal to the sum Consolidated EBITDA for such period (determined without
giving effect to the previous sentence) plus general and administrative expenses
of the Borrowers and their Restricted Subsidiaries for such period.

“Consolidated Interest Expense” shall mean, for the Borrowers and their
Restricted Subsidiaries for any period, determined on a consolidated basis in
accordance with GAAP, total interest expense adjusted, to the extent not
included, to include without duplication (a) interest expense attributable to
Capital Lease Obligations; (b) the net amount payable (or minus the net amount
receivable) with respect to the interest component of Hedging Transactions for
interest rates during such period (whether or not actually paid or received
during such period); (c) fees and costs related to letters of credit, bankers’
acceptance financings, surety bonds and similar financings, and (d) amortization
or write-off of deferred

10

 



 

--------------------------------------------------------------------------------

 

financing fees, debt issuance costs, debt discount or premium, terminated
Hedging Obligations for interest rates and other commissions, financing fees and
expenses.  

“Consolidated Net Income” shall mean, for the Borrowers and their Restricted
Subsidiaries for any period, the net income (or loss) of the Borrowers and their
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, plus cash distributions from any Unrestricted Subsidiary or Person
that is not a Subsidiary, but excluding therefrom (to the extent otherwise
included therein) (a) any extraordinary, unusual or non-recurring gains or
losses, (b) any gains attributable to write-ups of assets or gains and losses
attributable the sale of assets (other than the sale of inventory in the
ordinary course of business), (c) any unremitted earnings of any Person that is
not a Subsidiary and (d) any income (or loss) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
any Borrower or any Restricted Subsidiary or the date that such Person’s assets
are acquired by any Borrower or any Restricted Subsidiary.

“Consolidated Total Debt” shall mean, as of any date, the balance sheet amount
of all Indebtedness of the Borrowers and their Restricted Subsidiaries measured
on a consolidated basis in accordance with GAAP as of such date, but excluding
Indebtedness of the type described in subsection (k) of the definition thereof.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

“Controlled Account” shall have the meaning set forth in Section 5.11.

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Original Closing Date and thereafter.

“Covered State” shall mean, as of any date, the State of Texas and any other
state (or the District of Columbia) with respect to which the Administrative
Agent shall have previously received an Assignment Endorsement and a
Modification Endorsement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium,

11

 



 

--------------------------------------------------------------------------------

 

rearrangement, receivership, insolvency, reorganization, or similar Debtor
Relief Laws of the United States or other applicable jurisdictions from time to
time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Administrative Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Administrative
Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the
Administrative Borrower, to confirm in writing to the Administrative Agent and
the Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.26(b)) upon delivery of
written notice of such determination to the Administrative Borrower, each
Issuing Bank, the Swingline Lender and each Lender.

“Disposition” shall have the meanings set forth in Section 7.6.

“Disqualified Capital Stock” shall mean, with respect to any Person, preferred
Capital Stock of such Person that (a) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (b) is or may become
redeemable or repurchaseable by such Person or any Restricted Subsidiary such
Person at the option of the holder thereof, in whole or in part, or (c) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred Capital Stock described in this paragraph, on or prior to, in the
case of clause (a), (b) or (c) hereof, one year after the Maturity Date

12

 



 

--------------------------------------------------------------------------------

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.4.

“Domestic CFC Holdco” shall mean any Subsidiary organized in or under the laws
of the United States, any state thereof or the District of Columbia that has no
material assets other the Capital Stock of one or more Foreign Subsidiaries that
are CFCs, so long as such Subsidiary (a) does not conduct any business or other
activities and (b) does not incur, and is not otherwise liable for, any
Indebtedness or other liabilities.

“Easement” shall mean an easement, lease, master lease, ground lease, sublease,
lease assignment, assignment of rents or other equivalent ownership interest in
Real Estate, excluding, for the avoidance of doubt, fee simple ownership.

“EBITDA Threshold Period” shall mean any period beginning on the day of delivery
of a Compliance Certificate to the Administrative Agent demonstrating Annualized
Adjusted Consolidated EBITDA in an amount equal to or greater than $25,000,000
and ending on the day of delivery of a Compliance Certificate to the
Administrative Agent demonstrating Annualized Adjusted Consolidated EBITDA in an
amount less than $25,000,000.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Borrower or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

13

 



 

--------------------------------------------------------------------------------

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with any Borrower or any of their
respective Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (b) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (c) any incurrence by any Borrower, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to any Plan or Multiemployer Plan
(other than for premiums due and not delinquent under Section 4007 of ERISA);
(d) any institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (e) any incurrence by any
Borrower, any of their respective Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, or the receipt by any Borrower, any of
their respective Subsidiaries or any of their respective ERISA Affiliates of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (f) any receipt by any Borrower, any of their respective
Subsidiaries or any of their respective ERISA Affiliates of any notice, or any
receipt by any Multiemployer Plan from any Borrower, any of their respective
Subsidiaries or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (g) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA; or (h) any filing of a notice of intent to terminate any Plan if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, any filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan, or the termination of any Plan under Section 4041(c) of
ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.

14

 



 

--------------------------------------------------------------------------------

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Payment Office” of the Administrative Agent means, for each Foreign
Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of Dollars with such Foreign Currency in the
London foreign exchange market at or about 11:00 a.m. London time (or New York
time, as applicable) on a particular day as displayed by ICE Data Services  as
the “ask price”, or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services
(or if such service ceases to be available, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (b) if such
amount is denominated in any other currency (other than Dollars), the equivalent
of such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Excluded Assets” shall mean that, notwithstanding any other provision herein or
in any of the other Loan Documents to the contrary:

(a)the Collateral shall not include Real Estate (x) owned by an Affiliate Fund
that is acquired by any Loan Party, (y) owned by a Subsidiary of an Affiliate
Fund that is acquired by any Loan Party or (z) acquired directly by a Loan Party
from an Affiliate Fund or a Subsidiary of an Affiliate Fund (i) to the extent
such Real Estate is not covered by an Existing Mortgage or (ii) covered by an
Existing Mortgage, but as to which the Administrative Agent and the
Administrative Borrower shall determine in good faith that the burden or cost of
obtaining the mortgage Lien and security interest on such Real Estate pursuant
to an assignment of the relevant Existing Mortgage outweighs the benefit of such
mortgage Lien and security interest; provided that (A) the total Annualized
Adjusted Consolidated EBITDA attributable to Excluded Assets under this clause
(a)(ii) shall not exceed ten percent (10%) of the Annualized Adjusted
Consolidated EBITDA attributable to all Real Estate covered by such Existing
Mortgages and transferred to any Borrower or any Subsidiary either directly or
via transfer of the Capital Stock of the relevant Affiliate Fund or Subsidiary
of an Affiliate Fund owning such Real Estate, and (B) the mortgage Liens and
security interests granted pursuant to the Existing Mortgages subject to this
clause (a)(ii) shall be released and terminated in full as a condition of the
Acquisition of the Capital Stock of the relevant Affiliate Fund or Subsidiary of
an Affiliate Fund or of such Real Estate from an Affiliate Fund or Subsidiary of
an Affiliate Fund, as the case may be;

(b) the Collateral shall not include Real Estate acquired after the Closing Date
from Persons other than the Affiliate Funds or Subsidiaries of the Affiliate
Funds;

(c)the Collateral shall not include assets to the extent the grant of a security
interest therein would (i) result in the contravention of any applicable
Requirement of Law, unless such applicable Requirement of Law would be rendered
ineffective with respect to the creation of such security interest by the
provisions of Article 9 of the UCC, (ii) constitute a violation of a valid and
enforceable restriction (after giving effect to applicable anti-assignment
provisions of the UCC) in favor of a third party on such grant

15

 



 

--------------------------------------------------------------------------------

 

(unless and until any and all required consents have been obtained), (iii) give
any other party to such contract, instrument, license or other document the
right to terminate its obligations thereunder, (iv) require the consent of any
governmental authority or third party to the extent such consent has not been
obtained after the applicable Loan Party has used commercially reasonable
efforts to do so, or (v) result in adverse tax consequences as determined in
good faith by the Administrative Borrower;

(d)any Collateral consisting of personal property shall not include those
properties or assets as to which the Administrative Agent and the Administrative
Borrower shall reasonably determine that the burden or cost of obtaining a
security interest therein outweighs the benefit of the security to be afforded
thereby (it being understood that none of the Excluded Assets specified in
clauses (a) through (d) above shall be subject to any Liens other than Liens
permitted by Section 7.2); provided, however, that no such determination may be
made by the Administrative Agent and the Administrative Borrower with respect to
the Capital Stock of any Borrower or any Restricted Subsidiary;

(e)the Collateral shall not include voting Capital Stock of a Foreign Subsidiary
that is a CFC or voting Capital Stock of a Domestic CFC Holdco in excess of 65%
of such voting Capital Stock; and

(f)the Collateral shall not include any Buildings and Manufactured (Mobile)
Homes.

“Excluded Perfections” shall mean, notwithstanding any other provision herein or
in the other Loan Documents to the contrary, the Loan Parties shall have no
obligation to perfect (or maintain the perfection of) any security interest in
or Lien on motor vehicles, rail cars, vessels, airplanes and other assets
subject to certificates of title, letter of credit rights (other than to the
extent such rights can be perfected by the filing of a UCC-1 financing
statement), or commercial tort claims.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Foreign Lender with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which (i)
such Foreign Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Administrative Borrower under Section
2.25) or (ii) such Foreign Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.20, amounts with respect to such
Taxes were payable either to such Foreign Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes

16

 



 

--------------------------------------------------------------------------------

 

attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning assigned such term in the
recitals hereto.

“Existing Lenders” shall have the meaning assigned such term in the recitals
hereto.

“Existing Mortgages” shall mean the mortgages or deeds of trust executed and
delivered by an Affiliate Fund granting mortgage Liens on and security interests
in the Real Estate held by such Affiliate Fund for the benefit of such Affiliate
Fund’s lenders, including the Predecessor Fund Mortgages.

“Existing Yield” shall have the meaning set forth in Section 2.23.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with any of the foregoing and any laws,
regulations or practices adopted under any such intergovernmental agreements.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of October 10, 2018,
executed by SunTrust Robinson Humphrey, Inc., SunTrust Bank, Citizens Financial
Group, Inc. and Citizens Bank, N.A. and accepted by the Borrowers.

“Fee Owned Property” shall mean a fee simple ownership interest in Real Estate.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the MLP and its Subsidiaries
required to be delivered pursuant to Section 5.1(a) or 5.1(b).

“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.

“Fiscal Year” shall mean any fiscal year of the Borrowers.

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto, and
(d) the Flood Insurance Reform Act of 2004 and (e) The Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, in each case, together with all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, implementing or
interpreting any of the foregoing, as amended or modified from time to time.

17

 



 

--------------------------------------------------------------------------------

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Exposure” shall have the meanings set forth in Section 2.8(c).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $75,000,000.

“Foreign Lender” shall mean (a) if any Borrower is a U.S. Person, with respect
to such Borrower, a Lender that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, with respect to such Borrower a Lender that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“Formation Transactions” shall mean the transfer by the Predecessor Funds to
Landmark Operating Company of all of the Capital Stock of all of the Fund A
Subsidiaries and the Fund D Subsidiaries.

“Fund A” shall mean Landmark Dividend Growth Fund - A LLC, a Delaware limited
liability company.

“Fund A Administrative Agent” shall have the meaning assigned such term in the
definition of the Fund A Credit Agreement.

“Fund A Assignment” shall mean the sale and assignment by the Fund A Lenders to
the “Lenders” under and as defined in the Existing Credit Agreement of their
outstanding loans under the Fund A Credit Agreement owing to them and all of
their other rights and obligations under the Fund A Credit Agreement and the
other “Loan Documents” (as defined in the Fund A Credit Agreement).

“Fund A Credit Agreement” shall mean that certain Credit Agreement dated as of
April 16, 2012 (as amended prior to Original Closing Date) by and among Fund A,
as administrative borrower, the Direct Subsidiaries (as defined in the Fund A
Credit Agreement) in existence on the date thereof and each other Person
executing a Joinder (as defined in the Fund A Credit Agreement) thereto as a
borrower, as borrowers, the lenders from time to time party thereto (the “Fund A
Lenders”), and Texas Capital Bank, N.A., as administrative agent (the “Fund A
Administrative Agent”), pursuant to which the Fund A Lenders made certain loans
and other extensions of credit to the borrowers thereunder.

“Fund A Lenders” shall have the meaning assigned such term in the definition of
the Fund A Credit Agreement.

“Fund A Mortgage Assignment” shall mean an assignment of the Fund A Mortgages in
appropriate form for recording in each applicable jurisdiction made by the Fund
A Administrative Agent to the Administrative Agent for the benefit of the
Secured Parties.  

18

 



 

--------------------------------------------------------------------------------

 

“Fund A Mortgages” shall mean the mortgages made by the Fund A Subsidiaries for
the benefit of the Fund A Lenders pursuant to the Fund A Credit Agreement.

“Fund A Omnibus Mortgage Amendment” shall mean, collectively, those certain Fund
A Omnibus Mortgage Amendments, each dated as of the Original Closing Date, made
by the Fund A Subsidiaries in favor of the Administrative Agent for the benefit
of the Secured Parties, amending the Assigned Fund A Mortgages.

“Fund A Subsidiaries” shall mean the “Direct Subsidiaries” as defined in the
Fund A Credit Agreement and listed on Schedule 4.14(A) hereto.

“Fund D” shall mean Landmark Dividend Growth Fund - D LLC, a Delaware limited
liability company.

“Fund D Administrative Agent” shall have the meaning assigned such term in the
definition of the Fund D Credit Agreement.

“Fund D Credit Agreement” shall mean that certain Credit Agreement dated as of
June 21, 2012 (as amended prior to the Original Closing Date), by and amoung
Fund D, as administrative borrower, the Direct Subsidiaries (as defined in the
Fund D Credit Agreement) in existence on the date thereof and each other Person
executing a Joinder (as defined in the Fund D Credit Agreement) thereto as a
borrower, as borrowers, the lenders from time to time party thereto (the “Fund D
Lenders”), and Bank of America, N.A., as administrative agent (the “Fund D
Administrative Agent”), pursuant to which the Fund D Lenders made certain loans
and other extensions of credit to the borrowers thereunder.

“Fund D Lenders” shall have the meaning assigned such term in the definition of
the Fund D Credit Agreement.

“Fund D Mortgage Assignment” shall mean an assignment of the Fund D Mortgages in
appropriate form for recording in each applicable jurisdiction made by the Fund
D Administrative Agent to the Administrative Agent for the benefit of the
Secured Parties.

“Fund D Mortgages” shall mean the mortgages made by Fund D Subsidiaries for the
benefit of the Fund D Lenders pursuant to the Fund D Credit Agreement.  

“Fund D Omnibus Mortgage Amendment” shall mean, collectively, those certain Fund
D Omnibus Mortgage Amendments, each dated as of the Original Closing Date, made
by the Fund D Subsidiaries in favor of the Administrative Agent for the benefit
of the Secured Parties, amending the Assigned Fund D Mortgages.  

“Fund D Subsidiaries” shall mean the “Direct Subsidiaries” as defined in the
Fund D Credit Agreement and listed on Schedule 4.14(D) hereto.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis, subject to the terms of Section 1.3.

“General Partner” shall mean Landmark Infrastructure Partners GP LLC or any
successor or replacement general partner, so long as such successor or
replacement becoming the general partner does not result in a Change in Control.

19

 



 

--------------------------------------------------------------------------------

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

“Guarantors” shall mean, collectively, the MLP, each Borrower (with respect to
the Obligations of any other Borrower) and each Restricted Subsidiary that is
not a Foreign Subsidiary or a Domestic CFC Holdco.

“Guaranty and Security Agreement” shall mean the Second Amended and Restated
Guaranty and Security Agreement, dated as of the date hereof and substantially
in the form of Exhibit B, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions, (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Transactions, (a) for any date on or
after the date such Hedge Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Hedge Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Transactions (which
may include a Lender or any Affiliate of a Lender).

20

 



 

--------------------------------------------------------------------------------

 

“Hedging Transaction” shall mean, with respect to any Person, (a) any
transaction (including an agreement with respect to any such transaction) now
existing or hereafter entered into by such Person that is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap or option, bond option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, spot transaction, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sell-back transaction, securities lending transaction, or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Increase Effective Date” shall have the meaning set forth in Section 2.23.

“Increasing Lender” and “Increasing Lenders” shall have the meanings set forth
in Section 2.23.  

“Incremental Commitment” shall have the meaning set forth in Section 2.23.

“Incremental Commitment Amount” shall have the meaning set forth in Section
2.23.  

“Incurrence Test” shall mean compliance with Section 6.1 on a Pro Forma Basis.  

“Incurrence Test Exception” shall mean, with respect to the condition set forth
in Section 3.2(c), that (a) if the Leverage Ratio set forth in the most recently
delivered Compliance Certificate was less than 7.5:1.0, then the Borrowers shall
not be required to meet such condition for Borrowings or issuances, amendments,
extensions or renewals of Letters of Credit up to (i) at a time occurring during
a period that is not an EBITDA Threshold Period, $5,000,000 in the aggregate
during the then-current Fiscal Quarter and (ii) at a time occurring during an
EBITDA Threshold Period, $10,000,000 in the aggregate during the then-current
Fiscal Quarter, and (b) if the Leverage Ratio set forth in the most recently
delivered Compliance Certificate was less than or equal to 7.0:1.0, then the
Borrowers shall not be required to meet such condition for Borrowings or
issuances, amendments, extensions or renewals of Letters of Credit up to (i) at
a time occurring during a period that is not an EBITDA Threshold Period,
$10,000,000 in the aggregate during the then-current Fiscal Quarter and (ii) at
a time occurring during an EBITDA Threshold Period, $20,000,000 in the aggregate
during the then-current Fiscal Quarter; provided that in the case of both
clauses (a) and (b) above, the Incurrence Test Exception shall be available only
if at the time of such Borrowing or issuance, amendment, extension or renewal of
a Letter of Credit none of the Borrowers nor any of their respective Restricted
Subsidiaries has made any Triggering Disposition since the date of the most
recently delivered Compliance Certificate, including any Compliance Certificate
delivered at such time (and each Borrowing and each issuance, amendment, renewal
or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers to such effect on the date
thereof).  Notwithstanding anything to the contrary set forth above, the
Incurrence Test Exception shall not be available at any time when the most
recently delivered Compliance Certificate demonstrates Annualized Adjusted
Consolidated EBITDA of less than $10,000,000.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds,

21

 



 

--------------------------------------------------------------------------------

 

debentures, notes or other similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business; provided that
for purposes of Section 8.1(f), trade payables overdue by more than 120 days
shall be included in this definition except to the extent that any of such trade
payables are being disputed in good faith and by appropriate measures), (d) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (e) all Capital Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (g) all Guarantees of such Person of the type of Indebtedness
described in clauses (a) through (f) above, (h) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (i) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (j) all Off-Balance Sheet
Liabilities and (k) all Hedging Obligations of such Person.  The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” shall mean (a) Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes, other than, in each case, Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 10.3(b).

“Initial Yield” shall have the meaning set forth in Section 2.23.

“Interest Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA for the Fiscal Quarter ending on or immediately prior to
such date for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or Section 5.1(b) of this Agreement to
(b) Consolidated Cash Interest Expense for such Fiscal Quarter.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three, six, or, if available to all Lenders, twelve months;
provided that:

(a)

the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(b)

if any Interest Period would otherwise end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(c)

any Interest Period which begins on the last Business Day of a calendar month or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and

(d)

no Interest Period may extend beyond the Maturity Date.

“Interpolated Rate” shall have the meaning set forth in the definition of
“Adjusted LIBO Rate”.

22

 



 

--------------------------------------------------------------------------------

 

“Investments” shall have the meaning set forth in Section 7.4.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean SunTrust Bank or another Lender requested by the
Administrative Borrower and reasonably acceptable to the Administrative Agent,
in each case, in its capacity as the issuer of Letters of Credit pursuant to
Section 2.22. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.  Each reference herein to the “Issuing Bank”
in connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.

“Landmark Asset II OpCo” shall have the meaning set forth in the introductory
paragraph hereof.

“Landmark Operating Company” shall have the meaning set forth in the
introductory paragraph hereof.

“Landmark REIT” shall have the meaning set forth in the introductory paragraph
hereof.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrowers for the issuance of Letters of Credit in an
aggregate face amount not to exceed $20,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time, plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not been reimbursed by
or on behalf of the Borrowers at such time.  The LC Exposure of any Lender shall
be its Pro Rata Share of the total LC Exposure at such time.

“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and Citizens
Financial Group, Inc. in their capacities as joint lead arrangers in connection
with this Agreement.

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (a) is a Lender or an
Affiliate of a Lender and (b) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Administrative Borrower
of the existence of such Hedging Transaction.  In no event shall any
Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 10.3(b) shall be deemed
to include such Lender-Related Hedge Provider.  In no event shall the approval
of any such Person in its capacity as Lender-Related Hedge Provider be required
in connection with the release or termination of any guaranty, security interest
or Lien of the Administrative Agent under any Loan Document.

23

 



 

--------------------------------------------------------------------------------

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.22 by the Issuing Bank for the account of the Borrowers pursuant to the LC
Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Annualized Adjusted Consolidated EBITDA for the most
recent Fiscal Quarter for which financial statements are required to be
delivered pursuant to Section 5.1(a) or Section 5.1(b).

“LIBOR Quoted Currency” means any of (a) Dollars, (b) euros or (c) Pounds
Sterling.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Adjusted LIBO Rate”.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, any Amendment Agreement, any
promissory notes issued hereunder and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing.

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require, and shall include, where appropriate,
any loan made pursuant to Section 2.23.

“Local Screen Rate” means either the CDOR Screen Rate or the AUD Screen Rate.

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Manufactured (Mobile) Home” shall have the meaning assigned to such term in the
applicable Flood Insurance Laws.  

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets or
liabilities of the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of the Loan Parties, taken as a whole, to perform any of their
obligations under the Loan Documents, (c) the rights

24

 



 

--------------------------------------------------------------------------------

 

and remedies of the Administrative Agent, the Issuing Banks, the Swingline
Lender or the Lenders under any of the Loan Documents or (d) the legality,
validity or enforceability of any of the Loan Documents.

“Material Agreements” shall mean (a) the MLP Partnership Agreement, (b) the
Omnibus Agreement, and (c) all other agreements, documents, contracts,
indentures and instruments pursuant to which (i) any Loan Party or any of its
Subsidiaries are obligated to make payments in any twelve-month period of more
than the greater of (A) $1,000,000 and (B) an amount equal to 5% of the revenue
of the Borrowers and their Restricted Subsidiaries for the most recent Fiscal
Year for which financial statements have been delivered pursuant to Section
5.1(a), (ii) any Loan Party or any of its Subsidiaries expects to receive
revenue in any twelve-month period of more than the greater of (A) $1,000,000
and (B) an amount equal to 5% of the revenue of the Borrowers and their
Restricted Subsidiaries for the most recent Fiscal Year for which financial
statements have been delivered pursuant to Section 5.1(a) or (iii) a default,
breach or termination thereof could reasonably be expected to result in a
Material Adverse Effect.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of any Borrower or any of their respective Subsidiaries
individually or in an aggregate committed or outstanding principal amount
exceeding the Threshold Amount.  For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

“Maturity Date” shall mean, with respect to the Loans, the earliest of (a) the
date that is five years from the Closing Date, (b) the date on which the
Revolving Commitments are terminated pursuant to Section 2.8 and (c) the date on
which all amounts outstanding under this Agreement have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

“Maximum Rate” shall have the meaning set forth in Section 10.12.

“MLP” shall have the meaning assigned to such term in the introductory paragraph
hereto.

“MLP Partnership Agreement” shall mean the First Amended and Restated Agreement
of Limited Partnership of the MLP, dated as of the Original Closing Date.  

“Modification Endorsement” shall mean an ALTA 11 endorsement, or equivalent.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Assignment” shall mean an assignment of an Existing Mortgage in
appropriate form for recording in each applicable jurisdiction made by the
applicable secured party to the Administrative Agent for the benefit of the
Secured Parties in connection with (a) the Formation Transactions (and shall
include each Fund A Mortgage Assignment and each Fund D Mortgage Assignment
executed in connection with the Formation Transactions) or (b) a subsequent
Acquisition of (i) the Capital Stock of an Affiliate Fund or a Subsidiary of an
Affiliate Fund and/or (ii) Real Estate from an Affiliate Fund or a Subsidiary of
an Affiliate Fund.

“Mortgaged Property” shall mean, collectively, the Real Estate subject to the
Mortgages.

“Mortgages” shall mean each Existing Mortgage, as modified by a modification to
such Existing Mortgage, including a modification pursuant to an Omnibus Mortgage
Amendment, and each other real estate security document delivered by any Loan
Party to the Administrative Agent from time to time, pursuant to Section 5.12
all in form and substance reasonably satisfactory to the Administrative Borrower

25

 



 

--------------------------------------------------------------------------------

 

and the Administrative Agent, in each case excluding any Existing Mortgage or
other real estate security document that has been released in accordance with
this Agreement.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) any Borrower, any of their respective
Subsidiaries or any of their respective ERISA Affiliates, and each such plan for
the five-year period immediately following the latest date on which any
Borrower, any of their respective Subsidiaries or any of their respective ERISA
Affiliates contributed to or had an obligation to contribute to such plan.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Non-Consenting Lender” shall have the meaning set forth in Section 2.25.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Disturbance Agreement” shall mean a subordination, non-disturbance and
attornment or similar agreement pursuant to which the lender with respect to the
underlying fee interest in a particular parcel of Real Estate agrees with the
Affiliate Fund or Subsidiary thereof that is the tenant or other holder of the
Easement that it will not disturb the possession of such tenant or holder upon a
foreclosure or other exercise of such lender's rights with respect to such
lender’s Lien on the underlying fee interest in such parcel of Real Estate.  

“Non-Quoted Currency” means Canadian Dollars and Australian Dollars.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Borrower or one or
more of their respective Subsidiaries primarily for the benefit of employees of
such Borrower or such Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement, or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.5.

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Lead Arrangers pursuant to

26

 



 

--------------------------------------------------------------------------------

 

or in connection with this Agreement or any other Loan Document or otherwise
with respect to any Loan or Letter of Credit including, without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrowers, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent, the Issuing Bank and any Lender (including the Swingline
Lender) required to be reimbursed pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, (b) all
Hedging Obligations owed by any Loan Party to any Lender-Related Hedge Provider,
and (c) all Bank Product Obligations, together with all renewals, extensions or
modifications of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the Administrative Borrower in his or her official (and not
individual) capacity.

“Omnibus Agreement” shall mean that certain Omnibus Agreement, dated as of the
Original Closing Date, among the Sponsor, Landmark Dividend Growth Fund - C LLC,
a Delaware limited liability company, Landmark Dividend Growth Fund - E LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - F LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - G LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - H, LLC, a
Delaware limited liability company, the MLP, and the General Partner, as such
agreement may be amended, supplemented or restated from time to time.

“Omnibus Closing Date Existing Mortgage Amendment” shall mean an omnibus closing
date existing mortgage amendment in the form of the attached Exhibit E, as such
form may be reasonably modified by the Administrative Agent, or in another form
reasonably acceptable to the Administrative Agent.

“Omnibus Mortgage Amendment” shall mean (a) the Fund A Omnibus Mortgage
Amendment, (b) the Fund D Omnibus Mortgage Amendment or (c) another omnibus
mortgage amendment in the form of the attached Exhibit D, as such form may be
reasonably modified by the Administrative Agent, or in another form reasonably
acceptable to the Administrative Agent.

“Original Closing Date” shall mean November 19, 2014.

“Original Currency” has the meaning assigned to such term in Section 2.21(a).

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

27

 



 

--------------------------------------------------------------------------------

 

“Other Asset” shall mean any non Real Estate asset, including written management
agreements, written management and fee receivables or other written agreements,
in each case that (a) grant an interest in and to or the right to use property
in the business of the Borrowers and their Restricted Subsidiaries as permitted
by Section 7.3(b), (b) are enforceable, and (c) have economics and terms that
are functionally substantially similar to the economics and terms of an
Easement.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Participant Register” shall have the meaning set forth in Section 10.4(d).  

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the
Original Closing Date and thereafter.

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment in Full” and “Paid in Full” shall mean the termination of all Revolving
Commitments and all other commitments of the Lenders to lend funds or extend
financial accommodations to the Borrowers under the Loan Documents and the
payment in full, in immediately available funds, of all of the Obligations
(other than (a) contingent indemnification and expense reimbursement
Obligations, in each case, to the extent no claim giving rise thereto has been
asserted, (b) Hedging Obligations and Bank Product Obligations to the extent
arrangements satisfactory to the Lender-Related Hedge Provider or Bank Product
Provider, as applicable, shall have been made and (c) contingent Obligations
with respect to which the deposit of Cash Collateral (in the case of LC
Exposure, which shall not be less than 103% of the face amount of the relevant
Letters of Credit and in the case of other Obligations, which shall not be less
than 100% of the amount thereof) (or, as an alternative to Cash Collateral in
the case of any LC Exposure, receipt

28

 



 

--------------------------------------------------------------------------------

 

by the Administrative Agent of a back-up letter of credit reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank), in
amounts and on terms and conditions and with parties reasonably satisfactory to
the Administrative Agent, each Lender and each Indemnitee that is, or may be,
owed such Obligations has been provided).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the
Administrative Borrower and the other Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” shall mean any Acquisition in connection with which each
of the following conditions is satisfied:

(i)

before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
“Material Adverse Effect” or other materiality, which representations and
warranties shall be and remain true and correct in all respects);

(ii)

before and after giving effect to such Acquisition, (A) the Borrowers are in
compliance with the Incurrence Test and (B) for any Acquisition in an amount in
excess of (x) for any Acquisition occurring during a period that is not an
EBITDA Threshold Period, $10,000,000 and (y) for any Acquisition occurring
during an EBITDA Threshold Period, $20,000,000, the Administrative Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate certifying to the foregoing at least two (2) Business Days prior to
the date of the consummation of such Acquisition;

(iii)

before and after giving effect to such Acquisition, the Borrowers are in
compliance with the provisions of Section 7.3(b);

(iv)

if such Acquisition includes the acquisition of (A) the Capital Stock of an
Affiliate Fund or a Subsidiary of an Affiliate Fund and/or (B) Real Estate from
an Affiliate Fund or a Subsidiary of an Affiliate Fund, then the Borrowers and
their Restricted Subsidiaries shall have complied with the provisions of Section
5.12 with respect to such Acquisition;

(v)

the Board of Directors of the person to be acquired (or whose assets are to be
acquired) shall not have indicated publicly its opposition to the consummation
of such Acquisition (which opposition has not been publicly withdrawn); and

(vi)

the Administrative Borrower has delivered to the Administrative Agent a
certificate executed by a Responsible Officer certifying that each of the
conditions set forth above has been satisfied.

“Permitted Encumbrances” shall mean:

(a)

Liens imposed by law for taxes, assessments and other charges or levies imposed
by any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA), in each case, which are not yet due (or, if due, for which
penalties have not

29

 



 

--------------------------------------------------------------------------------

 

yet begun to accrue) or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(b)

statutory Liens of landlords, vendors, carriers, warehousemen, mechanics,
materialmen, repairmen and other similar Liens imposed by law in the ordinary
course of business for amounts which are not more than 30 days past due or which
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance, social security and other similar
laws or regulations;

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e)

judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(f)

customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where any Borrower or any of their respective
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

(g)

(i) minor encumbrances, ground leases, easements or reservations of, or rights
of others for, licenses, rights-of-way, servitudes, sewers, electric lines,
drains, telegraph, telephone and cable television lines and other similar
purposes, zoning, building codes or other restrictions (including minor defects
and irregularities in title and similar encumbrances (and with respect to
easement and leasehold interests, mortgages, obligations, Liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord, ground lessor or owner of the leased property or
owned property, with or without consent of any Loan Party)) and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrowers and their Restricted Subsidiaries
taken as a whole; and (ii) all matters shown on the title insurance policies
with respect to each Assigned Existing Mortgage and Mortgage (if any);

(h)

with respect to any Easement of any Loan Party, (i) mortgage Liens granted by
the fee owner of the underlying Real Estate, (A) which by law are junior to any
Loan Party’s interest in such Easement; and (B) which are not covered by clause
(A), and for which Non-Disturbance Agreements have not been obtained with
respect to such Liens, and (ii) any other Liens on the interest of the fee owner
of the underlying Real Estate;

(i)

with respect to any Easement of any Loan Party, mortgage Liens granted by the
fee owner of the underlying Real Estate, for which Non-Disturbance Agreements
have been obtained with respect to such Liens; and

30

 



 

--------------------------------------------------------------------------------

 

(j)

any Lien (x) existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary of any Borrower, (y) existing on any asset of any Person
at the time such Person is merged with or into any Borrower or any of their
respective Restricted Subsidiaries, or (z) existing on any asset prior to the
Acquisition thereof by any Borrower or any of their respective Restricted
Subsidiaries; provided that (i) any such Lien was not created in the
contemplation of any of the foregoing and (ii) any such Lien secures only those
obligations which it secures on the date that such Person becomes a Restricted
Subsidiary or the date of such merger or the date of such Acquisition and any
Permitted Refinancing thereof;

provided that for purposes of clauses (a) through (i) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Permitted Funds” shall mean Landmark Dividend Growth Fund-K, LLC, a Delaware
limited liability company and Landmark Dividend Growth Fund-L, LLC, a Delaware
limited liability company.

“Permitted Investments” shall mean:

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b)

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody’s and in either case maturing within one year from the date of
acquisition thereof;

(c)

certificates of deposit, bankers’ acceptances and time deposits maturing within
180 days of the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any state thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000;

(d)

fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)

mutual funds investing primarily in any one or more of the Permitted Investments
described in clauses (a) through (d) above.

“Permitted Refinancing” shall mean, with respect to any obligation, any
extensions, renewals, refinancings and replacements of such obligation or any
Permitted Refinancing thereof; provided that

(a)

the principal amount (or accreted value, if applicable) of any such obligation
is not increased at the time of such extension, renewal, refinancing or
replacement except by an amount equal to the unpaid accrued interest and premium
thereon plus other reasonable and customary amounts paid and fees and expenses
reasonably charged in connection with such extension, renewal, refinancing or
replacement, plus an amount equal to any existing commitment unutilized
thereunder, to the extent such commitment could be funded in compliance with
Section 7.1, and any letters of credit undrawn thereunder;

31

 



 

--------------------------------------------------------------------------------

 

(b)

such extension, renewal, refinancing or replacement does not change the obligors
with respect to the obligation being extended, renewed, refinanced or replaced;

(c)

such extension, renewal, refinancing or replacement has a Weighted Average Life
to Maturity equal to or greater than the Weighted Average Life to Maturity of
the obligation being extended, renewed, refinanced or replaced; and

(d)

such extension, renewal, refinancing or replacement has a final maturity date
equal to or later than the final maturity date of the obligation being extended,
renewed, refinanced or replaced.

“Permitted Securitization Transaction” shall mean a Securitization Transaction
in connection with which each of the following conditions is satisfied:

(a)

before and after giving effect to the consummation of such Securitization
Transaction, no Default or Event of Default has occurred and is continuing or
would result therefrom, and all representations and warranties of each Loan
Party set forth in the Loan Documents shall be and remain true and correct in
all material respects (other than those representations and warranties that are
expressly qualified by “Material Adverse Effect” or other materiality, which
representations and warranties shall be and remain true and correct in all
respects);

(b)

before and after giving effect to the consummation of such Securitization
Transaction, the Borrowers are in compliance with the Incurrence Test as if such
Permitted Securitization Transaction had occurred on the first day of the
relevant period for testing compliance, and the Administrative Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
signed by a Responsible Officer certifying to the foregoing at least ten (10)
Business Days (or such shorter period as the Administrative Agent shall agree)
prior to the date of the consummation of such Permitted Securitization
Transaction;

(c)

the applicable Securitization Subsidiary or Securitization Subsidiaries shall
(i) pay fair market value for all Real Estate and other assets conveyed to it by
a Loan Party in such Securitization Transaction and (ii) assume or repay or
cause to be repaid all Indebtedness (other than the Obligations hereunder)
secured by the Real Estate being conveyed to such Subsidiary or Subsidiaries in
such Securitization Transaction and all such Indebtedness that is assumed shall
be or become non-recourse (other than with respect to customary recourse carve
outs) to the Borrowers and their Restricted Subsidiaries; and

(d)

the Administrative Borrower has delivered to the Administrative Agent a
certificate executed by a Responsible Officer certifying that each of the
conditions set forth above has been satisfied.

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by any Borrower
or any ERISA Affiliate or to

32

 



 

--------------------------------------------------------------------------------

 

which any Borrower or any ERISA Affiliate has or may have an obligation to
contribute, and each such plan that is subject to Title IV of ERISA for the
five-year period immediately following the latest date on which any Borrower or
any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Predecessor Funds” shall mean, collectively, Fund A and Fund D.

“Predecessor Fund Mortgages” shall mean the Fund A Mortgages and the Fund D
Mortgages.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with Section 6.1 or the Incurrence Test, the determination of Consolidated
EBITDA after giving effect on a pro forma basis to the change in such
calculation required by the applicable provision hereof, and otherwise on a
basis in accordance with GAAP as used in the preparation of the latest financial
statements provided pursuant to Section 5.1 or otherwise reasonably satisfactory
to the Administrative Agent.  Consolidated EBITDA shall be calculated on a Pro
Forma Basis to give effect to each Permitted Acquisition (or other Acquisition
or Investment permitted hereunder) and each Disposition, in each case,
consummated at any time on or after the first day of the applicable period ended
on or before the occurrence of such event as if such acquisition or disposition
had been consummated on the first day of such applicable period.

“Pro Forma Compliance Certificate” shall mean a certificate from a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c) delivered to the Administrative
Agent demonstrating compliance with the Incurrence Test on a Pro Forma Basis
after giving effect to each applicable Permitted Acquisition (or other
applicable Acquisition or Investment permitted hereunder) and each applicable
Triggering Disposition.

“Pro Rata Share” shall mean (a) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and (b) with respect to all Classes of
Commitments and Loans of any Lender at any time, the numerator of which shall be
the sum of such Lender’s Revolving Commitment (or if such Revolving Commitment
has been terminated or expired or the Loans have been declared to be due and
payable, such Lender’s Revolving Credit Exposure) and the denominator of which
shall be the sum of all Lenders’ Revolving Commitments (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure of all Lenders funded under
such Commitments.

“Quarterly Compliance Certificate” shall mean a certificate from a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c) delivered to the Administrative
Agent delivered pursuant to Section 5.1(c).

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (a) if the currency is Pounds Sterling, Canadian Dollars or
Australian Dollars, the first day of such Interest Period, (b) if the currency
is euro, the day that is two (2) TARGET2 Days before the first day of such
Interest Period, and (c) for any other currency, two (2) Business Days prior to
the commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO

33

 



 

--------------------------------------------------------------------------------

 

Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Real Estate” shall mean, collectively, all right, title and interest (including
any leasehold, mineral or other estate) of any person in and to any and all
parcels of or interests in real property, whether in fee, by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof, including,
without limitation, Easements and Fee Owned Properties.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) any Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means the principal London (or other applicable) offices of
SunTrust Bank and such other banks as may be appointed by the Administrative
Agent in consultation with the Administrative Borrower.  No Lender shall be
obligated to be a Reference Bank without its consent.

“Register” shall have the meanings set forth in Section 10.4(c).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“REIT” shall mean means any Person that qualifies as a “real estate investment
trust” under Sections 856 through 860 of the Code.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air,

34

 



 

--------------------------------------------------------------------------------

 

surface water, groundwater, land surface or subsurface strata) or within any
building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
outstanding Revolving Credit Exposure of the Lenders at such time (and in each
case, at least two Lenders if any one Lender holds more than 50% of the
aggregate outstanding Revolving Commitments or aggregate outstanding Revolving
Credit Exposure, as applicable); provided that to the extent that any Lender is
a Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments
and Revolving Credit Exposure shall be excluded for purposes of determining
Required Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean (a) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
other principal financial officer, treasurer, or chief executive officer or
other principal executive officer of the General Partner and (b) with respect to
all other provisions, any of the president, the chief executive officer or other
principal executive officer, the chief operating officer, the chief financial
officer or other principal financial officer, the treasurer or a vice president
of the General Partner or such other representative of the Administrative
Borrower or General Partner as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management fees
payable to an Affiliate of any Borrower or any Subsidiary.

“Restricted Subsidiary” shall mean (a) any Subsidiary of any Borrower that is
not an Unrestricted Subsidiary and (b) with respect to any reference to “the MLP
and its Restricted Subsidiaries”, any Borrower and any Subsidiary of any
Borrower that is not an Unrestricted Subsidiary.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
such Lender’s LC Exposure and such Lender’s Swingline Exposure.

35

 



 

--------------------------------------------------------------------------------

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender in its capacity as such) to the Borrowers under its Revolving Commitment,
which may either be a Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Screen Rate” shall mean the LIBOR Screen Rate, the CDOR Screen Rate and the AUD
Screen Rate, collectively and individually as the context may require.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

“Securitization Subsidiary” shall mean a Subsidiary of any Borrower (a) formed
for the purpose of consummating a Securitization Transaction and (b) that the
Administrative Borrower has designated in writing to the Administrative Agent to
be an Unrestricted Subsidiary pursuant to Section 5.15.

“Securitization Transaction” shall mean a transaction pursuant to which one or
more Securitization Subsidiaries sells certain pooled Real Estate assets to
investors or issues Indebtedness secured by certain pooled Real Estate, which
Indebtedness is purchased or acquired by investors.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Sponsor” shall mean Landmark Dividend LLC, a Delaware limited liability
company.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts

36

 



 

--------------------------------------------------------------------------------

 

of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.  Unless otherwise
indicated, all references to “Subsidiary” hereunder shall mean a Subsidiary of
any Borrower.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.  

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.5, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrowers by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, and
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

37

 



 

--------------------------------------------------------------------------------

 

“Threshold Amount” shall mean (a) at a time occurring during a period that is
not an EBITDA Threshold Period, $7,500,000 and (b) at a time occurring during an
EBITDA Threshold Period, $15,000,000.

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.  

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Original Closing Date and thereafter.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“Triggering Disposition” shall mean any conveyance, sale, lease, assignment,
transfer or other disposition of any Other Asset, Easement or Fee Owned Property
or, in the case of any Restricted Subsidiary, any shares of such Restricted
Subsidiary’s Capital Stock, in each case whether now owned or hereafter
acquired, to any Person other than a Borrower or a Restricted Subsidiary, in
each case where the Annualized Adjusted Consolidated EBITDA associated therewith
is in excess of one percent (1%) of the Annualized Adjusted Consolidated EBITDA
for the most recent Fiscal Quarter prior to such date for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
Section 5.1(b) of this Agreement.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

“United States” or “U.S.” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary of any Borrower designated
as such on Schedule 5.15 or which the Administrative Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
and in accordance with the terms of Section 5.15.

“Up-Front Fees” shall have the meaning set forth in Section 2.23.

38

 



 

--------------------------------------------------------------------------------

 

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.  

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii)(B)(iii).

“Weighted Average Life to Maturity” shall have the meaning set forth in Section
2.23.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Borrower, any other Loan Party or the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.Classifications of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., “Revolving Loan”) or by Type (e.g., “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g., “Revolving Eurodollar Loan”).  Borrowings
also may be classified and referred to by Class (e.g., “Revolving Borrowing”) or
by Type (e.g., “Eurodollar Borrowing”) or by Class and Type (e.g., “Revolving
Eurodollar Borrowing”).

Section 1.3.Accounting Terms and Determination

.  Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to
time.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be (a) construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value”, as defined therein and (b)
construed and interpreted in accordance with GAAP, as in effect on the Original
Closing Date unless otherwise agreed to by the Borrowers and the Required
Lenders.  If GAAP shall change after the date hereof, the parties hereto agree
to negotiate in good faith to modify the covenants herein so that they may be
construed and interpreted in accordance with GAAP as then in effect.  

Section 1.4.Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the word “to” means “to but excluding”.  Unless
the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as it was originally executed or
as it may from time to time be amended,

39

 



 

--------------------------------------------------------------------------------

 

restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.

Section 1.5.Conversion of Foreign Currencies

.  

(a)Dollar Equivalents.  The Administrative Agent may determine the Dollar Amount
of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by the Borrower.  The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any date either
in its own discretion or upon the request of any Lender, including the Dollar
Amount of any Loan or Letter of Credit made or issued in any Foreign Currency.

(b)Rounding-Off.  The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars, Pounds Sterling, euro, Canadian Dollars,
Australian Dollars, whole other currency or smaller denomination thereof to
ensure amounts owing by any party hereunder or that otherwise need to be
calculated or converted hereunder are expressed in whole Dollars, whole Pounds
Sterling, euro, Canadian Dollars, Australian Dollars, whole other currency or in
whole smaller denomination thereof, as may be necessary or appropriate.

Article II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.General Description of Facilities

.  Subject to and upon the terms and conditions herein set forth, (i) the
Lenders hereby establish in favor of the Borrowers a revolving credit facility
pursuant to which each Lender severally agrees (to the extent of such Lender’s
Revolving Commitment) to make Revolving Loans to the Borrowers in Agreed
Currencies in accordance with Section 2.2; (ii) the Issuing Bank may issue
Letters of Credit in accordance with Section 2.22; (iii) the Swingline Lender
may make Swingline Loans in accordance with Section 2.5; and (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided that in no
event shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed the Aggregate Revolving
Commitment Amount in effect from time to time.

Section 2.2.Revolving Loans

.  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans, ratably in proportion to its Pro Rata Share of
the Aggregate Revolving Commitments, to the Borrowers, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) the Dollar Amount of such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment, (b) the sum of the
Dollar Amount of the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment Amount or (c) the Dollar Amount of
the total Revolving Loans and LC Exposure, in each case, denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit.  During the

40

 



 

--------------------------------------------------------------------------------

 

Availability Period, the Borrowers shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement.

Section 2.3.Procedure for Revolving Borrowings

.  The Administrative Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of each Revolving
Borrowing, substantially in the form of Exhibit 2.3 attached hereto (a “Notice
of Revolving Borrowing”), (x) prior to 1:00 p.m. on the requested date of each
Base Rate Borrowing and (y) prior to 1:00 p.m. three (3) Business Days prior to
the requested date of each Eurodollar Borrowing denominated in Dollars and (z)
prior to 1:00 p.m., Local Time, four (4) Business Days prior to the requested
date of each Eurodollar Borrowing denominated in a Foreign Currency. Each Notice
of Revolving Borrowing shall be irrevocable and shall specify (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the Agreed Currency
and the duration of the initial Interest Period applicable thereto (subject to
the provisions of the definition of Interest Period).  Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the
Administrative Borrower may request, but the Administrative Borrower may request
more than one Borrowing on the same Business Day.  The aggregate principal
amount of each Eurodollar Borrowing shall not be less than $5,000,000 or a
larger multiple of $500,000, and the aggregate principal amount of each Base
Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided that Base Rate Loans made pursuant to Section 2.5 or Section
2.22(d) may be made in lesser amounts as provided therein.  At no time shall the
total number of Eurodollar Borrowings outstanding at any time exceed eight
(8).  Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4.Determination of Dollar Amounts

.  The Administrative Agent will determine the Dollar Amount of:

(a)each Eurodollar Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurodollar Borrowing,

(b)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c)all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
written instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

Section 2.5.Swingline Commitment

.  

(a)Subject to the terms and conditions set forth herein, the Swingline Lender
shall make Swingline Loans to the Borrowers in Dollars, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrowers shall

41

 



 

--------------------------------------------------------------------------------

 

be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

(b)The Administrative Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of each Swingline
Borrowing, substantially in the form of Exhibit 2.4 attached hereto (a “Notice
of Swingline Borrowing”), prior to 10:00 a.m. on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify (i) the principal amount of such Swingline Borrowing, (ii) the
date of such Swingline Borrowing (which shall be a Business Day) and (iii) the
account of the Borrowers to which the proceeds of such Swingline Borrowing
should be credited.  The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing.  The aggregate principal amount of
each Swingline Loan shall not be less than $100,000 or a larger multiple of
$50,000, or such other minimum amounts agreed to by the Swingline Lender and the
Administrative Borrower.  The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrowers in Dollars in immediately available
funds at the account specified by the Administrative Borrower in the applicable
Notice of Swingline Borrowing not later than 1:00 p.m. on the requested date of
such Swingline Borrowing.  

(c)The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrowers (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan.  Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

(d)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Borrowing
should have occurred.  On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e)Each Lender’s obligation to make a Base Rate Loan pursuant to subsection (c)
of this Section or to purchase participating interests pursuant to subsection
(d) of this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter.  Until such time
as such Lender makes its required payment, the Swingline Lender shall be deemed
to continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents.  In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due

42

 



 

--------------------------------------------------------------------------------

 

to it hereunder to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.

Section 2.6.Funding of Borrowings

.

(a)Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds (i) in
case of Loans denominated in Dollars, by 2:00 p.m. to the Administrative Agent
at the Payment Office and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurodollar Payment Office for such currency and at such Eurodollar Payment
Office for such currency; provided that the Swingline Loans will be made as set
forth in Section 2.5.  The Administrative Agent will make such Loans available
to the Borrowers by promptly crediting the amounts that it receives, in like
funds by the close of business on such proposed date, to an account maintained
by the Administrative Borrower with the Administrative Agent or, at the
Borrowers’ option, by effecting a wire transfer of such amounts to an account
designated by the Administrative Borrower to the Administrative Agent.

(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrowers on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest (x) at
the Federal Funds Rate until the second Business Day after such demand and (y)
at the Base Rate at all times thereafter.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrowers, and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing.  Nothing in
this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrowers may have against any Lender as a result of any default by
such Lender hereunder.

(c)All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7.Interest Elections

.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing.  Thereafter, the Borrowers may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section.  The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)To make an election pursuant to this Section, the Administrative Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.6

43

 



 

--------------------------------------------------------------------------------

 

attached hereto (a “Notice of Conversion/Continuation”) (x) prior to 1:00 p.m.
one (1) Business Day prior to the requested date of a conversion into a Base
Rate Borrowing and (y) prior to 1:00 p.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii), (iv) and (v)
shall be specified for each resulting Borrowing), (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing, (iv) the Agreed Currency of such Borrowing
and (v) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of “Interest Period”, the Agreed Currency
applicable thereto after giving effect to such election.  If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrowers shall be deemed to have selected an Interest
Period of one month.  The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings and Base Rate
Borrowings set forth in Section 2.3.

(c)If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Administrative Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, (i) the case of a Borrowing denominated in Dollars, the Borrowers shall
be deemed to have elected to convert such Borrowing to a Eurodollar Borrowing
with an Interest Period of one month and (ii) in the case of a Borrowing
denominated in a Foreign Currency in respect of which the Borrower shall have
failed to deliver a Notice of Conversion/Continuation prior to the third
Business Day preceding the end of such Interest Period, such Borrowing shall
automatically continue as a Eurodollar Borrowing in the same Agreed Currency
with an Interest Period of one month unless such Eurodollar Borrowing is or was
repaid in accordance with Section 2.11.  No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if an Event of Default exists, unless the
Administrative Agent and the Required Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.

(d)Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8.Optional Reduction and Termination of Commitments

.

(a)Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Maturity Date.  

(b)Upon (i) at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) in the case of a Eurodollar
Revolving Borrower denominated in Dollars or (ii) at least (4) Business Days in
the  case of a Eurodollar Borrowing denominated in a Foreign Currency, in each
case, to the Administrative Agent (which notice shall be irrevocable; provided
the Borrowers shall be permitted to provide in such notice that it is
conditional on the occurrence of another financing or transaction), the
Borrowers may reduce the Aggregate Revolving Commitments in part or terminate
the Aggregate Revolving Commitments in whole; provided that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
shall be in an amount of at least $5,000,000 and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the Dollar
Amount of the aggregate outstanding Revolving Credit Exposure of all Lenders
(after giving effect to any repayment of Revolving Loans occurring substantially

44

 



 

--------------------------------------------------------------------------------

 

contemporaneously with such reduction).  Any such reduction in the Aggregate
Revolving Commitment Amount below the principal amount of the Swingline
Commitment and the LC Commitment shall result in a Dollar-for-Dollar reduction
in the Swingline Commitment and the LC Commitment.

(c)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Revolving Commitment or
(B) the sum of the aggregate principal Dollar Amount of all of the outstanding
Revolving Credit Exposures denominated in Foreign Currencies (the “Foreign
Currency Exposure”) (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds the Foreign Currency Sublimit or (ii)
solely as a result of fluctuations in currency exchange rates, (A) the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(so calculated) exceeds 103% of the Aggregate Revolving Commitments for three
consecutive Business Days or (B) the Foreign Currency Exposure, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 103% of
the Foreign Currency Sublimit for three consecutive Business Days, the Borrower
shall in each case immediately repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to Section
2.22(j), as applicable, in an aggregate principal amount sufficient to cause (x)
the aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to
be less than or equal to the Aggregate Revolving Commitments and (y) the Foreign
Currency Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.

(d)With the written approval of the Administrative Agent, the Borrowers may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrowers for the account of any
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

Section 2.9.Repayment of Loans

. The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Maturity Date. The Obligations of each Borrower shall be joint and several
in nature.

Section 2.10.Evidence of Indebtedness

.  

(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class, Agreed
Currency and Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of any continuation of any Loan
pursuant to Section 2.7, (iv) the date of any conversion of all or a portion of
any Loan to another Type pursuant to Section 2.7, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder in respect of the Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrowers in respect of the Loans and each Lender’s Pro Rata Share
thereof.  The entries made in such records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrowers to repay

45

 



 

--------------------------------------------------------------------------------

 

the Loans (both principal and unpaid accrued interest) of such Lender in
accordance with the terms of this Agreement.

(b)This Agreement evidences the obligation of the Borrowers to repay the Loans
and is being executed as a “noteless” credit agreement.  However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrowers agree
that they will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.11.Optional Prepayments

.  The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than (i) in the case of any prepayment of any
Eurodollar Borrowing, 1:00 p.m. not less than three (3) Business Days prior to
the date of such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, prior to 1:00 p.m. on the date of such prepayment, and (iii) in the
case of any prepayment of any Swingline Borrowing, prior to 11:00 a.m. on the
date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that any such notice in
connection with the repayment of all Loans may be conditioned on the occurrence
of another financing or transaction.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice (subject to the conditionality
described above), together with accrued interest to such date on the amount so
prepaid in accordance with Section 2.13(d); provided that if a Eurodollar
Borrowing is prepaid on a date other than the last day of an Interest Period
applicable thereto, the Borrowers shall also pay all amounts required pursuant
to Section 2.19.  Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or, in the case of a Swingline Loan, pursuant
to Section 2.5¸ or the full amount of any Borrowing if less than such
amounts.  Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing.

Section 2.12.Mandatory Prepayments

.  If at any time the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrowers shall immediately repay the Swingline Loans and the
Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section
2.19.  Each such prepayment shall be applied as follows: first, to the Swingline
Loans to the full extent thereof; second, to the Base Rate Loans to the full
extent thereof; and third, to the Eurodollar Loans to the full extent
thereof.  If, after giving effect to the prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrowers shall Cash
Collateralize its reimbursement obligations with respect to all Letters of
Credit in an amount equal to such excess plus any accrued and unpaid fees
thereon.  

Section 2.13.Interest on Loans

.

(a)The Borrowers shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate

46

 



 

--------------------------------------------------------------------------------

 

for the applicable Interest Period in effect for such Loan plus the Applicable
Margin in effect from time to time.

(b)The Borrowers shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c)Notwithstanding subsections (a) and (b) of this Section, (i) automatically
upon the occurrence and during the continuance of an Event of Default specified
in Section 8.1(a), (b), (g), (h) or (i), and (ii) at the option of the Required
Lenders upon the occurrence and during the continuance of any other Event of
Default, the Borrowers shall pay interest (“Default Interest”), with respect to
all Eurodollar Loans at the rate per annum equal to 2.00% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate per annum equal to 2.00% above the otherwise applicable
interest rate for Base Rate Loans.

(d)Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment
thereof.  Interest on all outstanding Base Rate Loans and Swingline Loans shall
be payable quarterly in arrears on the last day of each March, June, September
and December and on the Maturity Date, as the case may be.  Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months, on each day which occurs every three
months after the initial date of such Interest Period, and on the Maturity
Date.  Interest on any Loan which is converted into a Loan of another Type or
which is repaid or prepaid shall be payable on the date of such conversion or on
the date of any such repayment or prepayment (on the amount repaid or prepaid)
thereof.  All Default Interest shall be payable on demand.

(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Administrative Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.14.Fees

.

(a)The Borrowers shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by any
Borrower and the Administrative Agent.

(b)The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period.  For purposes of computing the commitment fee, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.

(c)The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily Dollar Amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to such Letter of Credit during the
period from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Maturity

47

 



 

--------------------------------------------------------------------------------

 

Date) and (ii) to each Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily Dollar Amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) with respect to each Letter of Credit issued by such Issuing
Bank, in each case during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or processing of
drawings thereunder.  Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the rate for Default
Interest pursuant to Section 2.13(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by 2.00%.

(d)The Borrowers shall pay on or prior to the Closing Date to the Administrative
Agent and its affiliates all fees in the Fee Letter that are due and payable on
or prior to the Closing Date.

(e)Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2018, and on the Maturity Date (and, if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided that any such fees accruing after the Maturity Date shall be payable on
demand.

Section 2.15.Computation of Interest and Fees

.  Interest hereunder based on the Administrative Agent’s prime lending rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day).  All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

Section 2.16.Inability to Determine Interest Rates

.  

(a)If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurodollar Borrowing, the applicable Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurodollar Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Adjusted LIBO Rate shall be the Reference Bank Rate for such Interest Period
for such Eurodollar Borrowing; provided that if the Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, however,  that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Adjusted LIBO Rate for such Eurodollar Borrowing, (i) if such Borrowing shall be
requested in Dollars, then such Borrowing shall be made as an Base Rate
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the Adjusted LIBO Rate shall be equal to the
rate determined by the Administrative Agent in its reasonable discretion after
consultation with the Administrative Borrower and consented to in writing by the
Required Lenders (the “Alternative Rate”); provided, however, that until such
time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign Currency.

(b)If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the

48

 



 

--------------------------------------------------------------------------------

 

relevant interbank market, adequate means do not exist for ascertaining the
Adjusted LIBO Rate for a Loan in the applicable currency or for such Interest
Period, or

(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for a Loan in the applicable currency or for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Administrative Borrower and to the Lenders
as soon as practicable thereafter.  Until the Administrative Agent shall notify
the Administrative Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) the obligations of the Lenders to make
Eurodollar Revolving Loans or to continue or convert outstanding Loans as or
into Eurodollar Loans shall be suspended and (ii) all such affected Loans shall
be converted into Base Rate Loans on the last day of the then-current Interest
Period applicable thereto unless the Borrowers prepay such Loans in accordance
with this Agreement.  Unless the Administrative Borrower notifies the
Administrative Agent at least one (1) Business Day before the date of any
Eurodollar Borrowing for which a Notice of Revolving Borrowing or a Notice of
Conversion/Continuation has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then (i) if such
Borrowing shall be requested in Dollars, then such Revolving Borrowing shall be
made as, continued as or converted into a Base Rate Borrowing and (ii) if such
Borrowing shall be requested in any Foreign Currency, the Adjusted LIBO Rate
shall be equal to the Alternative Rate; provided, however, that until such time
as the Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (b)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBOR Screen Rate has made a public
statement that the administrator of the LIBOR Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the LIBOR
Screen Rate), (x) the administrator of the LIBOR Screen Rate has made a public
statement identifying a specific date after which the LIBOR Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Screen
Rate), (y) the supervisor for the administrator of the LIBOR Screen Rate has
made a public statement identifying a specific date after which the LIBOR Screen
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which an applicable LIBOR Screen
Rate for any Agreed Currency may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Administrative Borrower
shall (A) endeavor to establish an alternate rate of interest to the Adjusted
LIBO Rate for Loans denominated in Dollars, and (B) endeavor to establish an
Alternative Rate as described in clause (a) above for Loans denominated in
Agreed Currencies other than Dollars, in each case, that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States in Dollars or such Agreed Currency at such
time, as applicable and shall enter into an amendment to this Agreement to
reflect such alternate rate or rates of interest and such other related changes
to this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate); provided
that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.2, any such amendment
establishing an alternate rate of interest for Loans denominated in Dollars
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within ten Business Days of the date notice of such alternate rate or rates of
interest is provided to the

49

 



 

--------------------------------------------------------------------------------

 

Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest or
Alternative Rate, as applicable, shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.16(c), only to the extent the LIBOR Screen
Rate for the applicable Agreed Currency and such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing, and any Notice of
Revolving Borrowing for a Eurodollar Borrowing in a Foreign Currency shall, in
each case, be ineffective and any such Eurodollar Borrowing shall be repaid or
(solely if such Eurodollar Borrowing is denominated in Dollars) converted into a
Base Rate Borrowing on the last day of the then current Interest Period
applicable thereto, and (y) if any Borrowing Request requests a Eurodollar
Borrowing in Dollars, such Borrowing shall be made as a Base Rate Borrowing.

Section 2.17.Illegality

.  If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Administrative Borrower and the other Lenders, whereupon until
such Lender notifies the Administrative Agent and the Administrative Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Revolving Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended.  In
the case of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and, if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then-current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.18.Increased Costs

.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)impose on any Lender, any Issuing Bank or the eurodollar interbank market
any other condition affecting this Agreement or any Eurodollar Loans made by
such Lender or any Letter of Credit or any participation therein (other than
Taxes); or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Other Connection Taxes) on its Loans, loan principal, Letters of Credit,
Commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting into, continuing or maintaining a
Loan or to increase the cost to such Lender, such

50

 



 

--------------------------------------------------------------------------------

 

Issuing Bank or such other Recipient of participating in or issuing any Letter
of Credit or to reduce the amount received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or any other amount),

then, from time to time, such Lender, such Issuing Bank or such other Recipient
may provide the Administrative Borrower (with a copy thereof to the
Administrative Agent) with written notice and demand with respect to such
increased costs or reduced amounts, and within ten (10) Business Days after
receipt of such notice and demand the Borrowers shall pay to such Lender, such
Issuing Bank or such other Recipient, as the case may be, such additional
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient for any such increased costs incurred or reduction suffered.

(b)If any Lender or any Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or such Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, such Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy and liquidity), then, from time to time, such Lender or such
Issuing Bank may provide the Administrative Borrower (with a copy thereof to the
Administrative Agent) with written notice and demand with respect to such
reduced amounts, and within ten (10) Business Days after receipt of such notice
and demand the Borrowers shall pay to such Lender or such Issuing Bank, as the
case may be, such additional amounts as will compensate such Lender, the Issuing
Bank or such Parent Company for any such reduction suffered.  

(c)A certificate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, such Issuing Bank or the Parent
Company of such Lender or such Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Administrative
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate any Lender or any Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than six (6) months prior to the date that such Lender or such Issuing Bank
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the six
(6)-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.19.Funding Indemnity

.  In the event of (a) the payment of any principal of a Eurodollar Loan other
than on the last day of the Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion or continuation of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure by the Borrowers to borrow, prepay, convert or
continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked but other than as a
result of a notice pursuant to Section 2.16 or Section 2.17), then, in any such
event, the Borrowers shall compensate each Lender, within ten (10) Business Days
after written demand from such Lender, for any loss, cost or expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (A) the amount of interest that would have accrued on the
principal

51

 



 

--------------------------------------------------------------------------------

 

amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then-current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrowers failed to
borrow, convert or continue such Eurodollar Loan.  A certificate as to any
additional amount payable under this Section submitted to the Administrative
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.

Section 2.20.Taxes

.

(a)Defined Terms.  For purposes of this Section 2.20, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrowers.  The Borrowers shall indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent

52

 



 

--------------------------------------------------------------------------------

 

manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, such Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)Status of Lenders.  (i)  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Administrative Borrower and the Administrative
Agent, at the time or times reasonably requested by the Administrative Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), Section 2.20(g)(ii)(B) and
Section 2.20(g)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN (if an individual) or IRS
Form W-8BEN-E (if not an individual) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN (if an individual) or IRS

53

 



 

--------------------------------------------------------------------------------

 

Form W-8BEN-E (if not an individual) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)an executed IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed IRS Form W-8BEN (if an individual) or IRS Form W-8BEN-E (if not an
individual); or

(iv)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (if an individual)
or IRS Form W-8BEN-E (if not an individual), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.20D on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for

54

 



 

--------------------------------------------------------------------------------

 

purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21.Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.20 or this Section 2.21, or
otherwise) prior to (i) the case of payments denominated in Dollars, 2:00 p.m.
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurodollar Payment Office
for such currency, in each case, on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off (except as expressly
set forth in Section 2.26) or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at the
Payment Office, except payments to be made directly to any Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.18, Section 2.20 or this Section 2.21 and Section 10.3 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended

55

 



 

--------------------------------------------------------------------------------

 

to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Banks then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Banks based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective Pro Rata
Shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by any Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure to any assignee or participant; provided the provisions of this
subsection shall not apply to any assignment or sale of participation to any
Borrower or any Subsidiary or Affiliate thereof unless the Required Lenders have
consented to such assignment or sale of participation).  The Borrowers consent
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the

56

 



 

--------------------------------------------------------------------------------

 

case may be, the amount or amounts due.  In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 2.22.Letters of Credit

.

(a)During the Availability Period, each Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section 2.22, shall issue, at the request of the Administrative Borrower,
Letters of Credit denominated in Agreed Currencies for the account of a Borrower
or a Subsidiary of any Borrower on the terms and conditions hereinafter set
forth; provided that (i) each Letter of Credit shall expire on the earlier of
(A) the date one year after the date of issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the Maturity
Date; (ii) each Letter of Credit shall be in a stated Dollar Amount of at least
$100,000; and (iii) the Borrowers may not request any Letter of Credit if, after
giving effect to such issuance, (A) the aggregate LC Exposure would exceed the
LC Commitment or (B) the Dollar Amount of the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment
Amount.  Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank without
recourse a participation in each Letter of Credit equal to such Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit on the date of issuance thereof.  Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

(b)To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, renewed or extended, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof, the Agreed Currency applicable thereto and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the applicable Issuing Bank reasonably shall approve and that the
Administrative Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c)At least two (2) Business Days prior to the issuance of any Letter of Credit,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, such Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless such Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date such Issuing
Bank is to issue the requested Letter of Credit, directing such Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in subsection (a) of this Section
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the

57

 



 

--------------------------------------------------------------------------------

 

terms and conditions hereof, such Issuing Bank shall, on the requested date,
issue such Letter of Credit in accordance with such Issuing Bank’s usual and
customary business practices.

(d)Each Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank promptly
following its receipt thereof.  Such Issuing Bank shall notify the
Administrative Borrower and the Administrative Agent of such demand for payment
and whether such Issuing Bank has made or will make a LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank and the Lenders with respect to such LC Disbursement.  The Borrowers shall
be irrevocably and unconditionally obligated to reimburse each Issuing Bank for
any LC Disbursements paid by such Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind.  Unless the
Administrative Borrower shall have notified the applicable Issuing Bank and the
Administrative Agent prior to 11:00 a.m., Local Time, on the Business Day
immediately prior to the date on which such drawing is honored that the
Borrowers intend to reimburse such Issuing Bank for the amount of such drawing
in funds other than from the proceeds of Revolving Loans, the Borrowers shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to such Issuing
Bank; provided that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable.  The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the applicable Issuing Bank in accordance with Section 2.6.  The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse such Issuing Bank for such LC Disbursement.

(e)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the applicable Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) of this Section in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred.  Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender or any other Person may have against any
Issuing Bank or any other Person for any reason whatsoever, (ii) the existence
of a Default or an Event of Default or the termination of the Aggregate
Revolving Commitments, (iii) any adverse change in the condition (financial or
otherwise) of any Borrower or any of their respective Subsidiaries, (iv) any
breach of this Agreement by any Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  On the date that such participation is required to be funded, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participation to the Administrative Agent for the account of the applicable
Issuing Bank.  Whenever, at any time after any Issuing Bank has received from
any such Lender the funds for its participation in a LC Disbursement, such
Issuing Bank (or the Administrative Agent on its behalf) receives any payment on
account thereof, the Administrative Agent or such Issuing Bank, as the case may
be, will distribute to such Lender its Pro Rata Share of such payment; provided
that if such payment is required to be returned for any reason to any Borrower
or to a trustee, receiver, liquidator, custodian or similar official in any
bankruptcy proceeding, such Lender will return to the Administrative Agent or
such Issuing Bank any portion thereof previously distributed by the
Administrative Agent or such Issuing Bank to it.

(f)To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the applicable Issuing Bank (through the
Administrative Agent) on such amount from such due date to the

58

 



 

--------------------------------------------------------------------------------

 

date such payment is made at a rate per annum equal to the Federal Funds Rate;
provided that if such Lender shall fail to make such payment to such Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.13(c).

(g)If any Event of Default shall occur and be continuing, on the Business Day
that the Administrative Borrower receives notice from the Administrative Agent
or the Required Lenders demanding that its reimbursement obligations with
respect to the Letters of Credit be Cash Collateralized pursuant to this
subsection, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and the Lenders, an amount in cash equal to 103% of the Dollar
Amount of the aggregate LC Exposure of all Lenders as of such date plus any
accrued and unpaid fees thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currency in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) such obligation to Cash
Collateralize the reimbursement obligations of the Borrowers with respect to the
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
Section 8.1(g) or (h). For the purposes of this paragraph, the Foreign Currency
LC Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  The Borrowers agree to
execute any documents and/or certificates to effectuate the intent of this
subsection.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest and profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrowers under this Agreement and the other Loan
Documents.  If the Borrowers are required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrowers within
three (3) Business Days after all Events of Default have been cured or waived.

(h)Upon the request of any Lender, but no more frequently than quarterly, each
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Administrative Borrower a report describing the aggregate Letters of Credit
then outstanding.  Upon the request of any Lender from time to time, each
Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit issued by such
Issuing Bank that is then outstanding.

(i)The Borrowers’ joint and several obligation to reimburse LC Disbursements
hereunder shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:

(i)any lack of validity or enforceability of any Letter of Credit or this
Agreement;

59

 



 

--------------------------------------------------------------------------------

 

(ii)the existence of any claim, set-off, defense or other right which any
Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including any Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii)any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv)payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or other document to such Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, any
Borrower’s obligations hereunder; or

(vi)the existence of a Default or an Event of Default.

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrowers to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j)Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrowers when a Letter of Credit is issued by such Issuing Bank and subject to
applicable laws, (i) each standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued), (ii) each documentary Letter of Credit
shall be governed by the Uniform Customs and Practices for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 (or such
later revision as may be published by the International Chamber of Commerce

60

 



 

--------------------------------------------------------------------------------

 

on any date any Letter of Credit may be issued) and (iii) the Administrative
Borrower shall specify the foregoing in each letter of credit application
submitted for the issuance of a Letter of Credit.

Section 2.23.Increase of Commitments; Additional Lenders

.  

(a)From time to time after the Closing Date and in accordance with this Section,
the Borrowers and one or more Increasing Lenders or Additional Lenders may enter
into an agreement to increase the aggregate Revolving Commitments hereunder
(each such increase, an “Incremental Commitment”) so long as the following
conditions are satisfied:

(i)each of the conditions set forth in Section 3.2 shall be satisfied;

(ii)no Event of Default shall have occurred and be continuing or would result
from the borrowings to be made on the Increase Effective Date;

(iii)the aggregate principal amount of all such Incremental Commitments made
pursuant to this Section shall not exceed $200,000,000 (the principal amount of
each such Incremental Commitment, the “Incremental Commitment Amount”);

(iv)any Incremental Commitments provided pursuant to this Section shall have a
termination date no earlier than the Maturity Date;

(v)the Borrowers and their Subsidiaries shall be in compliance with the
Incurrence Test;

(vi)if the Initial Yield applicable to any such Incremental Commitment exceeds
by more than 0.50% per annum the sum of the Applicable Margin then in effect for
Eurodollar Revolving Loans plus one fourth of the Up-Front Fees paid in respect
of the existing Revolving Commitments (the “Existing Yield”), then the
Applicable Margin of the existing Revolving Loans shall increase by an amount
equal to the difference between the Initial Yield and the Existing Yield minus
0.50% per annum;  and

(vii)any Collateral securing any such Incremental Commitment shall also secure
all other Obligations on a pari passu basis.  

(b)The Administrative Borrower shall provide at least ten (10) Business Days’
(or such shorter period as agreed by the Administrative Agent) written notice to
the Administrative Agent (who shall promptly provide a copy of such notice to
each Lender) of any proposal to establish an Incremental Commitment.  Each such
notice shall specify the date (each, an “Increase Effective Date”) on which the
Borrowers propose that the Incremental Commitment shall be effective, which
shall be a date not less than ten (10) Business Days (or such shorter period as
agreed by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent.  The Borrowers may, but are not required
to, specify any fees offered to those Lenders that agree to increase the
principal amount of their Revolving Commitments (each, an “Increasing Lender”,
and collectively, the “Increasing Lenders”), which fees may be variable based
upon the amount by which any such Lender is willing to increase the principal
amount of its Revolving Commitment.  No Lender shall have any obligation,
express or implied, to offer to increase the aggregate principal amount of its
Revolving Commitment, and any decision by a Lender to increase its Revolving
Commitment shall be made in its sole discretion independently from any other
Lender.  Only the consent of each Increasing Lender shall be required for an
increase in the aggregate principal amount of the Revolving Commitments pursuant
to this Section.  No Lender which declines to increase the principal amount of
its Revolving Commitment may be replaced with respect to its existing Revolving
Commitment

61

 



 

--------------------------------------------------------------------------------

 

as a result thereof without such Lender’s consent.  The Borrowers may accept
some or all of the offered amounts or designate new lenders that are acceptable
to the Administrative Agent and the Issuing Banks (such approval not to be
unreasonably withheld or delayed) as additional Lenders hereunder in accordance
with this Section (each, an “Additional Lender”, and collectively, the
“Additional Lenders”), which Additional Lenders may assume all or a portion of
such Incremental Commitments.  The Administrative Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
such Incremental Commitment among the Increasing Lenders and the Additional
Lenders.  The sum of the increase in the Revolving Commitment of the Increasing
Lenders plus the Revolving Commitments of the Additional Lenders shall not in
the aggregate exceed the unsubscribed amount of the Incremental Commitment
Amount.

(c)Subject to subsections (a) and (b) of this Section, any increase requested by
the Borrowers shall be effective upon delivery to the Administrative Agent of
each of the following documents:  

(i)an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by each
Borrower, by each Additional Lender and by each Increasing Lender, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all of the terms and provisions hereof;

(ii)such evidence of appropriate corporate authorization on the part of the
Borrowers with respect to such Incremental Commitment and such opinions of
counsel for the Borrowers with respect to such Incremental Commitment as the
Administrative Agent may reasonably request; provided, however, in no event
shall the Borrowers be required to deliver (A) any modifications to Mortgages
(unless such modification is required by applicable law to preserve the validity
or priority of such Mortgage or in order to ensure that the Mortgages continue
to fully secure the Obligations), or (B) any title insurance endorsements or new
title insurance policies or local counsel opinions with respect to such
Incremental Commitment;

(iii)a certificate of the Administrative Borrower signed by a Responsible
Officer, in form and substance reasonably acceptable to the Administrative
Agent, certifying that each of the conditions in subsection (a) of this Section
has been satisfied;

(iv)to the extent requested by any Additional Lender or any Increasing Lender,
executed promissory notes evidencing such Lender’s Incremental Commitment,
issued by the Borrowers in accordance with Section 2.10; and

(v)any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.  

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Commitment and Schedule II shall be deemed amended accordingly.

(d)For purposes of this Section, the following terms shall have the meanings
specified below:

(i)“Initial Yield” shall mean, with respect to any Incremental Commitment, the
amount (as determined by the Administrative Agent) equal to the sum of (A) the
margin above the Eurodollar Rate on such Incremental Commitment, as applicable
(including as margin the effect of any “LIBO rate floor” applicable on the date
of the calculation), plus (B) (x) the amount of any

62

 



 

--------------------------------------------------------------------------------

 

Up-Front Fees on such Incremental Commitment (including any fee or discount
received by the Lenders in connection with the initial extension thereof),
divided by (y) the lesser of (1) the Weighted Average Life to Maturity of such
Incremental Commitment, and (2) four.

(ii)“Up-Front Fees” shall mean the amount of any fees or discounts received by
the Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit.  For the
avoidance of doubt, “Up-Front Fees” shall not include any arrangement fee paid
to the Lead Arrangers or any other arranger with respect to any such Incremental
Commitments.

(iii)“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then-outstanding principal
amount of such Indebtedness.

Section 2.24.Mitigation of Obligations

.  If any Lender requests compensation under Section 2.18 or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.18 or Section 2.20, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all costs and expenses incurred by any Lender in
connection with such designation or assignment.

Section 2.25.Replacement of Lenders

.  If (a) any Lender gives notice under Section 2.17, (b) any Lender requests
compensation under Section 2.18, (c) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, (d) any Lender is a Defaulting Lender, or
(e) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non‑Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender) (a “Replacement
Lender”); provided that (i) the Borrowers shall have received the prior written
consent of the Administrative Agent and the Issuing Banks (to the extent such
consent is required for an assignment to such Replacement Lender pursuant to
Section 10.4(b)), which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrowers (in the
case of all other amounts), and (iii) in the case of a notice under Section
2.17, a claim for compensation under Section 2.18 or payments required to be
made pursuant to Section 2.20, such assignment will result in elimination of the
applicable illegality or a reduction in such compensation or payments.  A Lender
shall not be required to make any such assignment and delegation if,

63

 



 

--------------------------------------------------------------------------------

 

prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Upon receipt by the Lender being replaced of all amounts
required to be paid by it pursuant to this Section 2.25, such Lender shall
execute an Assignment and Acceptance within two Business Days of the date on
which the Replacement Lender executes and delivers such Assignment and
Assumption to the Lender (or such executed Assignment and Assumption is
delivered by the Administrative Agent on behalf of the Replacement Lender). If
the Lender does not execute such Assignment and Acceptance within such two
Business Days, then such Lender shall be deemed to have executed and delivered
the Assignment and Assumption without any action on the part of the Lender and
the Assignment and Assumption so executed by the Replacement Lender shall be
effective for the purposes of this Section 2.25 and Section 10.4.  Any
Replacement Lender shall comply with the provisions of Section 10.4(b)(iv)(A)
and (C).

Section 2.26.Defaulting Lenders

.

(a)Cash Collateral.

(i)At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the Issuing Banks (with a copy to the Administrative Agent) the Borrowers shall
Cash Collateralize the Issuing Banks’ LC Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.26(b)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
103% of the Issuing Banks’ LC Exposure with respect to such Defaulting Lender.

(ii)Each Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below.  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.26(a) or Section 2.26(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iv)Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Banks that there exists excess Cash Collateral; provided that,
subject to Section 2.26(b) through (d) the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided, further, that to the
extent that such Cash Collateral was provided by any

64

 



 

--------------------------------------------------------------------------------

 

Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

(b)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Lenders and in Section 10.2.

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Banks’ LC Exposure with respect to such Defaulting Lender in
accordance with Section 2.26(a); fourth, as the Administrative Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Administrative Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)(A)No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting

65

 



 

--------------------------------------------------------------------------------

 

Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting
Lender).  

(B)Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section
2.26(a).  

(C)With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to sub-section (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender that has not been Cash Collateralized by the Borrowers
in accordance with the procedures set forth in Section 2.26(a), and (z) not be
required to pay the remaining amount of any such fee.

(iv)All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 3.2 are
satisfied at the time of such reallocation (and, unless the Administrative
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 10.18
(Acknowledgement and Consent to EEA Financial Institutional Bail-In), no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)If the reallocation described in sub-section (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Swingline Exposure with
respect to such Defaulting Lender and (y) second, Cash Collateralize the Issuing
Banks’ LC Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

(c)Defaulting Lender Cure.  If the Administrative Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
applicable Commitments (without giving effect to Section 2.26(b)(iv)), whereupon
such Lender will cease to be a Defaulting Lender;

66

 



 

--------------------------------------------------------------------------------

 

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(d)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Swingline Exposure to such
Defaulting Lender after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no LC Exposure to such Defaulting
Lender after giving effect thereto.

Section 2.27.Administrative Borrower

.  Each Borrower hereby designates and appoints Landmark Operating Company as
its representative and agent on its behalf (the “Administrative Borrower”) for
the purposes of issuing Notices of Borrowing, issuing Notices of
Conversion/Continuation, delivering requests for Letters of Credit, delivering
certificates including Compliance Certificates, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, giving and receiving all other notices, consents and approvals
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
the Borrowers under the Loan Documents.  The Administrative Borrower hereby
accepts such appointment and agrees to act in such capacity.  The Administrative
Agent and each Lender may regard any notice or other communication pursuant to
any Loan Document from the Administrative Borrower as a notice or communication
from all Borrowers, and the Administrative Agent and each Lender may deliver any
notice or other communication required to be delivered to the Borrowers under or
in respect of the Loan Documents to the Administrative Borrower on behalf of the
Borrowers.  Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by the Administrative Borrower shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

Section 2.28.Judgment Currency

.  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrowers hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non‑appealable judgment is
given.  The obligations of the Borrowers in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrowers agree, to the fullest extent that they may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.21, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

67

 



 

--------------------------------------------------------------------------------

 

 

Article III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1.Conditions to Effectiveness

.  The obligations of the Lenders (including the Swingline Lender) to make Loans
and the obligation of the Issuing Banks to issue any Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2):

(a)The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent, the Lead Arrangers and their respective Affiliates
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by or on behalf of the
Borrowers hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Lead Arrangers.

(b)The Administrative Agent (or its counsel on its behalf) shall have received
the following, each in form and substance reasonably satisfactory to the
Administrative Agent:

(i)a counterpart of this Agreement duly executed and delivered by or on behalf
of each party hereto (in each case including any counterpart delivered by
facsimile transmission or by electronic mail in pdf format pursuant to Section
10.8);

(ii)the Guaranty and Security Agreement, duly executed and delivered by each of
the Borrowers and each of the Guarantors, together with (A) UCC-1 financing
statements and other applicable documents under the laws of all necessary or
appropriate jurisdictions with respect to the perfection of the Liens granted
under the Guaranty and Security Agreement, as requested by the Administrative
Agent in order to perfect such Liens, duly authorized by the Loan Parties,
(B) copies of UCC, tax and judgment lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties as requested by the Administrative Agent, indicating that there are no
prior Liens on any of the Collateral other than Permitted Encumbrances and Liens
to be released on the Closing Date, (C) original certificates evidencing all
issued and outstanding shares of Capital Stock of all Subsidiaries owned
directly by any Loan Party (subject in all respects to the definition of
Excluded Assets) and (D) stock or membership interest powers or other
appropriate instruments of transfer executed in blank;

(iii)a certificate of a Responsible Officer of each Loan Party (or of the
general partner or managing member of such Loan Party), attaching and certifying
copies of its bylaws, partnership agreement or limited liability company
agreement, as applicable, and of the resolutions of its board of directors or
other equivalent governing body, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer executing the Loan Documents to which it is a party on
behalf of such Loan Party;

(iv)certified copies of the articles or certificate of incorporation,
certificate of organization, formation or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
each other jurisdiction

68

 



 

--------------------------------------------------------------------------------

 

where such Loan Party’s failure to be qualified to do business as a foreign
organization could reasonably be expected to have a Material Adverse Effect;

(v)a certificate in the form of Exhibit 3.1(b)(v), dated the Closing Date and
signed by a Responsible Officer, certifying that after giving effect to the
funding of any initial Revolving Borrowing, (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by “Material
Adverse Effect” or other materiality, which representations and warranties shall
be true and correct in all respects) and (z) since the date of the most recent
audited financial statements of the Borrowers described in Section 4.4, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;

(vi)certified copies of all Material Agreements;

(vii)a favorable written opinion of Latham & Watkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Banks and each of
the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request;

(viii)a duly executed and delivered Notice of Borrowing for any initial
Revolving Borrowing;

(ix)a duly executed and delivered funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;

(x)copies of (A) the audited annual financial statements for the MLP and its
Subsidiaries for the Fiscal Years ended 2016 and 2017, (B) the unaudited
quarterly financial statements of the MLP and its Subsidiaries for the Fiscal
Quarter ended on June 30, 2018, and (C) a pro forma balance sheet of the
Borrowers and their Restricted Subsidiaries as of the Closing Date;

(xi)a duly completed, duly executed and delivered Compliance Certificate,
including calculations of the financial covenants set forth in Article VI hereof
as of the Closing Date, calculated on a Pro Forma Basis and for the Fiscal
Quarter ended on June 30, 2018, in each case, as if any initial Revolving
Borrowing had been funded as of the first day of the relevant period for testing
compliance (and setting forth in reasonable detail such calculations);

(xii)a certificate, dated the Closing Date and duly executed and delivered by a
Responsible Officer, confirming that the Loan Parties, on a consolidated basis,
are Solvent after giving effect to the funding of any initial Revolving
Borrowing and the consummation of the transactions contemplated to occur on the
Closing Date;

(xiii)certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Material Agreement of any Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby and such consents, approvals, authorizations, registrations, filings and
orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

69

 



 

--------------------------------------------------------------------------------

 

(xiv)the Administrative Agent and the Lenders shall have received, at least five
(5) Business Days prior to the Closing Date (or such later date as approved by
the Administrative Agent in its sole discretion) all documentation and other
information required by regulatory authorities under the applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act; and

(xv)at least five (5) days prior to the Closing Date, any Lender that has
requested, in a written notice to the Borrowers at least ten (10) days prior to
the Closing Date, a Beneficial Ownership Certification in relation to the
Borrowers, shall have received such Beneficial Ownership Certification.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2.Conditions to Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit
is subject to the satisfaction of the following conditions:

(a)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
“Material Adverse Effect” or other materiality, which representations and
warranties shall be true and correct in all respects);

(c)subject to the Incurrence Test Exception, the Borrowers shall be in
compliance with the Incurrence Test; and

(d)the Administrative Borrower shall have delivered the required Notice of
Borrowing.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

Section 3.3.Delivery of Documents

.  All of the Loan Documents, certificates, legal opinions and other documents
and papers referred to in this Article, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of the Lenders and in
counterparts or copies as the Administrative Agent shall reasonably request, and
shall be in form and substance reasonably satisfactory in all respects to the
Administrative Agent.

70

 



 

--------------------------------------------------------------------------------

 

Article IV

REPRESENTATIONS AND WARRANTIES

Each of the MLP and each Borrower represents and warrants to the Administrative
Agent, each Lender and each Issuing Bank with respect to itself and each of its
Restricted Subsidiaries (except as otherwise noted below) as follows:

Section 4.1.Existence; Power

.  The MLP, each Borrower and each of their respective Restricted Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2.Organizational Power; Authorization

.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational and, if
required, shareholder, partner or member action.  This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of such Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.

Section 4.3.Governmental Approvals; No Conflicts

.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to the MLP, any Borrower or any of their respective Restricted
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any Material Agreement of the MLP,
any Borrower or any of their respective Restricted Subsidiaries or any of such
Person’s assets or give rise to a right thereunder to require any payment to be
made by the MLP, any Borrower or any of their respective Restricted Subsidiaries
and (d) will not result in the creation or imposition of any Lien on any asset
of the MLP, any Borrower or any of their respective Restricted Subsidiaries,
except Liens (if any) created under the Loan Documents.

Section 4.4.Financial Statements

.  The Borrowers have furnished to each Lender (a) the audited balance sheet of
the MLP and its Subsidiaries as of December 31, 2016 and December 31, 2017, and
the related audited statements of income, shareholders’ equity and cash flows
for the fiscal years then ended, audited by independent public accountants, (b)
the unaudited balance sheet of the MLP and its Subsidiaries for the Fiscal
Quarter ended on June 30, 2018 and the related unaudited consolidated statements
of income and cash flows for the year-to-date period then ended, certified by a
Responsible Officer.  Such financial statements fairly present the financial
condition of the MLP and its Subsidiaries as of such dates and the results of
operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (b).  As of the Closing Date, since
December 31, 2017, there have been no changes with respect to the MLP and its
Subsidiaries that have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

71

 



 

--------------------------------------------------------------------------------

 

Section 4.5.Litigation and Environmental Matters

.

(a)No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending against or, to the knowledge of the MLP or the
Borrowers, threatened against or affecting the MLP, any Borrower or any of their
respective Restricted Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.

(b)Except as could not reasonably be expected to have a Material Adverse Effect,
none of the MLP, any Borrower, nor any of their respective Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim against such entity with respect to any
Environmental Liability, which notice has not been delivered to Administrative
Agent or (iv) has knowledge of any facts or circumstances which could reasonably
be expected to result in any Environmental Liability.

Section 4.6.Compliance with Laws and Agreements

.  The MLP, each Borrower and each of their respective Restricted Subsidiaries
is in compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 4.7.Investment Company Act

.  None of the MLP, the Borrower nor any of their respective Restricted
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8.Taxes

.  The MLP, the Borrowers and their respective Restricted Subsidiaries have
timely filed or caused to be filed all federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except where
the same are currently being contested in good faith by appropriate proceedings
and for which the MLP, such Borrower or such Restricted Subsidiary, as the case
may be, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and reserves on the books of the MLP, the Borrowers
and their respective Restricted Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.  

Section 4.9.Margin Regulations

.  None of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of Regulation T, Regulation U or Regulation
X.  None of the MLP, any Borrower nor any of their Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock”.

Section 4.10.ERISA

.  Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, (i) each Plan is in substantial compliance in
form and operation with its terms and with ERISA and the Code (including,
without limitation, the Code provisions

72

 



 

--------------------------------------------------------------------------------

 

compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations; (ii) each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service, and nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, nothing has occurred that would adversely affect
the issuance of a favorable determination letter or otherwise adversely affect
such qualification); (iii) no ERISA Event has occurred or is reasonably expected
to occur; (iv) there exists no Unfunded Pension Liability with respect to any
Plan; (v) none of the MLP, any Borrower, any of their respective Restricted
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan; (vi) there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the MLP, any Borrower, any of their
respective Restricted Subsidiaries or any ERISA Affiliate, threatened, which
would be asserted successfully against any Plan and, if so asserted
successfully, would result in liability to the MLP, any Borrower or any of their
respective Restricted Subsidiaries; (vii) the MLP, each Borrower, each of their
respective Restricted Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan; (viii) no Plan which is subject
to Section 412 of the Code or Section 302 of ERISA has applied for or received
an extension of any amortization period within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (ix) none of the MLP, any Borrower, nor any
of their respective Restricted Subsidiaries, nor any ERISA Affiliate has ceased
operations at a facility so as to become subject to the provisions of Section
4068(a) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Plan subject to Section 4064(a) of ERISA to which it made contributions;
(x) each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities; (xi) all contributions required to be made
with respect to a Non-U.S. Plan have been timely made; (xii) neither the MLP,
any Borrower nor any of their respective Restricted Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan; and (xiii) the present value of the accrued benefit liabilities
(whether or not vested) under each Non-U.S. Plan, determined as of the end of
the Borrowers’ most recently ended Fiscal Year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities.

Section 4.11.Ownership of Property; Insurance

.

(a)Each of the MLP, the Borrowers and their respective Restricted Subsidiaries
has (i) good title to, or valid leasehold, Easement or other interests in all of
its real property and (ii) good title to all of its personal property, including
its Other Assets, in each case material to the operation of its business,
including all such properties reflected in the most recent audited consolidated
balance sheet referred to in Section 4.4 or purported to have been acquired by
the MLP, any Borrower or any of their respective Restricted Subsidiaries after
said date (except as sold or otherwise disposed of in the ordinary course of
business or as otherwise permitted pursuant to this Agreement), in each case
free and clear of Liens prohibited by this Agreement.

(b)Each of the MLP, the Borrowers and their respective Restricted Subsidiaries
owns, or is licensed or otherwise has the right to use, all patents, trademarks,
service marks, trade names, copyrights and other intellectual property material
to its business, and the use thereof by the MLP, the

73

 



 

--------------------------------------------------------------------------------

 

Borrowers and their respective Restricted Subsidiaries does not infringe in any
material respect on the rights of any other Person.

(c)The properties of the MLP, the Borrowers and their respective Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of any Borrower (other than captive insurance
companies), in such amounts with such deductibles (including self insurance and
captive insurance companies, to the extent applicable) and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the MLP, any applicable Borrower or any
applicable Restricted Subsidiary operates.

(d)Except as disclosed to the Administrative Agent in writing, none of the MLP,
any Borrower nor any of their respective Restricted Subsidiaries owns any
Building or Manufactured (Mobile) Home on any of its Real Estate that is not Fee
Owned Property of such Person.

Section 4.12.Disclosure

.  

(a)As of the Closing Date, the Borrowers have disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the MLP,
any Borrower or any of their respective Restricted Subsidiaries is subject, and
all other matters known to any of them that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  The
reports, financial statements, certificates or other information (in each case,
other than projections and other forward-looking information and information of
a general economic or industry-specific nature), furnished by or on behalf of
the Borrowers to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished), taken as a whole, do not contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole in light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, each of the MLP and the Borrowers represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time such projected financial information was prepared.

(b)As of the Closing Date, to the knowledge of the Borrowers, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all respects.

Section 4.13.Labor Relations

.  Except as could not reasonably be expected to have a Material Adverse Effect,
there are no strikes, lockouts or other material labor disputes or grievances
against the MLP, any Borrower or any of their respective Restricted
Subsidiaries, or, to the MLP’s or any Borrower’s knowledge, threatened against
or affecting the MLP, any Borrower or any of their respective Restricted
Subsidiaries, and no significant unfair labor practice charges or grievances are
pending against the MLP, any Borrower or any of their respective Restricted
Subsidiaries, or, to the MLP’s or any Borrower’s knowledge, threatened against
any of them before any Governmental Authority.  All payments due from the MLP,
any Borrower or any of their respective Restricted Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the MLP, any Borrower or any such Subsidiary, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 4.14.Subsidiaries

.  Schedule 4.14 sets forth the name of, the ownership interest of the
applicable Loan Party in, the jurisdiction of incorporation or organization of,
and the entity type for each Subsidiary of the Borrowers and the other Loan
Parties and identifies each Subsidiary as either a Restricted Subsidiary or
Unrestricted Subsidiary, in each case as of the Closing Date.

74

 



 

--------------------------------------------------------------------------------

 

Section 4.15.Solvency

.  After giving effect to the execution and delivery of the Loan Documents, the
making of the Loans under this Agreement, the Loan Parties are Solvent.

Section 4.16.Deposit and Disbursement Accounts

.  Schedule 4.16 lists all banks and other financial institutions at which any
Loan Party maintains deposit accounts, lockbox accounts, disbursement accounts,
investment accounts or other similar accounts as of the Closing Date, and such
Schedule correctly identifies the name, address and telephone number of each
financial institution, the name in which the account is held, the type of the
account, and the complete account number therefor.

Section 4.17.Collateral Documents

.

(a)The Guaranty and Security Agreement is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest in the Collateral (as defined therein),
and when UCC-1 financing statements in appropriate form are filed in the offices
specified on Schedule 3 to the Guaranty and Security Agreement, the Guaranty and
Security Agreement shall constitute a fully perfected Lien (to the extent that
such Lien may be perfected by the filing of a UCC-1 financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section
7.2.  When the certificates evidencing all Capital Stock pledged pursuant to the
Guaranty and Security Agreement are delivered to the Administrative Agent,
together with appropriate stock powers or other similar instruments of transfer
duly executed in blank, the Liens in such Capital Stock shall be fully perfected
first priority security interests, perfected by “control” as defined in the UCC.

(b)When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Patents, Trademarks and Copyrights, if any, in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2.

(c)Each Mortgage, when duly executed and delivered by the relevant Loan Party,
will create in favor of the Administrative Agent for the ratable benefit of the
Secured Parties a valid and enforceable Lien on all of such Loan Party’s right,
title and interest in and to the Real Estate of such Loan Party described in
such Mortgage, and when each of such Mortgage and the related Mortgage
Assignment is filed in the real estate records where the respective Mortgaged
Property is located, such Mortgage and the related Mortgage Assignment shall
publish notice of and establish of record the rights of the parties thereto and
the security interest in that portion of the Mortgaged Property, to the extent
the UCC is applicable thereto, constituting fixtures shall be perfected (be it
by the filing of such Mortgage or as effected by a separate fixture filing in
the relevant jurisdiction), in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by Section
7.2.

Section 4.18.Material Agreements

.  As of the Closing Date, (a) all Material Agreements of the MLP, the Borrowers
and their respective Restricted Subsidiaries are described on Schedule 4.18, and
each such Material Agreement is in full force and effect, and (b) neither the
MLP nor any Borrower has any knowledge of any pending amendments or threatened
termination of any of the Material Agreements.  As of the Closing Date, the
Borrowers have delivered to the Administrative Agent a true, complete and
correct copy of each Material Agreement (including all schedules, exhibits,

75

 



 

--------------------------------------------------------------------------------

 

amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).

Section 4.19.Anti-Corruption Laws and Sanctions

.  Each of the MLP and each Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the MLP, the Borrowers,
their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
MLP, the Borrowers, their respective Subsidiaries and their respective officers
and employees and to the knowledge of the MLP and the Borrowers their directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the MLP, any Borrower, any of their
respective Subsidiaries or any of their respective directors, officers or
employees, or (b) to the knowledge of the MLP and the Borrowers, any agent of
the MLP, any Borrower or any of their respective Subsidiaries that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by the Credit Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

Section 4.20.Patriot Act

.  Neither any Loan Party nor any of its respective Subsidiaries is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act or any enabling legislation or executive order relating
thereto.  Neither any Loan Party nor any of its respective Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Loan Parties (i) is
a blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

Article V

AFFIRMATIVE COVENANTS

The Borrowers covenant and agree that until Payment in Full of the Obligations:

Section 5.1.Financial Statements and Other Information

.  The Administrative Borrower will deliver to the Administrative Agent, for
delivery to each Lender:

(a)as soon as available and in any event within one hundred five (105) days
after the end of each Fiscal Year of the MLP, a copy of the annual audited
report for such Fiscal Year for the MLP and its Subsidiaries, containing a
consolidated balance sheet of the MLP and its Subsidiaries as of the end of such
Fiscal Year and the related consolidated statements of income, stockholders’
equity and cash flows (together with all footnotes thereto) of the MLP and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and the results of operations
of the MLP and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(b)as soon as available and in any event within sixty (60) days after the end of
each Fiscal Quarter (other than the last Fiscal Quarter in any Fiscal Year) of
the MLP, an unaudited consolidated

76

 



 

--------------------------------------------------------------------------------

 

balance sheet of the MLP and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and cash
flows of the MLP and its Subsidiaries for such Fiscal Quarter and the
then-elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the MLP’s previous Fiscal Year;

(c)concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, a Compliance Certificate signed by a
Responsible Officer on behalf of the MLP  (i) certifying as to whether there
exists a Default or Event of Default on the date of such certificate and, if a
Default or an Event of Default then exists, specifying the details thereof and
the action which the Borrowers have taken or proposes to take with respect
thereto, (ii) setting forth in reasonable detail calculations demonstrating
compliance with the financial covenants set forth in Article VI, and
(iii) specifying any change in the identity of the Restricted Subsidiaries as of
the end of such Fiscal Year or Fiscal Quarter from the Restricted Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be, and (iv) stating whether any change
in GAAP or the application thereof has occurred since the date of the mostly
recently delivered audited financial statements of the MLP and its Subsidiaries,
and, if any change has occurred, specifying the effect of such change on the
financial statements accompanying such Compliance Certificate;

(d)as soon as available and in any event within sixty (60) days after the end of
the calendar year, a budget for the succeeding Fiscal Year, containing an income
statement, balance sheet and statement of cash flow;

(e)concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section, a report showing the following data on
all assets of the Borrowers and their Restricted Subsidiaries:  asset
identification numbers, states, tenants, industry/structure types, current
rents, lease terms, easement terms and escalator details ;

(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the MLP to its shareholders generally, as the case may be; and

(g)promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the MLP or
any of its Restricted Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

Notwithstanding anything herein to the contrary, each document required to be
delivered pursuant to Sections 5.1(a), (b), (f) and (g) may be delivered by
(x) electronic mail or (y) the Administrative Borrower providing a link to such
document that Borrowers have publicly filed with the Securities and Exchange
Commission via its Electronic Data Gathering, Analysis, and Retrieval system,
and such document shall be deemed delivered in the case of clause (y) on the
date on which the Administrative Agent receives written notification of such
posting (which notification may be made by electronic mail).

Section 5.2.Notices of Material Events

.  The Administrative Borrower will furnish to the Administrative Agent, for
delivery to each Lender prompt written notice of the following:

(a)the occurrence of any Default or Event of Default;

(b)the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the

77

 



 

--------------------------------------------------------------------------------

 

Borrowers, affecting any Borrower or any of their respective Restricted
Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c)the occurrence of any event or any other development by which any Borrower or
any of their respective Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

(d)promptly and in any event within fifteen (15) days after (i) any Borrower,
any of their respective Subsidiaries or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a certificate of a Responsible
Officer describing such ERISA Event and the action, if any, proposed to be taken
with respect to such ERISA Event and a copy of any notice filed with the PBGC or
the IRS pertaining to such ERISA Event and any notices received by such
Borrower, such Subsidiary or such ERISA Affiliate from the PBGC or any other
governmental agency with respect thereto, and (ii) becoming aware (1) that there
has been an increase in Unfunded Pension Liabilities (not taking into account
Plans with negative Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, (2) of the existence of any Withdrawal Liability, (3) of the
adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by any Borrower, any of their respective Subsidiaries or
any ERISA Affiliate, or (4) of the adoption of any amendment to a Plan subject
to Section 412 of the Code which results in a material increase in contribution
obligations of any Borrower, any of their respective Subsidiaries or any ERISA
Affiliate, a detailed written description thereof from a Responsible Officer, in
each case of (i) and (ii) above, that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;

(e)the occurrence of any default or event of default, or the receipt by any
Borrower or any of their respective Subsidiaries of any written notice of an
alleged default or event of default, with respect to any Material Indebtedness
of any Borrower or any of their respective Subsidiaries;

(f)any material amendment or modification to any Material Agreement (together
with a copy thereof), and prompt notice of any termination, expiration or loss
of any Material Agreement that, individually or in the aggregate, could
reasonably be expected to result in a reduction in Annualized Adjusted
Consolidated EBITDA of the Loan Parties of 5% or more on a consolidated basis
from the Annualized Adjusted Consolidated EBITDA for the most recent Fiscal
Quarter for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or Section 5.1(b) of this Agreement;

(g)promptly, but in no event later than five (5) Business Days, written notice
of any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification; and

(h)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

The Administrative Borrower will furnish to the Administrative Agent, for
delivery to each Lender the following:

(x)

promptly and in any event at least ten (10) Business Days prior thereto (or such
shorter period as the Administrative Agent shall agree), notice of any change
(i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief executive
office, its principal place of business, any office in which it

78

 



 

--------------------------------------------------------------------------------

 

maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization;

(y)

concurrently with the delivery of the financial statements pursuant to Section
5.1(a) or Section 5.1(b), a copy of any environmental report or site assessment
obtained by or for any Borrower or any of their respective Restricted
Subsidiaries during the Fiscal Quarter with respect to which such financial
statements relate on any Real Estate held by any Loan Party; and

(z)  

concurrently with the delivery of the financial statements pursuant to Section
5.1(a) or Section 5.1(b), or in connection with any Permitted Acquisition from a
Permitted Fund, to the extent Borrowers have knowledge of the same, notice of
any Change in Law that has occurred since the date of the last report made
pursuant to this subsection (z) such that any Mortgages to be assigned pursuant
to such Permitted Acquisition or otherwise, as modified by an applicable form of
Omnibus Mortgage Amendment, might not be effective to grant a mortgage Lien to
the Secured Parties securing the Obligations in the same amount as on the
Closing Date.

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

Section 5.3.Existence; Conduct of Business

.

(a)Each Borrower will, and will cause each of its Restricted Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that nothing in this Section
shall prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 7.3 or any disposition permitted under Section 7.6.

(b)Landmark REIT shall elect to be taxed as a REIT for its taxable year ending
December 31, 2018 and will at all times continue to operate in a manner to
qualify for taxation as a REIT.

Section 5.4.Compliance with Laws

.  Each Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including, without
limitation, all Environmental Laws, ERISA and OSHA, except where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect. The Borrowers will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

Section 5.5.Payment of Obligations

.  Each Borrower will, and will cause each of its Restricted Subsidiaries to,
pay and discharge at or before maturity all of its material obligations and
liabilities (including, without limitation, all material taxes, assessments and
other governmental charges, levies and all other material claims that could
result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, and (b) such Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

79

 



 

--------------------------------------------------------------------------------

 

Section 5.6.Books and Records

.  Each Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
in all material respects shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrowers in conformity with GAAP.

Section 5.7.Visitation and Inspection

.  Each Borrower will, and will cause each of its Restricted Subsidiaries to,
permit any representative of the Administrative Agent or any Lender to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants, all
at such reasonable times and as often as the Administrative Agent or any Lender
may reasonably request after reasonable prior notice to the Administrative
Borrower; provided that (a) so long as no Event of Default shall have occurred
and be continuing, the Administrative Agent and the Lenders shall not make more
than one such visit and inspection in any Fiscal Year; (b) if an Event of
Default has occurred and is continuing, no prior notice shall be required and
the limitation on the number of visits and inspections shall no longer apply;
(c) any such inspection and examination, copies and discussions shall not be
permitted to the extent it would violate confidentiality agreements or result in
a loss of attorney-client privilege or claim of attorney work product so long as
the Administrative Borrower notifies the Administrative Agent of such limitation
and the reason therefor; and (d) any such inspection and examination, copies and
discussions shall be subject to the terms of any applicable
lease.  Notwithstanding anything to the contrary contained in this Agreement,
the Borrowers shall not be required to pay the expense of any Person other than
the Administrative Agent in connection with any visits or inspections under this
Section 5.7.

Section 5.8.Maintenance of Properties; Insurance

.  Each Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, (b) maintain
with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers (other than captive insurance companies) insurance
with respect to its properties and business, and the properties and business of
its Restricted Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations (including, in any event, flood insurance to the
extent required hereby), and will, upon request of the Administrative Agent,
furnish to the Administrative Agent for delivery to each Lender at reasonable
intervals a certificate of a Responsible Officer setting forth the nature and
extent of all insurance maintained by the Borrowers and their Restricted
Subsidiaries in accordance with this Section, and (c) at all times shall name
the Administrative Agent as additional insured on all liability policies of the
Borrowers and their Restricted Subsidiaries and as loss payee (pursuant to a
loss payee endorsement approved by the Administrative Agent) on all casualty and
property insurance policies of the Borrowers and their Restricted Subsidiaries.

Section 5.9.Use of Proceeds; Margin Regulations

.  The Borrowers will use the proceeds of all Loans to refinance existing
Indebtedness owed under the Existing Credit Agreement, fund Permitted
Acquisitions, for Restricted Payments permitted pursuant to Section 7.5, for the
purchase of any Indebtedness assumed by the Lenders in connection with Permitted
Acquisitions, to provide for working capital and capital expenditures and for
other general corporate purposes of the MLP, the Borrowers and their Restricted
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X.  All Letters of Credit will be used
for general corporate purposes.  The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall procure that their
respective Subsidiaries and their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or

80

 



 

--------------------------------------------------------------------------------

 

anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 5.10.Casualty and Condemnation

.  The Borrowers (a) will furnish to the Administrative Agent and the Lenders
prompt written notice of any casualty or other insured damage to any material
portion of any Collateral or the commencement of any action or preceding for the
taking of any material portion of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the net cash proceeds of any such event (whether in the
form of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

Section 5.11.Cash Management

.  The Borrowers shall, and shall cause their respective Restricted Subsidiaries
to:

(a)maintain its primary cash management and treasury business with SunTrust Bank
or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than (i) zero-balance accounts for the purpose of managing local disbursements,
(ii) payroll, withholding and other fiduciary accounts, and (iii) petty cash
account with aggregate balances not to exceed $250,000, all of which the Loan
Parties may maintain without restriction) (each such deposit account,
disbursement account, investment account and lockbox account, a “Controlled
Account”); each Controlled Account shall be a cash collateral account, with all
cash, checks and other similar items of payment in such account securing payment
of the Obligations, and in which each Borrower and each of their respective
Restricted Subsidiaries shall have granted a first priority Lien to the
Administrative Agent, on behalf of the Secured Parties, perfected either
automatically under the UCC (with respect to Controlled Accounts at SunTrust
Bank) or subject to Control Account Agreements;

(b)deposit promptly, and in any event no later than ten (10) Business Days after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other Collateral into Controlled Accounts, in each case except for
cash and Permitted Investments the aggregate value of which does not exceed
$500,000 at any time; and

(c)at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, each Borrower will, and will
cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance reasonably satisfactory to the Administrative
Agent.

Section 5.12.Additional Subsidiaries and Collateral

.  Subject in all respects to the definition of Excluded Assets and Excluded
Perfections,

(a)in the event that, subsequent to the Closing Date, any Person becomes a
Restricted Subsidiary, whether pursuant to formation, acquisition or otherwise,
(i) the Administrative Borrower shall, not later than the date of the delivery
of the financial statements pursuant to Section 5.1(a) or Section 5.1(b), as
applicable, for the Fiscal Quarter in which such Person becomes a Restricted
Subsidiary, notify the Administrative Agent and the Lenders thereof and (ii) on
the date of such notice or such later date as the Administrative Agent shall
agree in its sole discretion, (A) the Borrowers shall cause any such Restricted
Subsidiary that is not a Foreign Subsidiary to become a new Guarantor and to
grant Liens in favor of the Administrative Agent in all of its personal property
by executing and delivering to the Administrative Agent a supplement to the
Guaranty and Security Agreement in form and substance reasonably satisfactory to
the

81

 



 

--------------------------------------------------------------------------------

 

Administrative Agent, executing and delivering a Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement, as applicable, and
authorizing and delivering, at the request of the Administrative Agent, such
UCC-1 financing statements or similar instruments required by the Administrative
Agent to perfect the Liens in favor of the Administrative Agent and granted
under any of the Loan Documents; and (B) the Borrowers shall, or shall cause the
applicable Loan Party (I) to pledge all of the Capital Stock of such Restricted
Subsidiary that is Collateral to the Administrative Agent as security for the
Obligations by executing and delivering a supplement to the Guaranty and
Security Agreement in form and substance satisfactory to the Administrative
Agent, and (II) to deliver any original certificates evidencing such pledged
Capital Stock to the Administrative Agent, together with appropriate powers
executed in blank;

(b)in the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise,
(i) the Administrative Borrower shall, not later than the date of the delivery
of the financial statements pursuant to Section 5.1(a) or Section 5.1(b), as
applicable, for the Fiscal Quarter in which such Person becomes a Foreign
Subsidiary, notify the Administrative Agent and the Lenders thereof and (ii) to
the extent such Foreign Subsidiary is owned directly by any Loan Party and the
Capital Stock of such Foreign Subsidiary is Collateral, on the date of such
notice or such later date as the Administrative Agent shall agree in its sole
discretion, the applicable Borrower shall, or shall cause the applicable Loan
Party, to (A) pledge all of the Capital Stock of such Foreign Subsidiary (or, if
the Foreign Subsidiary is a CFC, 65% of the voting Capital Stock and 100% of the
non-voting Capital Stock of such Foreign Subsidiary, as applicable) to the
Administrative Agent as security for the Obligations pursuant to a pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent, (B) deliver any original certificates evidencing such pledged Capital
Stock to the Administrative Agent, together with appropriate powers executed in
blank and (C) deliver all such other documentation (including, without
limitation, certified organizational documents, resolutions, lien searches and
legal opinions) and to take all such other actions as the Administrative Agent
may reasonably request;

(c)in the event that, subsequent to the Closing Date, any Borrower or any Loan
Party shall acquire (x) the Capital Stock of an Affiliate Fund or a Subsidiary
of an Affiliate Fund or (y) any Real Estate from an Affiliate Fund or a
Subsidiary of an Affiliate Fund, the relevant Borrower shall, or shall cause the
relevant Loan Party to, substantially contemporaneously with the consummation of
such Permitted Acquisition (or such later period as the Administrative Agent
shall agree), deliver to the Administrative Agent, each of the following
documents, each either substantially similar in form and substance to the form
of documents delivered connection with the Formation Transactions, or reasonably
satisfactory to the Administrative Agent:

(i)a counterpart of an Amendment Agreement duly executed by or on behalf of each
party thereto;

(ii)an assignment agreement, in form and substance substantially similar to the
Fund A Assignment or otherwise reasonably acceptable to the Administrative
Agent, assigning any loans of such Affiliate Fund or Subsidiary of such
Affiliate Fund to the Administrative Agent for the benefit of the Lenders, duly
executed and delivered by or on behalf of the applicable parties thereto;

(iii)an Omnibus Mortgage Amendment with respect to the Assigned Existing
Mortgages being assigned to the Administrative Agent in connection with the
applicable Permitted Acquisition, duly executed and delivered by or on behalf of
the applicable parties thereto;

(iv)Mortgage Assignments with respect to the Assigned Existing Mortgages being
assigned to the Administrative Agent in connection with the applicable Permitted
Acquisition

82

 



 

--------------------------------------------------------------------------------

 

in form and substance substantially similar to the Fund A Mortgage Assignment or
otherwise reasonably acceptable to the Administrative Agent, duly executed and
delivered by or on behalf of the applicable parties thereto;

(v)upon the request of the Administrative Agent, an Assignment Endorsement and a
Modification Endorsement to one existing title insurance policy, selected by the
Administrative Agent in its sole discretion, in each state in which any
Mortgaged Property under the Assigned Existing Mortgages being assigned to the
Administrative Agent in connection with the applicable Permitted Acquisition is
located (including, at the request of the Administrative Agent, in any Covered
State), insuring that the Assigned Existing Mortgage covered thereby, as amended
by the applicable Omnibus Mortgage Amendment, grants valid and enforceable
mortgage Liens in favor of the Administrative Agent on the Mortgaged Property
covered by such Assigned Existing Mortgage; provided that with respect to any
Mortgaged Property in any Covered State, the Administrative Agent shall not make
any such requests if an Assignment Endorsement and Modification Endorsement has
been delivered with respect to such Covered State during the twelve-month period
prior to such Permitted Acquisition; provided further, that notwithstanding the
foregoing proviso, the Administrative Agent may make any such requests if it
reasonably believes that a Change in Law has occurred such that the Mortgages in
such Covered State that are being assigned in connection with the applicable
Acquisition, as modified by the existing form of Omnibus Mortgage Amendment, may
not be effective to grant a mortgage Lien in such Covered State to the Secured
Parties securing the Obligations in the amount of (A) $700,000,000 or (B) with
respect to Covered States where a mortgage recording tax was paid based on the
secured amount in an Existing Mortgage prior to the assignment of such Existing
Mortgage to the Administrative Agent in connection with the applicable Permitted
Acquisition, the secured amount in such applicable Existing Mortgage.  For the
avoidance of doubt, with respect to any Existing Mortgage to which clause (B)
above applies, once such Existing Mortgage is assigned to the Administrative
Agent hereunder and modified by the existing form of Omnibus Mortgage Amendment,
the secured amount therein will remain the same as in such Existing Mortgage
prior to the assignment and modification thereof;

(vi)access to digital copies of any existing Phase I Environmental Site
Assessment Reports that such Affiliate Fund or Subsidiary of an Affiliate Fund
has and that cover properties subject to any Existing Mortgage with respect to
the applicable Permitted Acquisition;

(vii)to the extent not covered by the assignment delivered pursuant to
subsection (ii) above, copies of the duly executed payoff letters or assignments
of existing debt in connection with the applicable Permitted Acquisition,
executed by the administrative agent under the applicable existing credit
agreement being assigned in connection with the applicable Permitted
Acquisition, together with (A) UCC-3 assignments or other appropriate
termination statements, either assigning or releasing all liens of the
applicable existing lenders upon any of the personal property of the applicable
Affiliate Fund or its Subsidiaries, (B) assignments, cancellations or releases,
assigning or releasing all liens of the applicable existing lenders upon any of
the real property of the applicable Affiliate Fund or its Subsidiaries, and
(C) any other assignments, releases, terminations or other documents reasonably
required by the Administrative Agent to evidence the assignment of the
applicable existing debt; and

(d)the Borrowers agree that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to this Section (to the extent that
such Lien can be perfected by execution, delivery and/or recording of the
Collateral Documents or UCC-1 financing statements, or possession of such
Collateral), free and clear of all Liens

83

 



 

--------------------------------------------------------------------------------

 

other than Liens expressly permitted by Section 7.2.  All actions to be taken
pursuant to this Section shall be at the expense of the Borrowers or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.

Section 5.13.MLP Guaranty

.  The MLP shall at all times (a) unconditionally guarantee the prompt payment
and performance of the Obligations and (b) grant a perfected, first priority
security interest in and Lien on all of its assets, including the Capital Stock
of the Borrowers owned by the MLP to the Administrative Agent for the benefit of
the Secured Parties as security for the Obligations, in each case pursuant to
the Guaranty and Security Agreement; provided that recourse to the MLP under
such Guaranty and Security Agreement shall extend solely to the assets of the
MLP (including the Capital Stock of the Borrowers owned by the MLP) and shall in
no case extend to the General Partner or to any assets of the General Partner.

Section 5.14.Further Assurances

.  Each Borrower will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Loan Parties.  The Borrowers also agree to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.

Section 5.15.Designation and Conversion of Restricted and Unrestricted
Subsidiaries

(a).  

(a)Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section 5.15, any Person that becomes a Subsidiary of any
Borrower or any of their respective Restricted Subsidiaries after the Closing
Date shall be classified as a Restricted Subsidiary.

(b)The Borrowers may designate any Subsidiary (including a newly formed or newly
acquired Subsidiary) as an Unrestricted Subsidiary, provided that (i) any such
designation shall be deemed to be an Investment on the date of such designation
in an Unrestricted Subsidiary in an amount equal to the sum, without
duplication, of (A) the fair market value of the outstanding Investments of the
Borrowers and the Restricted Subsidiaries in such Unrestricted Subsidiary and
(B) the aggregate principal amount of any Indebtedness owed by such Unrestricted
Subsidiary to the Borrowers and their Restricted Subsidiaries immediately prior
to such designation, all calculated, on a consolidated basis in accordance with
GAAP, (ii) the representations and warranties of the Loan Parties contained in
each of the Loan Documents shall be true and correct in all material respects on
and as of the date of such designation as if made on and as of such date or, if
stated to have been made expressly as of an earlier date, were true and correct
all material respects as of such earlier date (except to the extent that any
such representations are qualified as to “materiality”, “Material Adverse
Effect” or similar language, in which case such representations and warranties
shall be true and correct in all respects), (iii) after giving effect to such
designation, no Default or Event of Default would exist, (iv) immediately after
giving effect to such designation, the Borrowers and their Restricted
Subsidiaries shall be in compliance with the Incurrence Test, (v) such
Subsidiary shall be treated as an “Unrestricted Subsidiary” for purposes of any
indenture or agreement governing notes which is permitted under the terms of
this Agreement and to which any Loan Party is or becomes a party, (vi) other
than with respect to (A) any designation of a Securitization Subsidiary or (B)
any designation of an existing Restricted Subsidiary being contributed to a
Securitization Subsidiary to the extent such contribution is permitted by
Section 7.4(d) or Section 7.4(i), the Investment represented by such designation
shall be

84

 



 

--------------------------------------------------------------------------------

 

permitted by Section 7.4 and (vii) the Administrative Borrower shall provide to
the Administrative Agent an Officer’s Certificate in form reasonably
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions has been satisfied.  Except as provided in this Section, no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary.

(c)The Borrowers may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct all material respects on and as of the date of such designation
as if made on and as of the date of such designation or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such earlier date (except to the extent that any such
representations are qualified as to “materiality”, “Material Adverse Effect” or
similar language, in which case such representations and warranties shall be
true and correct in all respects), (ii) after giving effect to such designation,
no Default or Event of Default would exist and (iii) immediately after giving
effect to such designation, the Borrowers and their Restricted Subsidiaries
shall be in compliance with the Incurrence Test.  

Section 5.16. [Reserved]

.  

Section 5.17.Post-Closing Matters

.  

(a)After the Closing Date and promptly following the request of the
Administrative Agent, each Borrower shall, or shall cause each applicable Loan
Party to, deliver to the Administrative Agent:

(i)a duly executed original of an Omnibus Closing Date Existing Mortgage
Amendment with respect to each Closing Date Existing Mortgage as to which the
Administrative Agent, in its sole discretion, deems it reasonable or necessary
to file an amendment in connection with the transactions contemplated by this
Agreement or the Loan Documents; and

(ii)a Modification Endorsement to one existing title insurance policy, selected
by the Administrative Agent in its sole discretion, in each state in which any
Mortgaged Property under a Closing Date Existing Mortgage being amended by an
Omnibus Closing Date Existing Mortgage Amendment is located, insuring that the
Closing Date Existing Mortgage covered thereby, as amended by the applicable
Omnibus Closing Date Existing Mortgage Amendment, grants valid and enforceable
mortgage Liens in favor of the Administrative Agent on the Mortgaged Property
covered by such Closing Date Existing Mortgage.

(b)Within thirty (30) days after the Closing Date (or such later date as the
Administrative Agent may approve in its sole discretion), the Administrative
Agent shall have received certificates of insurance, in form and detail
reasonably acceptable to the Administrative Agent, describing the types and
amounts of insurance (property and liability) maintained by any of the Loan
Parties, in each case naming the Administrative Agent as loss payee or
additional insured, as the case may be, together with a lender’s loss payable
endorsement in form and substance reasonably satisfactory to the Administrative
Agent.

Article VI

FINANCIAL COVENANTS

The Borrowers covenant and agree that until Payment in Full of the Obligations:

85

 



 

--------------------------------------------------------------------------------

 

Section 6.1.Leverage Ratio

.  The Borrowers will maintain, as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending on December 31, 2018, a Leverage Ratio of not
greater than 8.0:1.0.

Section 6.2.Interest Coverage Ratio

.  The Borrowers will maintain, as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending on December 31, 2018, an Interest Coverage Ratio
of not less than 2.0:1.0.

Article VII

NEGATIVE COVENANTS

Each Borrower and, where applicable, the MLP, each covenant and agree that until
Payment in Full of the Obligations:

Section 7.1.Indebtedness and Preferred Equity

.  Neither the MLP nor any Borrower will, and the Borrowers will not permit any
of their respective Restricted Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:

(a)Indebtedness created pursuant to the Loan Documents;

(b)Indebtedness of the MLP, the Borrowers and their Restricted Subsidiaries
existing on the date hereof and set forth on Schedule 7.1 and any Permitted
Refinancing thereof;

(c)Indebtedness of the MLP or any Borrower owing to any Restricted Subsidiary
and of any Restricted Subsidiary owing to the MLP, any Borrower or any other
Restricted Subsidiary;

(d)Guarantees by the MLP or any Borrower of Indebtedness of the MLP, any
Borrower or any Subsidiary and by any Restricted Subsidiary of Indebtedness of
the MLP, any Borrower or any other Subsidiary; provided that Guarantees by any
Loan Party of Indebtedness of any Unrestricted Subsidiary shall be subject to
Section 7.4;

(e)Hedging Obligations permitted by Section 7.10;

(f)Indebtedness of any Loan Party or Restricted Subsidiary to any Unrestricted
Subsidiary that is permitted pursuant to Section 7.4;

(g)Indebtedness secured by a Lien permitted pursuant to Section 7.2(g) and any
Permitted Refinancing thereof; provided that after giving effect to the
incurrence or assumption of such Indebtedness, the Borrowers shall be in
compliance with the Incurrence Test;

(h)Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(i)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(j)Indebtedness of the MLP, the Borrowers or their respective Restricted
Subsidiaries in the form of senior unsecured notes in an aggregate amount not to
exceed at any one time outstanding (i) at a time occurring during a period that
is not an EBITDA Threshold Period, $15,000,000 and (ii) at a time occurring
during an EBITDA Threshold Period, $30,000,000; provided that (A) after giving
effect to the

86

 



 

--------------------------------------------------------------------------------

 

incurrence of such Indebtedness and the application of the proceeds thereof, the
Borrowers shall be in compliance with the Incurrence Test, (B) the maturity date
for and any amortization of such Indebtedness shall not be or begin earlier than
the date that is one year after the Maturity Date and (C) if any Indebtedness
under this Section 7.1(j) is in a Foreign Currency, for the purposes of
determining compliance with the thresholds contained in this Section 7.1(j), the
amount of all such Indebtedness that is in a Foreign Currency under this Section
7.1(j) shall be calculated or recalculated, as applicable, in Dollars at the
time the most recent Indebtedness is incurred under this Section 7.1(j);

(k)Indebtedness of the MLP, the Borrowers or their respective Restricted
Subsidiaries in the form of subordinated unsecured notes in an aggregate amount
not to exceed at any one time outstanding (i) at a time occurring during a
period that is not an EBITDA Threshold Period, $15,000,000 at the time the
Indebtedness is incurred and (ii) at a time occurring during an EBITDA Threshold
Period, $30,000,000 at the time the Indebtedness is incurred; provided that
(A) after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, the Borrowers shall be in compliance with
the Incurrence Test, (B) the maturity date for and any amortization of such
Indebtedness shall not be or begin earlier than the date that is one year after
the Maturity Date and (C) if any Indebtedness under this Section 7.1(k) is in a
Foreign Currency, for the purposes of determining compliance with the thresholds
contained in this Section 7.1(k), the amount of all such Indebtedness that is in
a Foreign Currency under this Section 7.1(k) shall be calculated or
recalculated, as applicable, in Dollars at the time the most recent Indebtedness
is incurred under this under this Section 7.1(k); or

(l)other unsecured Indebtedness of the MLP, the Borrowers or their respective
Restricted Subsidiaries in the form of senior or subordinated unsecured notes;
provided that (i) after giving effect to the incurrence of such Indebtedness and
the application of the proceeds thereof, the Borrowers shall be in compliance
with the Incurrence Test, (ii) the maturity date for and any amortization of
such Indebtedness shall not be or begin earlier than the date that is one year
after the Maturity Date, (iii) any such Indebtedness whether in the form of
either senior or subordinated unsecured notes shall otherwise be on terms and
conditions no more restrictive than the terms and conditions contained herein
and (iv) with respect to any subordinated Indebtedness issued pursuant to this
subsection (l), such Indebtedness shall (A) be subordinated to the Obligations
on terms reasonably acceptable to the Administrative Agent, (B) be on terms and
conditions less restrictive than the terms and conditions contained herein, and
(C) any financial covenants contained in such Indebtedness shall be less
restrictive than those contained herein to the same degree as is customary based
on market conditions at the time of the issuance of such Indebtedness.

The Borrowers will not, and will not permit any Restricted Subsidiary to, issue
any Disqualified Capital Stock.

Section 7.2.Liens

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:

(a)Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations or Bank Product Obligations without securing all other Obligations
on a basis at least pari passu with such Hedging Obligations or Bank Product
Obligations and subject to the priority of payments set forth in Section 2.21
and Section 8.2;

(b)Permitted Encumbrances;

(c)Liens on any property or asset of any Borrower or any of their respective
Restricted Subsidiaries existing on the date hereof and set forth on Schedule
7.2; and Permitted Refinancings with

87

 



 

--------------------------------------------------------------------------------

 

respect to such obligations; provided that such Liens shall not apply to any
other property or asset of any Borrower or any Subsidiary;

(d)Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers;

(e)Liens on cash and Permitted Investments deposited to discharge, redeem or
defease Indebtedness that was permitted to so be repaid;

(f)(i) Liens solely on any cash earnest money deposits made by any Borrower or
any of their respective Subsidiaries and (ii) restrictions on transfers of
assets that are subject to sale or transfer pursuant to purchase and sale
arrangements, in each case under this clause (f) in connection with any letter
of intent or purchase agreement in respect of an Acquisition, Investment or
disposition permitted by this Agreement;

(g)Liens on or in any equipment to secure the purchase price or the cost of such
equipment or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, of such equipment (including Liens securing any Capital Lease
Obligations); provided that (i) any such Lien secures Indebtedness permitted by
Section 7.1(g), (ii) any such Lien attaches to such asset concurrently or within
ninety (90) days after the acquisition thereof (or, in the case of a Permitted
Refinancing, at the time of such Permitted Refinancing), (iii) any such Lien
does not extend to any other asset other than accessions to such asset and
reasonable extensions of such asset, and (iv) the Indebtedness secured thereby
does not exceed the cost (including interest costs) of acquiring such fixed or
capital assets;

(h)licenses and sub-licenses of Intellectual Property in the ordinary course of
business;

(i)in the case of any joint ventures, any put and call arrangements or
restrictions on Disposition related to its Capital Stock set forth in its
organizational documents or any related joint venture or similar agreement; and

(j)Liens on insurance policies and proceeds and premiums thereof or related
thereto, securing Indebtedness permitted under Section 7.1(i).

Section 7.3.Fundamental Changes

.

(a)The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve; provided that if, at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (i) any Borrower may merge or consolidate with a Person if a
Borrower is the surviving Person; (ii) a Restricted Subsidiary that is a Loan
Party may merge or consolidate with a Person if the surviving Person is or
becomes a Loan Party; (iii) any Restricted Subsidiary that is not a Loan Party
may merge or consolidate with a Person (other than a Loan Party) if the
surviving Person is or becomes a Restricted Subsidiary; (iv) any Borrower may
liquidate or dissolve into another Borrower; (v) any Restricted Subsidiary may
liquidate or dissolve into a Loan Party; (vi) any Restricted Subsidiary that is
not a Loan Party may liquidate or dissolve into another Restricted Subsidiary
that is not a Loan Party; and (vii) any Borrower or any Restricted Subsidiary
may sell, lease,

88

 



 

--------------------------------------------------------------------------------

 

transfer or otherwise dispose of all or substantially all of its assets or all
or substantially all of the stock of any of its Subsidiaries in a transaction
permitted pursuant to Section 7.6.

(b)The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, engage in any business other than businesses of the
type conducted by the Borrowers and their Restricted Subsidiaries on the date
hereof and businesses reasonably related thereto and reasonable extensions
thereof.

Section 7.4.Investments, Loans

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit
(all of the foregoing being collectively called “Investments”), except:

(a)Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b)Permitted Investments;

(c)Guarantees by the Borrowers and their Restricted Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided that (i) the aggregate amount of
Indebtedness of Unrestricted Subsidiaries that is Guaranteed by any Loan Party
or any Restricted Subsidiary shall be subject to the proviso to subsection (d)
of this Section and (ii) the aggregate amount of Indebtedness of Foreign
Subsidiaries that is Guaranteed by any Loan Party shall be subject to the
proviso to subsection (e) of this Section;

(d)Investments made by any Borrower or any Restricted Subsidiary in or to any
Unrestricted Subsidiary; provided that both before and after giving effect to
any Investment made pursuant to this subsection (d), the Borrowers shall be in
compliance with the Incurrence Test;

(e)Investments made by any Borrower in or to any Restricted Subsidiary and by
any Restricted Subsidiary to any Borrower or in or to another Restricted
Subsidiary; provided that both before and after giving effect to any Investment
made pursuant to this subsection (e), the Borrowers shall be in compliance with
the Incurrence Test;

(f)loans or advances to employees, officers or directors of the MLP, any
Borrower or any of their respective Restricted Subsidiaries in the ordinary
course of business for travel, relocation and related expenses; provided that
the aggregate amount of all such loans and advances does not exceed $1,000,000
at any time outstanding; provided further that if any loans or advances under
this Section 7.4(f) are in a Foreign Currency, for the purposes of determining
compliance with the threshold contained in this Section 7.4(f), the amount of
all such loans or advances that are in Foreign Currencies under this Section
7.4(f) shall be calculated or recalculated, as applicable, in Dollars at the
time the most recent loans or advances are issued under this Section 7.4(f);

(g)Hedging Transactions permitted by Section 7.10;

(h)Permitted Acquisitions;

89

 



 

--------------------------------------------------------------------------------

 

(i)the sale or other disposition of assets to a Securitization Subsidiary in
connection with a Permitted Securitization Transaction;

(j)(i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses in accordance
with GAAP and (ii) moving, entertainment and travel expenses, drawing accounts
and similar expenditures made to officers, directors and employees in the
ordinary course of business, not to exceed $250,000 in the aggregate at any time
outstanding; provided that if any such expenditures are paid in a Foreign
Currency, for the purposes of determining compliance with the threshold
contained in this Section 7.4(j), the amount of any such expenditures in Foreign
Currencies shall be calculated or recalculated, as applicable, in Dollars at the
time the most recent expenditures are paid under this Section 7.4(j);

(k)Investments received in satisfaction of judgments or in settlements of debt
or compromises of obligations incurred in the ordinary course of business;

(l)any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

(m)licenses and sublicenses of Intellectual Property in the ordinary course of
business; and

(n)other Investments not to exceed $10,000,000 in the aggregate at any time
outstanding; provided that both before and after giving effect to any Investment
made pursuant to this subsection (n), the Borrowers shall be in compliance with
the Incurrence Test; provided further that if any such Investments are made in a
Foreign Currency, for the purposes of determining compliance with the threshold
contained in this Section 7.4(n), the amount of all Investments that are made in
a Foreign Currency under this Section 7.4(n) shall be calculated or
recalculated, as applicable, in Dollars at the time of the most recent
Investment made under this Section 7.4(n).

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but determined net of all payments
received with respect to such Investment whether constituting sale proceeds
thereof, dividends, distributions, interest, return of capital or otherwise, and
the amount of any Investment constituting a Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

Section 7.5.Restricted Payments

.  The MLP and the Borrowers will not, and will not permit any of their
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a)Restricted Payments by the MLP up to the amount of Available Cash; provided
that both before and after giving effect to any Restricted Payment made pursuant
to this subsection (a), (i) no Default or Event of Default shall have occurred
or be continuing and (ii) the Borrowers shall be in compliance with the
Incurrence Test, as demonstrated by a Pro Forma Compliance Certificate delivered
to the Administrative Agent;

90

 



 

--------------------------------------------------------------------------------

 

(b)Restricted Payments made by (i) any Borrower to the MLP or Landmark REIT, and
(ii) any Restricted Subsidiary to any Borrower or to another Restricted
Subsidiary that is a wholly-owned Subsidiary of any Borrower;

(c)Restricted Payments made by any Restricted Subsidiary to the owners of the
Capital Stock of such Restricted Subsidiary, pro rata based on the ownership of
Capital Stock of such Restricted Subsidiary;

(d)Restricted Payments payable by the MLP, any Borrower or any Restricted
Subsidiary solely in interests of any of its Capital Stock other than
Disqualified Capital Stock;

(e)repurchases, redemptions or other acquisitions or retirements for value of
(or Restricted Payment to the MLP to permit the MLP to repurchase, redeem or
otherwise acquire or retire) any Capital Stock of the MLP, any Borrower or any
of their respective Restricted Subsidiaries held by any current or former
officer, director, consultant, or employee of the MLP, any Borrower or any
Subsidiary of any Borrower or, to the extent such Capital Stock was issued as
compensation for services rendered on behalf of the MLP, any Borrower or any
other Loan Party, any employee of the MLP, pursuant to any equity subscription
agreement, stock option agreement, shareholders’, members’ or partnership
agreement or similar agreement, plan or arrangement or any Plan and the
Borrowers and the Restricted Subsidiaries may declare and pay Restricted
Payments to the MLP, the Borrowers or any other Restricted Subsidiary of the
Borrowers the proceeds of which are used for such purposes; provided, that the
aggregate amount of such purchases or redemptions in cash under this Section
7.5(e) shall not exceed in any fiscal year $10,000,000 (plus the amount of net
proceeds received by the MLP or the Borrowers during such calendar year from
sales of Capital Stock of the MLP to directors, consultants, officers or
employees of the MLP, any Borrower or any of their respective Affiliates in
connection with permitted employee compensation and incentive arrangements);
provided that if any such payments are made in a Foreign Currency, for the
purposes of determining compliance with the threshold contained in this Section
7.5(e), the amount of any payments that are made in a Foreign Currency under
this Section 7.5(e) shall be calculated or recalculated, as applicable, in
Dollars at the time the most recent payment is made under this Section 7.5(e);
provided that both before and after giving effect to any Restricted Payment made
pursuant to this this Section 7.5(e), (i) no Default or Event of Default shall
have occurred or be continuing and (ii) the Borrowers shall be in compliance
with the Incurrence Test;

(f)payment of management fees permitted to be paid pursuant to Section 7.7;
provided that both before and after giving effect to any Restricted Payment made
pursuant to this Section 7.5(f), (i) no Default or Event of Default shall have
occurred or be continuing and (ii) the Borrowers shall be in compliance with the
Incurrence Test;

(g)any payments of principal and interest with respect to Indebtedness
subordinated in right of payment to the Obligations, but only to the extent that
such payments are permitted pursuant to the applicable subordination agreement
and payments of principal, interest, fees and premiums thereon funded with
proceeds of a Permitted Refinancing permitted pursuant to Section 7.1; and

(h)the MLP, the Borrowers and the Restricted Subsidiaries may make Restricted
Payments to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or, warrants or rights or upon the
conversion or exchange of or into Capital Stock of the MLP.

Section 7.6.Sale of Assets

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property or, in the case of any
Restricted Subsidiary, any shares of such Restricted

91

 



 

--------------------------------------------------------------------------------

 

Subsidiary’s Capital Stock (each a “Disposition”), in each case whether now
owned or hereafter acquired, to any Person other than a Borrower or a Restricted
Subsidiary, except:

(a)the Disposition of obsolete or worn out property or other property not
necessary for operations disposed of in the ordinary course of business;

(b)the Disposition of Permitted Investments in the ordinary course of business;

(c)the Disposition of Other Assets, Easements or Fee Owned Properties (or 100%
of the Capital Stock of any Restricted Subsidiary that owns Other Assets,
Easements or Fee Owned Properties) for fair market value; provided that before
and after giving effect to such Disposition (i) no Default or Event of Default
shall have occurred and be continuing and (ii) the Borrowers shall be in
compliance with the Incurrence Test;

(d)Dispositions consisting of (i) Investments permitted pursuant to Section
7.4(d), Section 7.4(e), Section 7.4(i), or Section 7.4(n) and (ii) Restricted
Payments permitted pursuant to Section 7.5(b), Section 7.5(c) or Section 7.5(d);
and

(e)the sale or other disposition of assets to a Securitization Subsidiary in
connection with a Permitted Securitization Transaction.

Section 7.7.Transactions with Affiliates

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a)at prices and on terms and conditions, taken as a whole, not less favorable
to such Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

(b)the Permitted Acquisitions that are approved in accordance with the
provisions of the MLP Partnership Agreement;

(c)transactions between or among any Borrower and any Restricted Subsidiary not
involving any other Affiliates;

(d)any transaction in respect of which any Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to any
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing, that is (i) in the good faith determination
of such Borrower, qualified to render such letter and (ii) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms, taken as a whole, that are no less favorable to the
applicable Borrower or the applicable Restricted Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person that is an
unrelated third party;

(e)employment and severance arrangements between any Borrower or any of their
respective Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to equity incentive plans
and employee benefit plans and arrangements;

(f)the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the MLP, the Borrowers and their Subsidiaries in the ordinary
course of business to the extent attributable to the ownership, management or
operation of the MLP, the Borrowers and their Subsidiaries;

92

 



 

--------------------------------------------------------------------------------

 

(g)transactions approved by the Conflicts Committee;

(h)transactions contemplated by or otherwise authorized in accordance with the
terms of the MLP Partnership Agreement or the Omnibus Agreement;

(i)transactions existing on the date hereof and set forth on Schedule 7.7;

(j)any Investment permitted by Section 7.4;

(k)any Restricted Payment permitted by Section 7.5; and

(l)the provision of cash management or other corporate services to an
Unrestricted Subsidiary by a Borrower or a Restricted Subsidiary.

Section 7.8.Restrictive Agreements

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of any Borrower or any of their respective Restricted
Subsidiaries to create, incur or permit any Lien as security for the Obligations
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any of their Restricted Subsidiaries to pay dividends or
other distributions with respect to its Capital Stock, to make or repay loans or
advances to any Borrower or any other Restricted Subsidiary thereof, to
Guarantee Indebtedness of any Borrower or any other Restricted Subsidiary
thereof or to transfer any of its property or assets to any Borrower or any
other Restricted Subsidiary thereof; provided that (i) the foregoing shall not
apply to restrictions or conditions imposed by law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary (or the assets of a Borrower or a Restricted Subsidiary)
pending such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is (or the assets of a Borrower or a Restricted
Subsidiary that are) sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness and the obligors with respect to such Indebtedness, (iv) clause
(a), and to the extent that it relates to a dividend or distribution of the
lease or any interest therein, clause (b) above shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(v) the foregoing shall not apply to restrictions contained in any other
Indebtedness permitted pursuant to Section 7.1(b), to the extent the
restrictions thereunder are no more restrictive, in any material respect, than
such restrictions contained in such Indebtedness on the Closing Date; (vi) the
foregoing shall not apply to restrictions contained in any Indebtedness
permitted pursuant to Section 7.1(j), (k) or (l), to the extent the restrictions
thereunder are no more restrictive than such restrictions contained herein;
(vii) the foregoing shall not apply to customary restrictions on the disposition
of equity interests in a joint venture in the agreements governing such joint
venture arrangement; and (viii) the foregoing shall not apply to customary
non-assignment provisions in contracts or other customary restrictions arising
under licenses and other contracts entered into in the ordinary course of
business; provided that such restrictions are limited to assets subject to such
licenses and contracts.

Section 7.9.Sale and Leaseback Transactions

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.

93

 



 

--------------------------------------------------------------------------------

 

Section 7.10.Hedging Transactions

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which any Borrower or any of their respective Restricted
Subsidiaries is exposed in the conduct of its business or the management of its
liabilities.  Solely for the avoidance of doubt, the Borrowers acknowledge that
a Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which any
Borrower or any of their respective Restricted Subsidiaries is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any Capital Stock or any Indebtedness or (ii) as a result of changes in
the market value of any Capital Stock or any Indebtedness) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.

Section 7.11.Amendment to Material Documents

.  Neither the MLP nor any Borrower will, and the Borrowers will not permit any
of their respective Restricted Subsidiaries to, amend, modify or waive any of
its rights under (a) its certificate of incorporation, bylaws or other
organizational documents, or (b) any Material Agreements, in each case under
this Section 7.11 in any manner that would have a material and adverse effect on
the Lenders, the Administrative Agent and the Issuing Banks.

Section 7.12.Activities of the MLP

.  The MLP shall not at any time own any material operating assets other than
(a) the Capital Stock of the Borrowers, (b) the Capital Stock of any Subsidiary
formed and used solely to act as a corporate co-issuer of Indebtedness permitted
by Section 7.1(j) and (c) indirectly through ownership of the Borrowers, Capital
Stock of the Borrowers’ Subsidiaries.

Section 7.13.Accounting Changes

.  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
any Borrower or of any of their respective Restricted Subsidiaries, except to
change the fiscal year of a Restricted Subsidiary to conform its fiscal year to
that of the applicable Borrower.

Section 7.14.Unrestricted Subsidiaries

(a).  The Borrowers will not, and will not permit any of their respective
Restricted Subsidiaries to, guarantee any Indebtedness or other obligations of
any Unrestricted Subsidiary, other than (i) to the extent permitted by Section
7.4, (ii) to issue any Letter of Credit hereunder for the account of or
supporting the obligations of an Unrestricted Subsidiary and (iii) guarantees of
performance obligations of any Unrestricted Subsidiary arising in the ordinary
course of business and related to the operation of such Unrestricted
Subsidiary’s business; provided that, for the avoidance of doubt, no such
Guarantee under the forgoing clause (iii) shall, directly or indirectly,
(A) benefit the holder of Indebtedness of such Unrestricted Subsidiary or (B)
guarantee payment obligations of an Unrestricted Subsidiary, including accounts
payable and capital expenditures, or payment obligations related to the
purchase, construction or development of property.  The Borrower will not permit
any Unrestricted Subsidiary to hold any Capital Stock in, or any Indebtedness
of, any Restricted Subsidiary, other than such Indebtedness that is permitted
under this Agreement.

Section 7.15.Government Regulation

.  The Borrowers will not, and will not permit any of their respective
Subsidiaries to, (a) be or become subject at any time to any law, regulation or
list of any Governmental Authority of the United States (including, without
limitation, the OFAC list) that prohibits or limits the Lenders or the
Administrative Agent from making any advance or extension of credit to the
Borrowers or from otherwise conducting business with the Loan Parties, or (b)
fail to provide documentary and other evidence of the identity of the Loan
Parties as may be requested by the Lenders or the Administrative Agent at any
time to enable the Lenders or the Administrative Agent to verify the identity of
the Loan Parties or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

94

 



 

--------------------------------------------------------------------------------

 

Article VIII

EVENTS OF DEFAULT

Section 8.1.Events of Default

.  If any of the following events (each, an “Event of Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under Section 8.1(a) or an amount
related to a Bank Product Obligation) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days; or

(c)any representation or warranty made or deemed made by or on behalf of any
Borrower or any Loan Party in or in connection with this Agreement or any other
Loan Document (including the Schedules attached hereto and thereto), or in any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than any
representation or warranty that is expressly qualified by “Material Adverse
Effect” or other materiality, which representation or warranty shall prove to be
incorrect in any respect) when made or deemed made or submitted; or

(d)the Borrowers or, where applicable, the MLP, shall fail to observe or perform
any covenant or agreement contained in Section 5.2(a), Section 5.2(e) or Section
5.3 (with respect to any Borrower’s legal existence) or Article VI or Article
VII; or

(e)(i) any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.1 or Section 5.2 (other than Section 5.2(a) or Section
5.2(e)) of this Agreement and such failure shall remain unremedied for ten (10)
Business Days after the earlier of (A) any officer of any Borrower becomes aware
of such failure, or (B) notice thereof shall have been given to the
Administrative Borrower by the Administrative Agent or any Lender; or (ii) any
Loan Party shall fail to observe or perform any covenant or agreement contained
in this Agreement (other than those referred to in Section 8.1(a), Section
8.1(b), Section 8.1(d) and Section 8.1(e)(i) of this Section) or any other Loan
Document or related to any Bank Product Obligation, and such failure shall
remain unremedied for thirty (30) days after the earlier of (A) any officer of
any Borrower becomes aware of such failure, or (B) notice thereof shall have
been given to the Administrative Borrower by the Administrative Agent or any
Lender; or

(f)(i) any Borrower or any of their respective Restricted Subsidiaries (whether
as primary obligor or as guarantor or other surety) shall fail to pay any
principal of, or premium or interest on, any Material Indebtedness (other than
any Hedging Obligation) that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any Material
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed

95

 



 

--------------------------------------------------------------------------------

 

(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof (in each case, excluding (A) any prepayment or redemption
requirements in connection with a Disposition permitted under this Agreement of
assets that secure Material Indebtedness to the extent such Material
Indebtedness is repaid in connection with such Disposition and (B) any offer to
prepay or redeem Indebtedness of any Person or securing any assets acquired in
an acquisition permitted pursuant to this Agreement) or (ii) there occurs under
any Hedging Transaction an Early Termination Date (as defined in such Hedge
Transaction) resulting from (A) any event of default under such Hedging
Transaction as to which any Borrower or any of their respective Restricted
Subsidiaries is the Defaulting Party (as defined in such Hedging Transaction)
and the Hedge Termination Value owed by such Borrower or such Restricted
Subsidiary as a result thereof is greater than the Threshold Amount or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which any
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and
the Hedge Termination Value owed by such Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount and is not paid; or

(g)the MLP, any Borrower or any of their respective Restricted Subsidiaries
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in Section 8.1(h), (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the MLP, any such Borrower or any such Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing; or

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the MLP, any Borrower or any of their respective Restricted Subsidiaries or its
debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the MLP, any Borrower or any of their respective Restricted
Subsidiaries or for a substantial part of its assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered; or

(i)any Borrower or any of their respective Restricted Subsidiaries shall become
unable to pay, shall admit in writing its inability to pay, or shall fail to
pay, its debts as they become due; or

(j)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect on the Borrowers and their Restricted Subsidiaries; or

(k)any judgment or order for the payment of money in an aggregate amount that is
not covered in insurance in excess of the Threshold Amount shall be rendered
against any Borrower or any of their respective Restricted Subsidiaries, and
either (i) any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party to enforce such judgment or (ii) there
shall be a period of thirty (30) consecutive days during which (A) a stay of
enforcement of such judgment or order,

96

 



 

--------------------------------------------------------------------------------

 

by reason of a pending appeal or otherwise, shall not be in effect or (B) such
judgment or order shall remain undischarged, unvacated or unbonded; or

(l)any non-monetary judgment or order shall be rendered against any Borrower or
any of their respective Restricted Subsidiaries that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect, and there shall be a period of thirty (30) consecutive days during which
(i) a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect or (ii) such judgment or order shall
remain undischarged or unvacated; or

(m)a Change in Control shall occur or exist; or

(n)any provision of the Guaranty and Security Agreement or any other Collateral
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party, or any Loan Party shall so state in writing, or any
Loan Party shall seek to terminate its obligation under the Guaranty and
Security Agreement or any other Collateral Document (other than the release of
any guaranty or collateral to the extent permitted pursuant to Section 9.11); or

(o)any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents (other than as a result of the failure by the
Administrative Agent to take any action within its control);

then, and in every such event (other than an event with respect to any Borrower
or the MLP described in Section 8.1(g) or Section 8.1(h)) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Administrative Borrower, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, whereupon the Commitment of
each Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either Section 8.1(g)
or Section 8.1(h) with respect to any Borrower or the MLP shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

Section 8.2.Application of Proceeds from Collateral

.  All proceeds from each sale of, or other realization upon, all or any part of
the Collateral by any Secured Party after an Event of Default arises shall be
applied as follows:

(a)first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b)second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(c)third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

97

 



 

--------------------------------------------------------------------------------

 

(d)fourth, to the fees and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;

(e)fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;

(f)sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 103% of
the LC Exposure after giving effect to the foregoing clause fifth; and

(g)seventh, to the extent any proceeds remain, to the Borrowers or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section
2.22(g).  All cash collateral for LC Exposure shall be applied to satisfy
drawings under the Letters of Credit as they occur; if any amount remains on
deposit on cash collateral after all letters of credit have either been fully
drawn or expired, such remaining amount shall be applied to other Obligations,
if any, in the order set forth above.

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be.  Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

Article IX

THE ADMINISTRATIVE AGENT

Section 9.1.Appointment of the Administrative Agent

.

(a)Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-

98

 



 

--------------------------------------------------------------------------------

 

in-fact may perform any and all of its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions set forth
in this Article shall apply to any such sub-agent, attorney-in-fact or Related
Party and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.  

(b)Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for such Issuing Bank with respect thereto;
provided that each Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included such Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to such Issuing Bank.

Section 9.2.Nature of Duties of the Administrative Agent

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of their respective Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by any Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrowers) concerning all matters
pertaining to such duties.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any

99

 



 

--------------------------------------------------------------------------------

 

loss, cost or expense suffered by the Borrowers, any Subsidiary, any Lender or
any Issuing Bank as a result of, any determination of the Revolving Credit
Exposure, any of the component amounts thereof or any portion thereof
attributable to each Lender or Issuing Bank, or any Exchange Rate or Dollar
Amount.

Section 9.3.Lack of Reliance on the Administrative Agent

.  Each of the Lenders, the Swingline Lender and the Issuing Banks acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Issuing Bank or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders, the Swingline
Lender and the Issuing Banks also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Issuing Bank or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4.Certain Rights of the Administrative Agent

.  If the Administrative Agent shall request instructions from the Required
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Section 9.5.Reliance by the Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

Section 9.6.The Administrative Agent in its Individual Capacity

.  The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms “Lenders”,
“Required Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7.Successor Administrative Agent

.

(a)The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Administrative Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Administrative Borrower; provided that no such
approval shall be required if a Default or Event of Default shall exist at such
time.  If no successor Administrative Agent shall have been so appointed, and if
required approved, and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor

100

 



 

--------------------------------------------------------------------------------

 

Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

(b)Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  If, within forty-five (45) days after written notice is given
of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint (and if the Administrative Borrower’s approval is
required, the Administrative Borrower approves) a successor Administrative Agent
as provided above.  After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article shall continue in effect for the
benefit of such retiring Administrative Agent and its representatives and agents
in respect of any actions taken or not taken by any of them while it was serving
as the Administrative Agent.

(c)In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrowers to comply with Section 2.26(b), then any Issuing Bank and the
Swingline Lender may, upon prior written notice to the Administrative Borrower
and the Administrative Agent, resign as an Issuing Bank or as the Swingline
Lender, as the case may be, effective at the close of business Atlanta, Georgia
time on a date specified in such notice (which date may not be less than five
(5) Business Days after the date of such notice).    

Section 9.8.Withholding Tax

.  To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If the IRS or any authority of the United States or
any other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers and without limiting any obligation of
the Borrowers to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

Section 9.9.The Administrative Agent May File Proofs of Claim

.

(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in

101

 



 

--------------------------------------------------------------------------------

 

order to have the claims of the Lenders, the Issuing Bank and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10.Authorization to Execute Other Loan Documents

(a).

(a)Each Lender hereby authorizes the Administrative Agent to execute on behalf
of all Lenders all Loan Documents (including, without limitation, the Collateral
Documents and any subordination agreements) other than this Agreement.

(b)In connection the acquisition by any Borrower of (i) the Capital Stock of an
Affiliate Fund or a Subsidiary of an Affiliate Fund or (ii) any Real Estate from
an Affiliate Fund or a Subsidiary of an Affiliate Fund, in connection with which
an Amendment Agreement is required by Section 5.12(c)(i), each Lender hereby (x)
authorizes and instructs the Administrative Agent to enter into such Amendment
Agreement on behalf of all Lenders, and to take all actions (and execute all
documents) required (or deemed advisable) by it in accordance with the terms of
such Amendment Agreement and (y) agrees to be bound by the terms of such
Amendment Agreement.  

Section 9.11.Collateral and Guaranty Matters

.  The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion (and the Administrative Agent hereby agrees for the benefit of
the Loan Parties):

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Payment in Full of all Obligations,
(ii) that is Disposed of or to be Disposed of as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document, (iii) to
the extent the same constitutes an Excluded Asset or (iv) if approved,
authorized or ratified in writing in accordance with Section 10.2; and

(b)to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person (i) ceases to be a Subsidiary as a result of
a transaction permitted hereunder or (ii) is designated as an Unrestricted
Subsidiary hereunder.

102

 



 

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this
Section.  In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrowers’ expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

Section 9.12.Co-Documentation Agents; Co-Syndication Agents

.  Each Lender hereby designates each of Regions Bank and Texas Capital Bank,
N.A. as Co-Documentation Agents and agrees that each Co-Documentation Agent
shall have no duties or obligations under any Loan Documents to any Lender or
any Loan Party in its capacity as a Co-Documentation Agent. Each Lender hereby
designates each of Citizens Bank, N.A. and Royal Bank of Canada as
Co-Syndication Agents and agrees that each Co-Syndication Agent shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party
in its capacity as Co-Syndication Agent.

Section 9.13.Right to Realize on Collateral and Enforce Guarantee

.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Collateral Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under the
Collateral Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

Section 9.14.Secured Bank Product Obligations and Hedging Obligations

.  No Bank Product Provider or Lender-Related Hedge Provider that obtains the
benefits of Section 8.2, the Collateral Documents or any Collateral by virtue of
the provisions hereof or of any other Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

103

 



 

--------------------------------------------------------------------------------

 

Article X

MISCELLANEOUS

Section 10.1.Notices

.

(a)Written Notices.  

(i)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications to any party herein
to be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

To the Borrowers:Landmark Infrastructure Operating Company LLC

400 N. Continental Blvd., Suite 500
El Segundo, CA  90245

Attention: George Doyle, Chief Financial Officer and Treasurer

Telecopy Number: 310-361-5791

With a copy to (for

informational purposes only):Latham & Watkins, LLP

355 South Grand Avenue

Los Angeles, California 90071

Attn:  Glen B. Collyer, Esq.

Fax No.:  213-891-8763

 

To the Administrative Agent:SunTrust Bank Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Agency Services Manager

Telecopy Number: (404) 221-2001

 

With a copy to (for

informational purposes only):SunTrust Bank

c/o SunTrust Robinson Humphrey, Inc.

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

Attention: Cynthia Burton

Telecopy Number: (404) 439-7409

 

To SunTrust Bank as an
Issuing Bank:SunTrust Bank

245 Peachtree Center Avenue, 17th Floor

Atlanta, Georgia 30303

Attention: Standby Letter of Credit Dept.

Telecopy Number: (404) 588-8129

104

 



 

--------------------------------------------------------------------------------

 

To the Swingline Lender:SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Agency Services Manager
Telecopy Number: (404) 495-2170

 

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Banks or the
Swingline Lender shall not be effective until actually received by such Person
at its address specified in this Section.

(ii)Any agreement of the Administrative Agent, any Issuing Bank or any Lender
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrowers.  The Administrative Agent, each
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrowers to give such notice
and the Administrative Agent, the Issuing Banks and the Lenders shall not have
any liability to any Borrower or any other Person on account of any action taken
or not taken by the Administrative Agent, any Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrowers to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
any Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, any Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, such Issuing Bank and such Lender to be contained
in any such telephonic or facsimile notice.

(b)Electronic Communications.  

(i)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II unless such Lender, such
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications.  The Administrative Agent or the
Administrative Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt

105

 



 

--------------------------------------------------------------------------------

 

of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.2.Waiver; Amendments

.

(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrowers and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies provided by law.  No
waiver of any provision of this Agreement or of any other Loan Document or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by Section 10.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

(b)No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrowers and the Required Lenders, or the Borrowers
and the Administrative Agent with the consent of the Required Lenders, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, in
addition to the consent of the Required Lenders, no amendment, waiver or consent
shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender;

(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby;

(iii)postpone the date fixed for any payment of any principal of, or interest
(other than Default Interest) on, any Loan or LC Disbursement or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender directly affected thereby;

(iv)change the definition of “Pro Rata”,  Section 2.21(b) or (c) or Section 8.2,
in each case, in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender directly affected
thereby;

106

 



 

--------------------------------------------------------------------------------

 

(v)change any of the provisions of this Section 10.2(b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender directly affected thereby;

(vi)release all or substantially all of the guarantors, or limit the liability
of such guarantors, under any guaranty agreement guaranteeing any of the
Obligations, without the written consent of each Lender directly affected
thereby;

(vii)release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender directly affected
thereby; or

(viii)change any provisions of the definition of “Agreed Currencies” without the
written consent of each Lender.

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender).  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the
Borrowers and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

Section 10.3.Expenses; Indemnification

.

(a)The Borrowers shall pay (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent, the Lead Arrangers and their respective Affiliates,
including the reasonable and documented fees, charges and disbursements of one
primary outside counsel and one local counsel in each applicable jurisdiction
not covered by the primary outside counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and the
Commitment Letter and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated); provided that if any counsel other than the
primary outside counsel for the Administrative Agent and its Affiliates is
consulted in connection with any Incremental Commitment, the Borrowers shall not
be required to pay any such fees, charges or disbursements of such counsel
unless a Change in Law shall have occurred such that the Mortgages assigned in
connection with any applicable Acquisition as modified by the applicable
existing form of Omnibus Mortgage Amendment may not be effective to grant a
mortgage Lien to the Secured Parties securing the Obligations in the same amount
as on the Closing Date, (ii) all reasonable out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or any demand for
payment thereunder and (iii) all reasonable out-of-pocket costs and expenses of
the Administrative Agent, any Issuing Bank or any Lender (including, without
limitation, the reasonable fees,

107

 



 

--------------------------------------------------------------------------------

 

charges and disbursements of legal counsel) in connection with the enforcement
or protection of any such Person’s rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided that the reasonable fees, charges
and disbursements of legal counsel shall be limited to the reasonable fees,
charges and disbursements of (x) one primary outside counsel and one local
counsel in each applicable jurisdiction not covered by the primary outside
counsel for the Administrative Agent and its Affiliates, and (y) solely in
circumstances in which there is an actual or potential conflict of interest
between the Administrative Agent and/or its Affiliates and one or more of the
Lenders, one additional counsel for all similarly situated Lenders and one local
counsel in each applicable jurisdiction not covered by the primary counsel for
such Lenders.

(b)The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), the Lead Arrangers, each Lender and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (which, in the case of
counsel, shall be limited to the reasonable and documented fees, charges and
disbursements of (x) one primary counsel and one local counsel in each
applicable jurisdiction not covered by the primary counsel for the Indemnitees,
and (y) solely in circumstances in which there is an actual or potential
conflict of interest between the Administrative Agent and one or more of the
other Indemnitees, one additional primary counsel and one local counsel in each
applicable jurisdiction not covered by the primary counsel for such
Indemnitees), incurred by, or asserted against, any Indemnitee by any third
party or by any Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, the Commitment Letter or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any claim asserted against an
Indemnitee arising from any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their respective Subsidiaries, or any Environmental Liability otherwise arising
in any way from the operations or, acts or omissions of any Borrower or any of
their respective Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (A) the
bad faith, gross negligence or willful misconduct of such Indemnitee or (B) a
claim brought by any Borrower or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document.  No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through Syndtrak,
Intralinks or any other Internet or intranet website, except as a result of such
Indemnitee’s bad faith, gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final and non-appealable judgment.

(c)To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Lead Arrangers, any Issuing Bank or the
Swingline Lender under subsection (a), or (b) hereof, each Lender severally
agrees to pay to the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (in accordance with its
respective

108

 



 

--------------------------------------------------------------------------------

 

Revolving Commitment (or Revolving Credit Exposure, as applicable) determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
the Swingline Lender in its capacity as such.

(d)To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4.Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder (other than to another Borrower) without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.4(b), (ii) by way of participation in accordance with the provisions of
Section 10.4(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.4(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.4(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.  

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (in each case, other than a Defaulting Lender), no
minimum amount need be assigned; and

(B)in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the

109

 



 

--------------------------------------------------------------------------------

 

Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Administrative Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition:

(A)the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender (in each case other than a Defaulting Lender);

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Lender, an
Affiliate of such Lender or an Approved Fund of such Lender (in each case other
than a Defaulting Lender); and

(C)the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments, in each
case unless such assignment is to a Lender, an Affiliate of such Lender or an
Approved Fund of such Lender (in each case other than a Defaulting Lender).

(iv)Assignment and Acceptance.  The parties to each assignment shall (A) execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement platform or manually, if previously confirmed, together
with a processing and recordation fee of $3,500 unless waived in the sole
discretion of the Administrative Agent, (B) deliver an Administrative
Questionnaire unless the assignee is already a Lender and (C) deliver the
documents required under Section 2.20.

(v)No Assignment to the certain Persons.  No such assignment shall be made to
(A) any Borrower or any of their respective Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless

110

 



 

--------------------------------------------------------------------------------

 

and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each Issuing Bank, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.4(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.18, Section 2.19, Section 2.20 and Section 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.4(d).  If the consent of the Administrative Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Administrative Borrower
shall be deemed to have given its consent unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Administrative Borrower.

(c)The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Information contained in the Register with respect to any
Lender shall be available for inspection by such Lender at any reasonable time
and from time to time upon reasonable prior notice; information contained in the
Register shall also be available for inspection by the Borrowers at any
reasonable time and from time to time upon reasonable prior notice.  In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrowers’ agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrowers hereby agree that, to the
extent SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees” vis-à-vis the Lenders.

111

 



 

--------------------------------------------------------------------------------

 

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, any Borrower or
any of their respective Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest (other than
Default Interest) on, any Loan or LC Disbursement or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.21(b) or Section 2.21(c) in a manner that would alter the pro rata
sharing of payments required thereby; (v) change any of the provisions of
Section 10.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder; (vi) release all or substantially all of the guarantors,
or limit the liability of such guarantors, under any guaranty agreement
guaranteeing any of the Obligations; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations.  Subject to Section
10.4(e), the Borrowers agree that each Participant shall be entitled to the
benefits of, and subject to the obligations under, Section 2.18, Section 2.19,
and Section 2.20 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.4(b); provided that such
Participant agrees to be subject to Section 2.24 as though it were a Lender.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.21 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”).  The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  The Borrowers and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.

(e)A Participant shall not be entitled to receive any greater payment under
Section 2.18, Section 2.19 and Section 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Administrative Borrower’s prior written consent and acknowledgement of
such greater payment.  A Participant shall not be entitled to the benefits of
Section 2.20 unless the Administrative Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.20 as though it were a Lender.

112

 



 

--------------------------------------------------------------------------------

 

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or any other central banking authority; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.  

Section 10.5.Governing Law; Jurisdiction; Consent to Service of Process

.

(a)This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.

(c)Each of the parties hereto irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in Section 10.5(b) and brought in any court
referred to in Section 10.5(b).  Each of the parties hereto irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1.  Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6.WAIVER OF JURY TRIAL

.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

113

 



 

--------------------------------------------------------------------------------

 

Section 10.7.Right of Set-off

.  In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, each Lender and each Issuing Bank
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the
Borrowers, any such notice being expressly waived by the Borrowers to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of any Borrower at any time
held or other obligations at any time owing by such Lender or such Issuing Bank
to or for the credit or the account of any Borrower against any and all
Obligations held by such Lender or such Issuing Bank, as the case may be,
irrespective of whether such Lender or such Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.26(b) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender and each Issuing Bank agrees
promptly to notify the Administrative Agent and the Administrative Borrower
after any such set-off and any application made by such Lender or such Issuing
Bank, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application.  Each Lender and each
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Borrowers and any of their respective Subsidiaries to
such Lender or such Issuing Bank.

Section 10.8.Counterparts; Integration

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreements relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
format shall be as effective as delivery of a manually executed counterpart
hereof.

Section 10.9.Survival

.  All covenants, agreements, representations and warranties made by the
Borrowers herein and in the certificates, reports, notices or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Section 2.18, Section 2.19, Section
2.20, Section 10.3 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.  

Section 10.10.Severability

.  Any provision of this Agreement or any other Loan Document held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality,

114

 



 

--------------------------------------------------------------------------------

 

validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11.Confidentiality

.  Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information relating to any Borrower or any of their respective Subsidiaries or
any of their respective businesses, provided to it by any Borrower or any of
their respective Subsidiaries, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by any Borrower or any of their
respective Subsidiaries, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, any such Issuing Bank or any such
Lender including, without limitation, accountants, legal counsel and other
advisors who need to know such information in connection with the Transactions
and either have a legal obligation or agree to keep such information
confidential, (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case such disclosing party
agrees to inform the Administrative Borrower reasonably promptly thereof and
prior to such disclosure to the extent not prohibited by law, rule or
regulation), (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners), (iv) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section, or which becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than any Borrower or any of their
respective Subsidiaries, (v) in connection with the exercise of any remedy
hereunder or under any other Loan Documents or any suit, action or proceeding
relating to this Agreement or any other Loan Documents or the enforcement of
rights hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(vii) to any rating agency in connection with a rating of the Credit Facility,
(viii) to the CUSIP Service Bureau or any similar organization, or (ix) with the
prior written consent of the Administrative Borrower.  Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.  In
the event of any conflict between the terms of this Section and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section shall govern.

Section 10.12.Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment (to the extent
permitted by applicable law), shall have been received by such Lender.

115

 



 

--------------------------------------------------------------------------------

 

Section 10.13.Waiver of Effect of Corporate Seal

.  Each Borrower represents and warrants that neither it nor any other Loan
Party is required to affix its corporate seal to this Agreement or any other
Loan Document pursuant to any Requirement of Law, agrees that this Agreement is
delivered by such Borrower under seal and waives any shortening of the statute
of limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

Section 10.14.Patriot Act

.  The Administrative Agent and each Lender hereby notifies the Loan Parties
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

Section 10.15.No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees and acknowledges its Affiliates’ understanding that (i)
(A) the services regarding this Agreement provided by the Administrative Agent
and/or the Lenders are arm’s-length commercial transactions between each
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrowers and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) each Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to any Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and each of the Administrative Agent
and the Lenders has no obligation to disclose any of such interests to any
Borrower, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.  

Section 10.16.Amendment and Restatement

(a).  All Revolving Loans made, and “Obligations” incurred under, and as defined
in, the Existing Credit Agreement which are outstanding on the Closing Date
shall continue as Revolving Loans and Obligations, respectively, under (and
shall be governed by the terms of) this Agreement and the other Loan
Documents.  On the Closing Date, (i) this Agreement renews (and does not release
or novate) the indebtedness and obligations outstanding under the Existing
Credit Agreement, (ii) the commitments under the Existing Credit Agreement are
renewed and replaced by the commitments to the Borrowers hereunder and all other
covenants and provisions of the Existing Credit Agreement are terminated, except
provisions that expressly survive such termination pursuant to the terms of the
Existing Credit Agreement, including indemnification provisions, (iii) all Liens
and guarantee agreements securing or benefiting the commitments, obligations and
liabilities under the Existing Credit Agreement shall continue and shall secure
and benefit the Loans and other obligations and liabilities of the Loan Parties
under this Agreement and the other Loan Documents, (iv) the Collateral Documents
delivered pursuant to this Agreement shall amend and restate the Liens securing
or benefiting the commitments, obligations and liabilities under the Existing
Credit Agreement whether or not any such

116

 



 

--------------------------------------------------------------------------------

 

Collateral Document so expressly states and (v) this Agreement shall amend and
restate the guarantees securing or benefiting the commitments, obligations and
liabilities under the Existing Credit Agreement.

Section 10.17.No General Partner’s Liability for Facility

(a).  It is hereby understood and agreed that the General Partner shall have no
personal liability, as general partner or otherwise, for the payment of any
amount owing or to be owing hereunder or under any other Loan Document with
respect to the Commitments, Loans or Letters of Credit.  In furtherance of the
foregoing, the Administrative Agent, the Issuing Banks and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against any Borrower or any of the other Loan Parties under any Loan Document
with respect to the Commitments, Loans or Letters of Credit shall be asserted
against the General Partner (in its individual capacity), any claim arising
against any Borrower or any of the other Loan Parties under any Loan Document
with respect to the Commitments, Loans or Letters of Credit shall be made only
against and shall be limited to the assets of the Borrowers and the other Loan
Parties, and no judgment, order or execution entered in any suit, action or
proceeding, whether legal or equitable, on this Agreement or any of the other
Loan Documents with respect to the Commitments, Loans or Letters of Credit shall
be obtained or enforced against the General Partner (in its individual capacity)
or its assets for the purpose of obtaining satisfaction and payment of the
Obligations with respect to the Commitments, Loans or Letters of Credit or any
claims arising under this Agreement or any other Loan Document with respect to
the Commitments, Loans or Letters of Credit, any right to proceed against the
General Partner individually or its respective assets being hereby expressly
waived by the Administrative Agent, the Issuing Banks and the Lenders for
themselves and their respective successors and assigns.

Section 10.18.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)The application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any  rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

(a)

117

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

LANDMARK INFRASTRUCTURE ASSET II OPCO LLC, as a Borrower

 

 

 

By:/s/ George Doyle

Name:George Doyle

Title:Chief Financial Officer

 

 

LANDMARK INFRASTRUCTURE INC., as a Borrower

 

 

 

By:/s/ George Doyle

Name:George Doyle

Title:Chief Financial Officer

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as a Borrower

 

 

By:/s/ George Doyle

Name:George Doyle

Title:Chief Financial Officer

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP, as the MLP


 

By:

Landmark Infrastructure Partners GP LLC, its general partner

 

 

 

By:/s/ George Doyle

Name:George Doyle

Title:Chief Financial Officer

 

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as Administrative Agent, as an Issuing Bank, as Swingline Lender and as a Lender

 

By:  /s/ Samantha Sanford


Name:  Samantha Sanford
Title:  Vice President

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,
as a Lender

 

By: /s/ Nan E. Delahunt


Name: Nan E. Delahunt
Title:  Vice President

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender

 

By:  /s/ Bruce Rudolph


Name:  Bruce Rudolph
Title:  Director

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

TEXAS CAPITAL BANK, N.A.,
as a Lender

 

By:  /s/ Tom Haight


Name:  Tom Haight
Title:  Vice President

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A.,
as a Lender

 

By:   /s/ Daniel Gendron


Name:  Daniel Gendron
Title:  Vice President

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,
as a Lender

 

By:  /s/ Jennifer Velez


Name:  Jennifer Velez
Title:  Vice President

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,
as a Lender

 

By:  /s/ Kevin Quan


Name:  Kevin Quan
Title:   Authorized Signatory

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

ING CAPITAL LLC,
as a Lender

 

By:  /s/ Valtin Gallani


Name:  Valtin Gallani
Title:  Director

 

By:  /s/ Stephen M. Nettler


Name:  Stephen M. Nettler
Title:  Managing Director

 

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

LEGACY TEXAS BANK,
as a Lender

 

By:  /s/ Ross Edmiston


Name: Ross Edmiston
Title:  Vice President – Corporate Banking

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

GREEN BANK, N.A.,
as a Lender

 

By: /s/ Greg Christmann


Name:  Greg Christmann
Title:  Executive Vice President

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

VERITEX COMMUNITY BANK,
as a Lender

 

By:  /s/ Seth P. Allen


Name:  Seth P. Allen
Title:   Executive Vice President

 

 

 

[Signature Page to Third A&R Credit Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE I

Applicable Margin and Applicable Percentage

Pricing Level

Leverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

Applicable Percentage for Commitment Fee

Level I

< 4.50 to 1.00

1.75%
per annum

0.75%
per annum

0.15%
per annum

Level II

> 4.50 to 1.00 but
< 6.00 to 1.00

2.00% per annum

1.00% per annum

0.175% per annum

Level III

> 6.00 to 1.00

2.25% per annum

 

1.25% per annum

0.20% per annum

 

 



 

--------------------------------------------------------------------------------

 

SCHEDULE II

Commitment Amounts

 

Lender

Allocations

% Total

 

 

 

SunTrust Bank

$82,500,000

18.3%

Citizens Bank, N.A.

$82,500,000

18.3%

Regions Bank

$50,000,000

11.1%

Texas Capital Bank, N.A.

$50,000,000

11.1%

Raymond James Bank, N.A.

$40,000,000

8.9%

City National Bank

$40,000,000

8.9%

ING Capital LLC

$35,000,000

7.8%

Royal Bank of Canada

$25,000,000

5.6%

Legacy Texas Bank

$25,000,000

5.6%

Green Bank, N.A.

$10,000,000

2.2%

Veritex Community Bank

$10,000,000

2.2%

 

 

 

 

 

 

Total

$450.0

100.0%

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14

Subsidiaries

 

Owner

Subsidiary

Loan
Party’s
Interest

Jurisdiction of
Incorporation
/ Organization

Type of
Entity

Restricted /
Unrestricted

Landmark Infrastructure Partners LP

Landmark Infrastructure Asset OpCo II LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Partners LP

Landmark Infrastructure Finance Corp.

100%

Delaware

Corporation

Unrestricted

Landmark Infrastructure Partners LP

Landmark Infrastructure Inc.

100%

Delaware

Corporation

Restricted

Landmark Infrastructure Inc.

GWR Partners GP LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Inc.

GWR Partners LP LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Inc.

Landmark Infrastructure Operating Company LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Inc.

Landmark Infrastructure REIT LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LANDMARK ACQUISITIONS ULC

100%

Canada

Unlimited liability corporation

Restricted

Landmark Infrastructure Operating Company LLC

LANDMARK CANADA HOLDING COMPANY LTD.

100%

Canada

Limited company

Restricted

Landmark Infrastructure Operating Company LLC

Landmark Infrastructure Asset OpCo LLC

100%

Delaware

Limited liability company

Restricted

 

--------------------------------------------------------------------------------

 

Landmark Infrastructure Operating Company LLC

Landmark Infrastructure OPCO-R LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

Landmark PR Acquisition Company LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 2 LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 5 LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 6 LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 7 LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 11 LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 12 LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LDC OpCo Acquisition Company Pty Limited

100%

Australia

Proprietary limited company

Restricted

Landmark Infrastructure Operating Company LLC

LDC OpCo Holding Company Pty Limited

100%

Australia

Proprietary limited company

Restricted

Landmark Infrastructure Operating Company LLC

LMRK Guarantor Co LLC

100%

Delaware

Limited liability company

Unrestricted

 

--------------------------------------------------------------------------------

 

Landmark Infrastructure Operating Company LLC

McCrary Holdings I, LLC

100%

Texas

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

Md7 Capital Three, LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

Md7 Funding One, LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

Verus Management Two, LLC

100%

Delaware

Limited liability company

Restricted

Big Bertha Pty Limited

Beam Sign Pty Limited

100%

Australia

Proprietary limited company

Restricted

Great West Road Partners LP

LDW Holdco 1 Limited

100%

Guernsey

Non cellular company

Restricted

GWR Partners LP LLC

Great West Road Partners LP

100%

Guernsey

Limited partnership

Restricted

GWR Partners GP LLC

Great West Road Partners LP

£100 plus promote interest

Guernsey

Limited partnership

Restricted

Landmark Infrastructure Asset OpCo LLC

LDC Asset OpCo Pty Limited

100%

Australia

Proprietary limited company

Restricted

Landmark Infrastructure REIT LLC

Landmark Infrastructure REITCO I LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure REIT LLC

Landmark Infrastructure REITCO II LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure REIT LLC

Landmark Infrastructure REITCO III LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure REIT LLC

LD Tall Wall I LLC

100%

Delaware

Limited liability company

Restricted

LMRK PropCo SO LLC

RE Astoria LandCo LLC

100%

Delaware

Limited liability company

Unrestricted

 

--------------------------------------------------------------------------------

 

LMRK PropCo SO LLC

RE Garland A LandCo LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK PropCo SO LLC

RE Garland LandCo LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK PropCo SO LLC

RE Mustang LandCo LLC

100%

Delaware

Limited liability company

Unrestricted

LDC OpCo Acquisition Company Pty Limited

Big Bertha Pty Limited

100%

Australia

Proprietary limited company

Restricted

LDW Holdco 1 Limited

LDW (1053 GWR) Limited

100%

Guernsey

Non cellular company

Restricted

LMRK Guarantor Co LLC

LMRK Issuer Co LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Issuer Co LLC

LD Acquisition Company 8 LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Issuer Co LLC

LD Acquisition Company 9 LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Issuer Co LLC

LD Acquisition Company 10 LLC

100%

Delaware

Limited liability company

Unrestricted

Landmark Infrastructure Operating Company LLC

LMRK Guarantor Co. 2 LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Guarantor Co. 2 LLC

LMRK Issuer Co. 2 LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Issuer Co. 2 LLC

LMRK PropCo LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Issuer Co. 2 LLC

LD Tall Wall III LLC

100%

Delaware

Limited liability company

Unrestricted

Landmark Infrastructure Operating Company LLC

LMRK Guarantor Co III LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Guarantor Co III LLC

LMRK Issuer Co III LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Issuer Co III LLC

LMRK PropCo 3 LLC

100%

Delaware

Limited liability company

Unrestricted

 

--------------------------------------------------------------------------------

 

Landmark Infrastructure Operating Company LLC

LD FlexGrid Dallas LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Sixth Street LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure Operating Company LLC

LD Tall Wall II LLC

100%

Delaware

Limited liability company

Restricted

Landmark Infrastructure REIT LLC

LMRK Guarantor Co SO LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK Guarantor Co SO LLC

LMRK PropCo SO LLC

100%

Delaware

Limited liability company

Unrestricted

LMRK PropCo SO LLC

RE SO LandCo LLC

100%

Delaware

Limited liability company

Unrestricted

Great West Road Partners LP

GWR Holdings GmbH & Co. KG

100%

Germany

Limited partnership

Restricted

GWR Holdings GmbH & Co. KG

GWR Management GmbH

100%

Germany

Limited liability company

Restricted

Great West Road Partners LP

GWR CC Holdings Limited (Holdco)

100%

Guernsey

Limited liability company

Restricted

GWR CC Holdings Limited (Holdco)

Poster Property Limited

100%

Guernsey

Limited liability company

Restricted

LDW Holdco 1 Limited

GWR Property Co. Limited

100%

Guernsey

Limited liability company

Restricted

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14(A)

Fund A Subsidiaries

LD Acquisition Company LLC

LD Acquisition Company 2 LLC

LD Acquisition Company 5 LLC

LD Acquisition Company 6 LLC

Verus Management Two, LLC

Md7 Funding One, LLC

Md7 Capital Three, LLC

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14(D)

Fund D Subsidiaries

LD Acquisition Company 7 LLC

LD Acquisition Company 9 LLC

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.16

Deposit and Disbursement Accounts

 

Loan Party

Account Number

Type of Account

Name and Contact Information of Financial Institution

Landmark Infrastructure Partners LP

1000173442426

Operating/Disbursement Account

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: 404-588-7711

Landmark Infrastructure Operating Company LLC

1000173442434

Operating/Disbursement Account

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: 404-588-7711

Landmark Infrastructure Operating Company LLC

1000173442442

Lockbox Account

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: 404-588-7711

Landmark Infrastructure Asset Opco LLC

1000173442467

Operating/Disbursement Account

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: 404-588-7711

Landmark Infrastructure Asset Opco LLC

1000173442475

Lockbox Account

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: 404-588-7711

 

--------------------------------------------------------------------------------

 

Loan Party

Account Number

Type of Account

Name and Contact Information of Financial Institution

Landmark Infrastructure Asset Opco LLC

1000173442483

ACH Lease Payments Account

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: 404-588-7711

Landmark Infrastructure REIT LLC

1000203971725

Lockbox Account

SunTrust Bank

303 PeachTree Street NE

Atlanta, GA 30308

1-404-588-7711

Landmark Infrastructure REIT LLC

1000203971717

Operating/Disbursement Account

SunTrust Bank

303 PeachTree Street NE

Atlanta, GA 30308

1-404-588-7711

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.18

Material Agreements

 

1.

Fourth Amended and Restated Agreement of Limited Partnership of Landmark
Infrastructure Partners LP, dated April 2, 2018.

 

2.

Omnibus Agreement, dated as of November 19, 2014, by and among Landmark Dividend
LLC, Landmark Dividend Growth Fund - C LLC, Landmark Dividend Growth Fund - E
LLC, Landmark Dividend Growth Fund - F LLC, Landmark Dividend Growth Fund - G
LLC, Landmark Dividend Growth Fund - H LLC, Landmark Infrastructure Partners LP,
and Landmark Infrastructure Partners GP LLC, as amended by that certain First
Amendment to Omnibus Agreement, dated as of  August 1, 2016, by and among
Landmark Dividend LLC, Landmark Dividend Growth Fund - C LLC, Landmark Dividend
Growth Fund - E LLC, Landmark Dividend Growth Fund - F LLC, Landmark Dividend
Growth Fund - G LLC, Landmark Dividend Growth Fund - H LLC, Landmark Dividend
Growth Fund - I LLC, Landmark Dividend Growth Fund – J LLC, Landmark
Infrastructure Partners LP, and Landmark Infrastructure Partners GP LLC.

 

3.

Patent License Agreement, dated as of November 19, 2014, by and between Landmark
Infrastructure Partners LP and American Infrastructure Funds, LLC.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.15

Unrestricted Subsidiaries

1.

Landmark Infrastructure Finance Corp.

2.

LMRK Guarantor Co LLC

3.

LMRK Issuer Co LLC

4.

LD Acquisition Company 8 LLC

5.

LD Acquisition Company 9 LLC

6.

LD Acquisition Company 10 LLC

7.

RE Astoria LandCo LLC

8.

RE Garland A LandCo LLC

9.

RE Garland LandCo LLC

10.

RE Mustang LandCo LLC

11.

LMRK Guarantor Co. 2 LLC

12.

LMRK Issuer Co. 2 LLC

13.

LMRK PropCo LLC

14.

LD Tall Wall III LLC

15.

LMRK Guarantor Co III LLC

16.

LMRK Issuer Co III LLC

17.

LMRK PropCo 3 LLC

18.

LMRK Guarantor Co SO LLC

19.

LMRK PropCo SO LLC

20.

RE SO LandCo LLC

 



1.

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1

Existing Indebtedness

None.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2

Existing Liens

None.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.4

Existing Investments

 

Loan Party

Investment

Landmark Infrastructure Partners LP

Landmark Infrastructure Asset OpCo II LLC

Landmark Infrastructure Partners LP

Landmark Infrastructure Finance Corp.

Landmark Infrastructure Partners LP

Landmark Infrastructure Inc.

Landmark Infrastructure Inc.

GWR Partners GP LLC

Landmark Infrastructure Inc.

GWR Partners LP LLC

Landmark Infrastructure Inc.

Landmark Infrastructure Operating Company LLC

Landmark Infrastructure Inc.

Landmark Infrastructure REIT LLC

Landmark Infrastructure Operating Company LLC

LANDMARK ACQUISITIONS ULC

Landmark Infrastructure Operating Company LLC

LANDMARK CANADA HOLDING COMPANY LTD.

Landmark Infrastructure Operating Company LLC

Landmark Infrastructure Asset OpCo LLC

Landmark Infrastructure Operating Company LLC

Landmark Infrastructure OPCO-R LLC

Landmark Infrastructure Operating Company LLC

Landmark PR Acquisition Company LLC

Landmark Infrastructure Operating Company LLC

LD Acquisition Company LLC

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 2 LLC

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 5 LLC

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 6 LLC

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 7 LLC

 

--------------------------------------------------------------------------------

 

Loan Party

Investment

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 11 LLC

Landmark Infrastructure Operating Company LLC

LD Acquisition Company 12 LLC

Landmark Infrastructure Operating Company LLC

LDC OpCo Acquisition Company Pty Limited

Landmark Infrastructure Operating Company LLC

LDC OpCo Holding Company Pty Limited

Landmark Infrastructure Operating Company LLC

LMRK Guarantor Co LLC

Landmark Infrastructure Operating Company LLC

McCrary Holdings, I LLC

Landmark Infrastructure Operating Company LLC

Md7 Capital Three, LLC

Landmark Infrastructure Operating Company LLC

Md7 Funding One, LLC

Landmark Infrastructure Operating Company LLC

Verus Management Two, LLC

Landmark Infrastructure Asset OpCo LLC

LDC Asset OpCo Pty Limited

Landmark Infrastructure REIT LLC

Landmark Infrastructure REITCO I LLC

Landmark Infrastructure REIT LLC

Landmark Infrastructure REITCO II LLC

Landmark Infrastructure REIT LLC

Landmark Infrastructure REITCO III LLC

Landmark Infrastructure REIT LLC

LD Tall Wall I LLC

Landmark Infrastructure REIT LLC

RE Astoria LandCo LLC

Landmark Infrastructure REIT LLC

RE Garland A LandCo LLC

Landmark Infrastructure REIT LLC

RE Garland LandCo LLC

Landmark Infrastructure REIT LLC

RE Mustang LandCo LLC

Landmark Infrastructure Operating Company LLC

LD FlexGrid Dallas LLC

Landmark Infrastructure Operating Company LLC

LD Sixth Street LLC

 

--------------------------------------------------------------------------------

 

Loan Party

Investment

Landmark Infrastructure Operating Company LLC

LD Tall Wall II LLC

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.7

Affiliate Transactions

 

None.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20A

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement made
and entered into as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Landmark
Infrastructure Asset Opco II LLC, a Delaware limited liability company, Landmark
Infrastructure Inc., a Delaware corporation, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN (if
an individual) or IRS Form W-8BEN-E (if not an individual).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20B

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement made
and entered into as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Landmark
Infrastructure Asset Opco II LLC, a Delaware limited liability company, Landmark
Infrastructure Inc., a Delaware corporation, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (if an individual) or IRS Form
W-8BEN-E (if not an individual).  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20C

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement made
and entered into as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Landmark
Infrastructure Asset Opco II LLC, a Delaware limited liability company, Landmark
Infrastructure Inc., a Delaware corporation, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (if an
individual) or IRS Form W-8BEN-E (if not an individual) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN (if an individual) or IRS Form W-8BEN-E
(if not an individual) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20D

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement made
and entered into as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Landmark
Infrastructure Asset Opco II LLC, a Delaware limited liability company, Landmark
Infrastructure Inc., a Delaware corporation, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN (if an individual) or IRS Form W-8BEN-E (if not an
individual) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (if an
individual) or IRS Form W-8BEN-E (if not an individual) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Administrative Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Administrative
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------

 

[NAME OF LENDER]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 



 

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of ASSIGNMENT AND ACCEPTANCE

 

[date to be supplied]

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2  Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3  hereunder are several and not joint.]4  
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.  

 




 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

A-1



--------------------------------------------------------------------------------

 

1.Assignor[s]:________________________________

 

______________________________

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:______________________________

 

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.

Borrowers:LANDMARK INFRASTRUCTURE OPERATING COMPANY

LLC, a Delaware limited liability company

LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, a  

Delaware limited liability company

LANDMARK INFRASTRUCTURE INC., a Delaware corporation

 

4.

Administrative Agent: SUNTRUST BANK, as the administrative agent under the
Credit Agreement

 

 

5.

Credit Agreement:The Third Amended and Restated Credit Agreement dated as of
November 15, 2018 among the Borrowers, Landmark Infrastructure Partners LP, a
Delaware limited partnership, the Administrative Agent and the other lenders and
agents from time to time party thereto

 

 

6.

Assigned Interest[s]:

 

Assignor[s]5

Assignee[s]6

Facility Assigned7

Aggregate Amount of Commitment/Loans/
Revolving Credit Exposure for all Lenders8

Amount of Commitment/Loans/
Revolving Credit Exposure Assigned8

Percentage Assigned of Commitment/
Loans/
Revolving Credit Exposure 9

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 




 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

A-2

 



--------------------------------------------------------------------------------

 

[7.Trade Date:______________]10

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Signature Page Follows]

 

10 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

A-3

 



--------------------------------------------------------------------------------

 

The terms set forth above are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

 

By:______________________________

Name:  

Title:

 

ASSIGNEE[S]

[NAME OF ASSIGNEE]

 

 

By:______________________________

Name:  

Title:

 

[Consented to and]11 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

  Administrative Agent

 

By: _________________________________

Name:  

Title:

 

[Consented to:]12

 

[NAME OF RELEVANT PARTY]

 

By: ________________________________

Name:  

Title:




 

11 

To be added only if the consent of the Administrative Agent is required by
Section 10.4(b)(iii) of the Credit Agreement.

12 

To be added only if the consent of the Administrative Borrower, Issuing Bank,
Swingline Lender and/or other parties is required by Section 10.4(b)(iii) of the
Credit Agreement.  

A-1



--------------------------------------------------------------------------------

 

ANNEX 1



 

 

 



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.Representations and Warranties.  

 

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

 

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.4(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][each] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, and (vii) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between
themselves.  Notwithstanding the foregoing, the Administrative Agent shall make
all

A-2

 



--------------------------------------------------------------------------------

 

payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee.

 

3.General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-3

 



--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF GUARANTY AND SECURITY AGREEMENT

[See Attached]

 

 

B-1

 



--------------------------------------------------------------------------------

 



236407008

 

FORM OF SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT



dated as of November 15, 2018

made by

LANDMARK INFRASTRUCTURE ASSET OPCO II, LLC,

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC,

and

LANDMARK INFRASTRUCTURE INC.,

as the Borrowers

and

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

in favor of

SUNTRUST BANK
as Administrative Agent

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

2

 

Section 1.1

Definitions2

 

Section 1.2

Other Definitional Provisions; References6

ARTICLE II GUARANTEE

6

 

Section 2.1

Guarantee.6

 

Section 2.2

Taxes8

 

Section 2.3

Payments8

ARTICLE III GRANT OF SECURITY INTEREST

8

 

Section 3.1

Grant of Security Interest8

 

Section 3.2

Transfer of Pledged Securities10

 

Section 3.3

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles10

ARTICLE IV ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

10

 

Section 4.1

Acknowledgments, Waivers and Consents10

 

Section 4.2

No Subrogation, Contribution or Reimbursement13

ARTICLE V REPRESENTATIONS AND WARRANTIES

13

 

Section 5.1

Confirmation of Representations in Credit Agreement14

 

Section 5.2

Benefit to the Guarantors14

 

Section 5.3

Title, Authorization, Validity and Enforceability14

 

Section 5.4

Conflicting Laws and Contracts14

 

Section 5.5

No Financing Statements, Security Agreements14

 

Section 5.6

Pledged Securities and Other Investment Property14

 

Section 5.7

First Priority Liens15

 

Section 5.8

Legal Name, Organizational Status, Chief Executive Office15

 

Section 5.9

Prior Names, Prior Chief Executive Offices15

 

Section 5.10

Chattel Paper15

 

Section 5.11

Truth of Information; Accounts15

 

Section 5.12

Governmental Obligors16

 

Section 5.13

Intellectual Property16

 

Section 5.14

Deposit Accounts and Securities Accounts16

 

Section 5.15

Commercial Tort Claims16

ARTICLE VI COVENANTS

16

 

Section 6.1

Covenants in Credit Agreement17

 

Section 6.2

Maintenance of Perfected Security Interest; Further Documentation17

 

Section 6.3

Maintenance of Records17

 

Section 6.4

Right of Inspection18

 

Section 6.5

Further Identification of Collateral18

 

Section 6.6

Changes in Names, Locations18

 

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

 

Section 6.7

Compliance with Contractual Obligations19

 

Section 6.8

Limitations on Dispositions of Collateral19

 

Section 6.9

Pledged Securities19

 

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts20

 

Section 6.11

Analysis of Accounts20

 

Section 6.12

Instruments and Tangible Chattel Paper20

 

Section 6.13

Commercial Tort Claims20

 

Section 6.14

Intellectual Property21

ARTICLE VII REMEDIAL PROVISIONS

22

 

Section 7.1

Pledged Securities22

 

Section 7.2

Collections on Accounts23

 

Section 7.3

Proceeds24

 

Section 7.4

UCC and Other Remedies24

 

Section 7.5

Private Sales of Pledged Securities26

 

Section 7.6

Waiver; Deficiency26

 

Section 7.7

Non-Judicial Enforcement26

ARTICLE VIII THE ADMINISTRATIVE AGENT

27

 

Section 8.1

The Administrative Agent’s Appointment as Attorney-in-Fact27

 

Section 8.2

Duty of the Administrative Agent28

 

Section 8.3

Filing of Financing Statements29

 

Section 8.4

Authority of the Administrative Agent29

ARTICLE IX SUBORDINATION OF INDEBTEDNESS

30

 

Section 9.1

Subordination of All Guarantor Claims30

 

Section 9.2

Claims in Bankruptcy30

 

Section 9.3

Payments Held in Trust30

 

Section 9.4

Liens Subordinate31

 

Section 9.5

Notation of Records31

ARTICLE X MISCELLANEOUS

31

 

Section 10.1

Waiver31

 

Section 10.2

Notices31

 

Section 10.3

Payment of Expenses; Indemnities31

 

Section 10.4

Amendments in Writing32

 

Section 10.5

Successors and Assigns32

 

Section 10.6

Severability33

 

Section 10.7

Counterparts33

 

Section 10.8

Survival33

 

Section 10.9

Captions33

 

Section 10.10

No Oral Agreements33

 

Section 10.11

Governing Law; Submission to Jurisdiction33

 

Section 10.12

WAIVER OF JURY TRIAL34

 

Section 10.13

Acknowledgments34

 

Section 10.14

Additional Grantors35

ii

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

 

Section 10.15

Set-Off35

 

Section 10.16

Termination; Release36

 

Section 10.17

Reinstatement37

 

Section 10.18

Acceptance37

 

Section 10.19

Transactions on the Closing Date37

ARTICLE XI KEEPWELL

38

Schedules

Schedule 1 -Notice Addresses

Schedule 2 -Pledged Securities

Schedule 3-Filings and Other Actions Required to Perfect Security Interests

Schedule 4-Legal Name, Organizational Status, Chief Executive Office

Schedule 5-Prior Names and Prior Chief Executive Offices

Schedule 6-Intellectual Property

Schedule 7 -Deposit Accounts

Schedule 8Commercial Tort Claims

 

Annexes

Annex I-Form of Assumption Agreement

Annex II-Form of Intellectual Property Security Agreement

Annex III-Form of Supplement

Annex IV-Form of Acknowledgment and Consent

 

iii

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT, dated as of
November 15, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), is made by and among LANDMARK INFRASTRUCTURE
ASSET OPCO II LLC, a Delaware limited liability company (“Landmark Asset OpCo
II”), LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited
liability company (“Landmark Operating Company”), and LANDMARK INFRASTRUCTURE
INC., a Delaware corporation (“Landmark REIT”, and together with Landmark Asset
OpCo II and Landmark Operating Company, collectively, the “Borrowers”, and
individually, a  “Borrower”), LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware
limited partnership (the “MLP”), and certain Subsidiaries of the Borrowers and
the Borrowers identified on the signature pages hereto as “Guarantors” (together
with the Borrowers, the MLP and any other Subsidiary of any Borrower that
becomes a party hereto from time to time after the date hereof, each, a
“Grantor” and, collectively, the “Grantors”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement (as defined below)).

WHEREAS, Landmark Operating Company, the several banks and other financial
institutions and lenders from time to time party thereto (collectively, the
“Existing Lenders”), and SunTrust Bank, in its capacity as the Administrative
Agent, the Issuing Bank, and the Swingline Lender entered into that certain
Second Amended and Restated Credit Agreement dated as of July 31, 2017 (as
amended prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Lenders made certain loans and other extensions of credit to
Landmark Operating Company, as borrower thereunder;

WHEREAS, in connection with the Existing Credit Agreement, the Borrowers, the
MLP and certain other Persons entered into that certain Amended and Restated
Guaranty and Security Agreement dated as of July 31, 2017 in favor of SunTrust
Bank, as administrative agent for the benefit of the secured parties described
therein (as amended, supplemented or otherwise modified and in effect prior to
the date hereof, the “Existing Guaranty and Security Agreement”);

 

WHEREAS, the Borrowers, as borrowers, are entering into that certain Third
Amended and Restated Credit Agreement, dated as of the date hereof, with the
MLP, the Lenders from time to time party thereto, the Administrative Agent and
SunTrust Bank, as Issuing Bank and Swingline Lender (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”), providing for a revolving credit facility;

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent under the Loan
Documents that the Grantors enter into this Agreement, pursuant to which the
Grantors shall guarantee all Obligations of the Borrowers and the Grantors shall
grant Liens on certain of their personal property to the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations; and

WHEREAS, the parties hereto desire to enter into this Agreement in order to
amend and restate the Existing Guaranty and Security Agreement in its entirety
on the terms and subject to the conditions set forth herein.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender to
enter into the Credit Agreement and to induce the Lenders, the Issuing Bank and
the Swingline Lender to make their respective extensions of credit

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

to the Borrowers thereunder, each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

Section 1.1Definitions

.  Each term defined above shall have the meaning set forth above for all
purposes of this Agreement.  Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings assigned to such
terms in the Credit Agreement, and the terms “Account Debtor”, “Accounts”,
“Chattel Paper”, “Commercial Tort Claims”, “Deposit Accounts”, “Documents”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Payment Intangibles”, “Proceeds”, “Securities Accounts”, “Supporting
Obligations”, and “Tangible Chattel Paper” shall have the meanings assigned to
such terms in the UCC (as defined below) (and, if defined in more than one
article of the UCC, shall have the meaning given in Article 9 thereof) as in
effect on the date hereof:  

(a)The following terms shall have the following meanings:

“Agreement” shall have the meaning assigned such term in the introductory
paragraph hereto.

“Avoidance Provisions” shall have the meaning set forth in Section 2.1(d).

“Bankruptcy Code” shall have the meaning set forth in Section 2.1(c)(i).

“Collateral” shall have the meaning set forth in Section 3.1.

“Copyrights” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations and recordations thereof and all
applications in connection therewith.

“Excluded Accounts” shall mean, collectively, any Deposit Account and any
Security Account permitted pursuant to Section 5.11(a) of the Credit Agreement
that is not a Controlled Account.

“Excluded Property” shall mean the following:

(a)  assets to the extent a grant of a security interest therein would (i)
result in the contravention of any applicable Requirement of Law, unless such
applicable Requirement of Law would be rendered ineffective with respect to the
creation of such security interest by the provisions of Article 9 of the UCC,
(ii) constitute a violation of a valid and enforceable restriction (after giving
effect to applicable anti-assignment provisions of the UCC) in favor of a third
party on such grant (unless and until any and all required consents have been
obtained), (iii) give any other party to such contract, instrument, license or
other document the right to terminate its obligations thereunder, (iv) require
the consent of any governmental authority or third party to the extent such
consent has not been obtained after the applicable Loan Party has used
commercially reasonable efforts to obtain such consent, or (v) result in adverse
tax consequences as determined in good faith by the Administrative Borrower;

(b)  those properties or assets as to which the Administrative Agent and the
Administrative Borrower shall reasonably determine that the burden or cost of
obtaining a security interest therein

2

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

outweighs the benefit of the security to be afforded thereby; provided, however,
that no Capital Stock of any Borrower or any Restricted Subsidiary shall in any
case constitute “Excluded Property” for purposes of this clause (b);

(c)  voting Capital Stock of a Foreign Subsidiary that is a CFC in excess of 65%
of such voting Capital Stock;

(d) voting Capital Stock of a Domestic CFC Holdco in excess of 65% of such
voting Capital Stock; and

(e)  all Buildings and Manufactured (Mobile) Homes;

provided, that “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Lenders” shall have the meaning set forth in the recitals hereto.

“Existing Guaranty and Security Agreement” shall have the meaning set forth in
the recitals hereto.

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to this Agreement or any other Collateral Document, that
such Lien is the most senior Lien to which such Collateral is subject, subject
only to Permitted Liens.

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

“Guarantors” shall mean, collectively, each Grantor.

“Intellectual Property” shall mean all rights, title and interests in or
relating to intellectual property and industrial property arising under any
Requirement of Law and all IP Ancillary Rights relating thereto, including all
Copyrights, Patents, Software, Trademarks, Internet Domain Names, Trade Secrets
and IP Licenses.  

“Internet Domain Name” shall mean all rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to Internet domain names.  

“IP Ancillary Rights” shall mean, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisional, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and liabilities at any time due or
payable or asserted under or with respect to any of the foregoing or otherwise
with respect to such Intellectual Property, including all rights to sue or
recover at law or in equity for any past, present or future infringement,
misappropriation, dilution, violation or other impairment thereof and, in each
case, all rights to obtain any other IP Ancillary Right.  

“IP License” shall mean all Contractual Obligations (and all related IP
Ancillary Rights), whether written or oral, granting any right, title or
interest in or relating to any Intellectual Property.  

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

3

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

“Material Intellectual Property” shall mean any Intellectual Property that is
owned by or licensed to a Grantor and material to the conduct of any Grantor’s
business.  

“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.

“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.

“Patents” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to letters
patent or applications thereof.  

“Permitted Lien” shall mean any Lien permitted by Section 7.2 of the Credit
Agreement.

“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case owned by any Grantor, including those interests set forth on Schedule
2 to the extent such interests are certificated.

“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.

“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case owned by any Grantor, including all right, title and interest of any
Grantor as a limited or general partner in any partnership or as a member of any
limited liability company not constituting Pledged Certificated Stock, all
right, title and interest of any Grantor in, to and under any organizational
document of any partnership or limited liability company to which it is a party,
including those interests set forth on Schedule 2 to the extent such interests
are not certificated.  

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.  

“Secured Obligations” shall have the meaning set forth in Section 3.1.

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

“Software” shall mean (a) all computer programs, including source code and
object code versions, (b) all data, databases and compilations of data, whether
machine readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.  

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

4

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

“Trademarks” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.  

“Trade Secrets” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Vehicles” shall mean all vehicles covered by a certificate of title law of any
state and, in any event, shall include all tires and other appurtenances to any
of the foregoing.  

Section 1.2Other Definitional Provisions; References

.  The definition of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits,
Schedules and Annexes shall, unless otherwise stated, be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.  Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.  

ARTICLE II

GUARANTEE

Section 2.1Guarantee.

(a)Each Guarantor unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, (i) the due and
punctual payment of all Obligations including, without limitation, (A) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by the Borrowers under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement or
disbursements, interest thereon and obligations to provide cash collateral, and
(C) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other

5

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

similar proceeding, regardless of whether allowed or allowable in such
proceeding), of the Loan Parties to the Administrative Agent, the Lenders and
the Issuing Bank under the Credit Agreement and the other Loan Documents; (ii)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the other Loan Parties under or pursuant to the Credit Agreement
and the other Loan Documents; (iii) the due and punctual payment of all Bank
Product Obligations; and (iv) the due and punctual payment and performance of
all Hedging Obligations that constitute Obligations, excluding, in each case
above, for the avoidance of doubt, Excluded Swap Obligations (all the monetary
and other obligations referred to in the preceding clauses (i) through (iv),
being collectively called the “Guaranteed Obligations”).  Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligations.

(b)Each Guarantor further agrees that its guarantee constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by the Administrative Agent or any Secured Party to any of the
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any
Secured Party in favor of any Borrower or any other Guarantor.

(c)It is the intent of each Guarantor and the Administrative Agent that the
maximum obligations of the Guarantors hereunder shall be, but not in excess of:

(i)in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq., as
amended and in effect from time to time (the “Bankruptcy Code”), on or within
one year from the date on which any of the Guaranteed Obligations are incurred,
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor owed to the Administrative Agent or
the Secured Parties) to be avoidable or unenforceable against such Guarantor
under (i) Section 548 of the Bankruptcy Code or (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or

(ii)in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

(iii)in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent or the
Secured Parties) to be avoidable or unenforceable against such Guarantor under
such law, statute or regulation, including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.

(d)The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Secured Parties) as may be determined in any case or
proceeding shall hereinafter be referred to as the

6

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

“Avoidance Provisions”.  To the extent set forth in Section 2.1(c)(i), Section
2.1(c)(ii) and Section 2.1(c)(iii) but only to the extent that the Guaranteed
Obligations would otherwise be subject to avoidance or found unenforceable under
the Avoidance Provisions, if any Guarantor is not deemed to have received
valuable consideration, fair value or reasonably equivalent value for the
Guaranteed Obligations, or if the Guaranteed Obligations would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
to conduct its business, or cause such Guarantor to have incurred debts (or to
have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions and after giving
effect to the contribution by such Guarantor, the maximum Guaranteed Obligations
for which such Guarantor shall be liable hereunder shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Secured Parties), as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.

(e)This Section 2.1 is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Grantors nor any other Person shall have any right or claim under this Section
2.1 as against the Administrative Agent or any Secured Party that would not
otherwise be available to such Person under the Avoidance Provisions.

(f)Each Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor.  The guarantee contained in this Article II shall remain in
full force and effect until all Guaranteed Obligations are Paid in Full,
notwithstanding that, from time to time during the term of the Credit Agreement,
no Obligations may be outstanding.

Section 2.2Taxes

.  Each payment of the Guaranteed Obligations will be subject to the provisions
of Section 2.19 of the Credit Agreement.

Section 2.3Payments

.  Each Guarantor hereby agrees and guarantees that payments hereunder will be
paid to the Administrative Agent without set off or counterclaim in Dollars at
the Payment Office in the manner specified pursuant to Section 2.20 of the
Credit Agreement.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1Grant of Security Interest

.  Each Grantor hereby pledges to the Administrative Agent, for the ratable
benefit of the Secured Parties, and grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title and interest in the following assets and property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
and whether now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations (collectively, the “Secured Obligations”):

(a)all Accounts and Chattel Paper;

(b)all Commercial Tort Claims described on Schedule 8 and on any supplement
thereto received by the Administrative Agent pursuant to Section 6.13;

7

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

(c)all contracts;

(d)all Deposit Accounts;

(e)all Documents;

(f)all General Intangibles;

(g)all Goods (including, without limitation, all Inventory, all Equipment and
all Fixtures);

(h)all Instruments;

(i)all Intellectual Property;

(j)all Investment Property;

(k)all Letter-of-Credit Rights;

(l)all Notes and all intercompany obligations between the Loan Parties;

(m)all Pledged Securities;

(n)all Vehicles;

(o)all books and records, Supporting Obligations and related letters of credit
or other claims and causes of action, in each case to the extent pertaining to
the Collateral; and

(p)to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing;

provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on and the term “Collateral” shall not include, any Excluded
Property, and, to the extent that any Collateral later becomes Excluded
Property, the Lien granted hereunder will automatically be deemed to have been
released; provided, further, that if and when any property of any Grantor shall
cease to be Excluded Property, a Lien on and security interest in such property
shall automatically be deemed granted therein.  

Section 3.2Transfer of Pledged Securities

.  All certificates and instruments representing or evidencing the Pledged
Certificated Stock shall be delivered to and held pursuant hereto by the
Administrative Agent or a Person designated by the Administrative Agent and, in
the case of an instrument or certificate in registered form, shall be duly
indorsed to the Administrative Agent or in blank by an effective endorsement
(whether on the certificate or instrument or on a separate writing), and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent.  

Section 3.3Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles

.  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts, Chattel Paper and Payment Intangibles to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any

8

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

agreement giving rise to each such Account, Chattel Paper or Payment
Intangible.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

ARTICLE IV

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

Section 4.1Acknowledgments, Waivers and Consents

(a).  (a) Each Guarantor acknowledges and agrees that the obligations undertaken
by it under this Agreement (and each Borrower acknowledges and agrees that the
obligations undertaken by it under the Credit Agreement) involve the guarantee
of, and each Grantor acknowledges and agrees that the obligations undertaken by
it under this Agreement involve the provision of collateral security for,
obligations of Persons other than such Grantor and that such Grantor’s guarantee
and provision of collateral security for the Secured Obligations are absolute,
irrevocable and unconditional under any and all circumstances.  In full
recognition and furtherance of the foregoing, each Grantor understands and
agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Loan Documents, that
such Grantor shall remain obligated hereunder (including, without limitation,
with respect to such Guarantor the guarantee made by it herein and, with respect
to such Grantor, the collateral security provided by such Grantor herein), and
the enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents, shall not be affected, limited, reduced, discharged or terminated in
any way:

(i)notwithstanding that, without any reservation of rights against any Grantor
and without notice to or further assent by any Grantor, (A) any demand for
payment of any of the Secured Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) subject to express
provisions therein, the Credit Agreement, the other Loan Documents and all other
documents executed and delivered in connection therewith or in connection with
Hedging Obligations and Bank Product Obligations included as Obligations may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, all Lenders, or the other parties
thereto, as the case may be) may deem advisable from time to time; (D) any
Borrower, any Guarantor or any other Person may from time to time accept or
enter into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to any Loan Document,
all or any part of the Secured Obligations or any

9

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Collateral now or in the future serving as security for the Secured Obligations;
(E) any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any other Secured Party for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or released; and
(F) any other event shall occur which constitutes a defense or release of
sureties generally; and

(ii)regardless of, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the Credit Agreement, any
other Loan Document, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party; (B) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Grantor or any other Person against the Administrative Agent or any other
Secured Party; (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any Grantor or any other Person at any time liable for the payment of all or
part of the Secured Obligations or the failure of the Administrative Agent or
any other Secured Party to file or enforce a claim in bankruptcy or other
proceeding with respect to any Person, or any sale, lease or transfer of any or
all of the assets of any Grantor, or any changes in the shareholders of any
Grantor; (D) the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Secured
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral for the Secured Obligations;
(E) any failure of the Administrative Agent or any other Secured Party to
marshal assets in favor of any Grantor or any other Person, to exhaust any
collateral for all or any part of the Secured Obligations, to pursue or exhaust
any right, remedy, power or privilege it may have against any Grantor or any
other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Secured Obligations may
at any time and from time to time exceed the aggregate liability of such Grantor
under this Agreement; or (H) any other circumstance or act whatsoever, including
any action or omission of the type described in Section 4.1(a)(i) (with or
without notice to or knowledge of any Grantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrowers for the Obligations, or of such Guarantor under the guarantee
contained in Article II, or with respect to the collateral security provided by
such Grantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

(b)Each Grantor hereby waives to the extent permitted by law (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including, but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in Article II or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification or accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto, or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon

10

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

the guarantee contained in Article II and the collateral security provided
herein and no notice of creation of the Secured Obligations or any extension of
credit already or hereafter contracted by or extended to the Borrowers need be
given to any Grantor, and all dealings between any of the Borrowers and any of
the Grantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in
Article II and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor; (iii)
any statute of limitations affecting any Grantor’s liability hereunder or the
enforcement thereof; (iv) all rights of revocation with respect to the Secured
Obligations, the guarantee contained in Article II and the provision of
collateral security herein; and (v) all principles or provisions of law which
conflict with the terms of this Agreement and which can, as a matter of law, be
waived.

(c)When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against any Borrower, any Grantor or any other Person or against any collateral
security or guarantee for the Secured Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any Borrower, any Grantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Borrower, any Grantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Grantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any other Secured Party
against any Grantor.  For the purposes hereof, “demand” shall include the
commencement and continuance of any legal proceedings.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in Article II or any
property subject thereto.

Section 4.2No Subrogation, Contribution or Reimbursement

.  Until all Secured Obligations are Paid in Full, notwithstanding any payment
made by any Grantor hereunder or any set-off or application of funds of any
Grantor by the Administrative Agent or any other Secured Party, no Grantor shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against any Borrower or any Grantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Secured Obligations, nor shall any
Grantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from any Borrower or any Grantor in respect of
payments made by such Grantor hereunder, and each Grantor hereby expressly
waives, releases and agrees not to exercise any or all such rights of
subrogation, reimbursement, indemnity and contribution.  Each Grantor further
agrees that to the extent that such waiver and release set forth herein is found
by a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement, indemnity and contribution such Grantor
may have against any Borrower or any Grantor or against any collateral or
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party shall be junior and subordinate to any rights the
Administrative Agent and the other Secured Parties may have against the
Borrowers and such Grantor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in such collateral
or security or guarantee or right of offset.  The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.

11

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrowers
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:

Section 5.1Confirmation of Representations in Credit Agreement

.  The representations and warranties set forth in Article IV of the Credit
Agreement as they relate to such Grantor (in its capacity as a Loan Party) or to
the Loan Documents to which such Grantor is a party are true and correct in all
material respects; provided that each reference in each such representation and
warranty to the Borrowers’ knowledge shall, for the purposes of this Section
5.1, be deemed to be a reference to such Guarantor’s knowledge.

Section 5.2Benefit to the Guarantors

.  As of the Closing Date, such Grantor is a Borrower or a member of an
affiliated group of companies that includes each Borrower and each Guarantor,
and the Borrowers and the Guarantors are engaged in related businesses permitted
pursuant to Section 7.3(b) of the Credit Agreement.  Each Guarantor other than
the MLP is a Subsidiary of the Borrowers, and the guaranty and surety
obligations of each Guarantor pursuant to this Agreement reasonably may be
expected to benefit, directly or indirectly, each Guarantor; and each Guarantor
has determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of such Guarantor and the Borrowers.

Section 5.3Title, Authorization, Validity and Enforceability

.  Such Grantor has good and valid rights in or the power to transfer the
Collateral owned by it and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Permitted Liens. This Agreement creates a security interest that is
enforceable against such Grantor in all Collateral it now owns or shall
hereafter acquire.  

Section 5.4Conflicting Laws and Contracts

.  The execution and delivery by such Grantor of this Agreement, the creation
and perfection of the security interest in the Collateral granted hereunder by
such Grantor, and the performance by such Grantor of the terms and provisions
hereof (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents, (b) will not violate any Requirement of Law applicable to such
Grantor or any judgment, order or ruling of any Governmental Authority, (c) will
not violate or result in a default under any Material Agreement of such Grantor
or any of such Grantor’s assets or give rise to a right thereunder to require
any payment to be made by such Grantor and (d) will not result in the creation
or imposition of any Lien on any asset of such Grantor, except Liens (if any)
created under the Loan Documents.

Section 5.5No Financing Statements, Security Agreements

.  No financing statement or security agreement describing all or any portion of
the Collateral which has not lapsed or been terminated naming such Grantor as
debtor has been filed or is of record in any jurisdiction except financing
statements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party and (b) in respect of Permitted Liens; provided, that
nothing herein shall be deemed to constitute an agreement to subordinate

12

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

any of the Liens of the Administrative Agent under the Loan Documents to any
Liens constituting Permitted Liens.

Section 5.6Pledged Securities and Other Investment Property

.  Schedule 2 sets forth a complete and accurate list of the Pledged
Securities.  Each Grantor is the direct and beneficial owner of each Pledged
Security listed in Schedule 2 as being owned by it, free and clear of any Liens,
except for (a) the security interest granted to the Administrative Agent for the
benefit of the Secured Parties hereunder or (b) Permitted Liens.  Each Grantor
further represents and warrants that (i) all Pledged Securities owned by it have
been duly authorized and validly issued, are fully paid and non-assessable and
constitute the percentage of the issued and outstanding shares of Capital Stock
of the respective issuers thereof indicated in Schedule 2 hereto and (ii) with
respect to any certificates delivered to the Administrative Agent representing a
Pledged Security, either such certificates are “Securities” as defined in
Article 8 of the UCC of the applicable jurisdiction as a result of actions by
the issuer or otherwise, or, if such certificates are not “Securities” as so
defined, such steps as are necessary for the Administrative Agent to perfect its
security interest therein as a “General Intangible” have been taken.  No
approval or consent of the directors, partners or members of any issuer of the
Pledge Securities is required as a condition to the validity and enforceability
of the security interest created hereby or the consummation of the transactions
contemplated hereby that has not been duly obtained by the relevant Grantor.

Section 5.7First Priority Liens

.  Other than with respect to Collateral in respect of which perfection of the
Administrative Agent’s security interest therein would require actions
constituting Excluded Perfections, the security interests granted pursuant to
this Agreement, upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule have been delivered to the Administrative Agent in completed and,
where applicable, duly executed form), will at all times constitute valid,
perfected, First Priority, continuing security interests in all of the
Collateral (other than Excluded Accounts) in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor, subject only to Permitted Liens.

Section 5.8Legal Name, Organizational Status, Chief Executive Office

.  On the Closing Date, the correct legal name of such Grantor, such Grantor’s
jurisdiction of organization, organizational identification number, federal
(and, if applicable, state) taxpayer identification number and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.

Section 5.9Prior Names, Prior Chief Executive Offices

.  Schedule 5 (as the same has been updated or may be updated from time to time
pursuant hereto) correctly sets forth (a) all names and trade names that such
Grantor has used in the last five years and (b) the chief executive office of
such Grantor over the last five years (if different from that which is set forth
in Section 5.4) are specified on Schedule 5.

Section 5.10Chattel Paper

.  No Collateral constituting Chattel Paper or Instruments contains any
statement therein to the effect that such Collateral has been assigned to an
identified party other than the Administrative Agent.

Section 5.11Truth of Information; Accounts

.  On the Closing Date, the place where each Grantor keeps its records
concerning the Accounts, Chattel Paper and Payment Intangibles comprising a
portion of the Collateral is 400 N. Continental Blvd., Suite 500, El Segundo, CA
90245.

Section 5.12Governmental Obligors

.  None of the Account Debtors on such Grantor’s Accounts, Chattel Paper or
Payment Intangibles is a Governmental Authority, except to the extent such
Accounts, Chattel Paper or Payment Intangibles have an aggregate value of less
than $5,000,000.  

13

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Section 5.13Intellectual Property

.  (a)  Schedule 6 (as the same has been updated or may be updated from time to
time pursuant hereto) sets forth a true and complete list of the following
Intellectual Property such Grantor owns, licenses or otherwise has the right to
use:  (i) Material Intellectual Property that is registered or subject to
applications for registration, (ii) material Internet Domain Names and (iii)
Material Intellectual Property and material Software, separately identifying
that owned and licensed to such Grantor and including for each of the foregoing
items (1) the owner, (2) the title, (3) the jurisdiction in which such item has
been registered or otherwise arises or in which an application for registration
has been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by such Grantor with respect thereto.

(b)  On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned.  No
breach or default of any material IP License shall be caused by any of the
following, and none of the following shall limit or impair the ownership, use,
validity or enforceability of, or any rights of such Grantor in, any Material
Intellectual Property:  (i) the consummation of the transactions contemplated by
any Loan Document or (ii) any holding, decision, judgment or order rendered by
any Governmental Authority.  There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor.  To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Material Intellectual Property of such Grantor.  Such Grantor, and to such
Grantor’s knowledge each other party thereto, is not in material breach or
default of any material IP License.

Section 5.14Deposit Accounts and Securities Accounts

.  All of such Grantor’s Deposit Accounts and Securities Accounts are listed on
Schedule 7 (as the same has been updated or may be updated from time to time
pursuant hereto).

Section 5.15Commercial Tort Claims

.  The only Commercial Tort Claims of such Grantor with a value in excess of
$500,000 are those set forth on Schedule 8, as supplemented from time to time,
if applicable, pursuant to Section 6.13.

ARTICLE VI

COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been Paid in Full:

Section 6.1Covenants in Credit Agreement

.  In the case of each Guarantor, such Guarantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

Section 6.2Maintenance of Perfected Security Interest; Further Documentation

. (a)  Such Grantor shall defend the security interest created by this Agreement
against the claims and demands of all Persons whomsoever, subject only to
Permitted Liens.  

(a)Subject to the limitations set forth herein and the other Loan Documents and
to the extent required herein and therein, at any time and from time to time,
upon the reasonable request of the Administrative Agent or any other Secured
Party, and at the sole expense of such Grantor, such Grantor

14

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

will promptly and duly give, execute, deliver, indorse, file or record any and
all financing statements, continuation statements, amendments, notices
(including, without limitation, notifications to financial institutions and any
other Person), contracts, agreements, assignments, certificates, stock powers or
other instruments, obtain any and all governmental approvals and consents and
take or cause to be taken any and all steps or acts that may be necessary or
advisable or as the Administrative Agent may reasonably request to create,
perfect, establish the priority of, or to preserve the validity, perfection or
priority of, the Liens granted by this Agreement or to enable the Administrative
Agent or any other Secured Party to enforce its rights, remedies, powers and
privileges under this Agreement with respect to such Liens or to otherwise
obtain or preserve the full benefits of this Agreement and the rights, powers
and privileges herein granted.

(b)Without limiting the obligations of the Grantors under Section 6.2(b), upon
the reasonable request of the Administrative Agent, such Grantor shall use
commercially reasonable efforts to take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent) reasonably
requested by the Administrative Agent to cause the Administrative Agent to have
“control” (within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the
UCC) over any Collateral constituting Deposit Accounts or Securities Accounts
(other than Excluded Accounts), Electronic Chattel Paper with a value greater
than $375,000 in the aggregate, or Investment Property (including the Pledged
Securities but excluding other Investment Property which is held in a Securities
Account) with a value greater than $375,000 in the aggregate, including, without
limitation, executing and delivering any agreements, in form and substance
reasonably satisfactory to the Administrative Agent, with securities
intermediaries, issuers or other Persons in order to establish “control”, and
each Grantor shall promptly notify the Administrative Agent and the other
Secured Parties of such Grantor’s acquisition of any such Collateral.

(c)This Section 6.2 and the obligations imposed on each Grantor by this Section
6.2 shall be interpreted as broadly as possible in favor of the Administrative
Agent and the other Secured Parties in order to effectuate the provisions of
this Agreement.  

Section 6.3Maintenance of Records

.  Such Grantor will keep and maintain at its own cost and expense records of
the Collateral in a manner consistent with industry practice, including, without
limitation, a record of all payments received and all credits granted with
respect to the Accounts comprising any part of the Collateral.  

Section 6.4Right of Inspection

.  Upon reasonable request (with reasonable notice, unless an Event of Default
has occurred and is continuing), the Administrative Agent and the other Secured
Parties and their respective representatives shall at all reasonable times,
during regular business hours, have full and free access to all the books,
correspondence and records of such Grantor, and the Administrative Agent and the
other Secured Parties and their respective representatives may examine the same,
take extracts therefrom and make photocopies thereof and shall upon request
(with reasonable notice, unless an Event of Default has occurred and is
continuing) at all reasonable times, during regular business hours, also have
the right to enter into and upon any premises where any of the Collateral
(including, without limitation, Inventory or Equipment) is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein, and such Grantor agrees to render to the Administrative Agent
and the other Secured Parties and their respective representatives such clerical
and other assistance as may be reasonably requested with regard to any of the
foregoing; provided that (a) so long as no Event of Default shall have occurred
and be continuing, the Administrative Agent and the Lenders shall not make more
than one such visit and inspection under this Section 6.4 and Section 5.7 of the
Credit Agreement in any Fiscal Year; (b) if an Event of Default has occurred and
is continuing, no prior notice shall be required and the limitation on the
number of visits and inspections shall no longer apply; (c) any such inspection
and examination, copies and discussions shall not be permitted to the extent it
would violate confidentiality agreements or

15

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

result in a loss of attorney-client privilege or claim of attorney work product
so long as the Administrative Borrower notifies the Administrative Agent of such
limitation and the reason therefor; and (d) any such inspection and examination,
copies and discussions shall be subject to the terms of any applicable
lease.  Notwithstanding anything to the contrary contained in this Agreement,
the Borrowers shall not be required to pay the expense of any Person other than
the Administrative Agent in connection with any visits or inspections under this
Section 6.4. The Administrative Agent and the other Secured Parties shall be
bound by the provisions of Section 10.11 of the Credit Agreement with respect to
information obtained pursuant to this Section 6.4.

Section 6.5Further Identification of Collateral

.  Such Grantor will furnish to the Administrative Agent from time to time, at
such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

Section 6.6Changes in Names, Locations

.  Without limitation of any other covenant herein, such Grantor will, within 10
Business Days of (a) any change made in its legal name, identity or corporate,
limited liability company, or limited partnership or (b) any change to such
Grantor’s jurisdiction of organization, (i) notify the Administrative Agent and
(ii) take all action reasonably requested by the Administrative Agent for the
purpose of maintaining the perfection and priority of the Administrative Agent’s
security interests under this Agreement.  In any notice furnished pursuant to
this Section 6.6, such Grantor will expressly state that such notice is given
pursuant to this Section 6.6.  

Section 6.7Compliance with Contractual Obligations

.  Such Grantor will perform and comply in all material respects with all of its
contractual obligations relating to the Collateral.  

Section 6.8Limitations on Dispositions of Collateral

.  The Administrative Agent and the other Secured Parties do not authorize the
Grantors to, and such Grantor agrees not to, sell, transfer, lease or otherwise
dispose of any of the Collateral, or attempt, offer or contract to do so, except
to the extent permitted by the Credit Agreement.  

Section 6.9Pledged Securities

Section 1.1..  (a)  If such Grantor shall become entitled to receive or shall
receive any stock certificate or other instrument (including, without
limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the Capital Stock or other
equity interests of any nature of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares (or such
other interests) of the Pledged Securities, or otherwise in respect thereof,
except as otherwise provided herein or in the Credit Agreement, such Grantor
shall accept the same as the agent of the Administrative Agent and the other
Secured Parties, hold the same in trust for the Administrative Agent and the
other Secured Parties and deliver the same forthwith to the Administrative Agent
in the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power or other equivalent
instrument of transfer acceptable to the Administrative Agent covering such
certificate or instrument duly executed in blank by such Grantor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.

(b)Without the prior written consent of the Administrative Agent and except as
permitted pursuant to the Credit Agreement, such Grantor will not (i) vote to
enable, or take any other action to permit, any Issuer to issue any Capital
Stock or other equity interests of any nature or to issue any other securities
or interests convertible into or granting the right to purchase or exchange for
any Capital Stock or other equity interests of any nature of any Issuer, (ii)
sell, assign, transfer, exchange or otherwise dispose of, or grant any option
with respect to, the Pledged Securities or Proceeds thereof, (iii) create, incur

16

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

or permit to exist any Lien  or option in favor of, or any claim of any Person
with respect to, any of the Pledged Securities or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof.

(c)In the case of each Grantor which is an Issuer, and each other Issuer that
executes the Acknowledgment and Consent in the form of Annex IV (which the
applicable Grantor shall use its commercially reasonable efforts to obtain from
each such other Issuer), such Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Securities issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Administrative Agent promptly in writing of the occurrence of any of
the events described in Section 6.9(a) with respect to the Pledged Securities
issued by it and (iii) the terms of Section 7.1(b) and Section 7.5 shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.1(b) or Section 7.5 with respect to the Pledged Securities
issued by it.

(d)Such Grantor shall furnish to the Administrative Agent such powers and other
equivalent instruments of transfer as may be required by the Administrative
Agent to assure the transferability of and the perfection of the security
interest in the Pledged Securities when and as often as may be reasonably
requested by the Administrative Agent.

(e)The Pledged Securities will constitute not less than 100% of the Capital
Stock or other equity interests of the Issuer thereof owned by any Grantor,
except Pledged Securities of any (i) Foreign Subsidiary that is a CFC or (ii)
Domestic CFC Holdco shall be limited to not more than 65% of the voting Capital
Stock and 100% of the non-voting Capital Stock of such Foreign Subsidiary.

(f)If any Grantor acquires any Pledged Securities after executing this
Agreement, it shall execute a Supplement to this Agreement in the form of Annex
III with respect to such Pledged Securities and deliver such Supplement to the
Administrative Agent promptly thereafter.

Section 6.10Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts

.  Such Grantor will not (i) amend, modify, terminate or waive any provision of
any Chattel Paper, Instrument or any agreement giving rise to an Account or
Payment Intangible comprising a portion of the Collateral other than in the
ordinary course of business, or (ii) fail to exercise in a commercially
reasonable manner each and every right which it may have under any Chattel
Paper, Instrument and each agreement giving rise to an Account or Payment
Intangible comprising a portion of the Collateral (other than any right of
termination), in each case except to the extent permitted by the Loan Documents
or where such action or failure to act, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

Section 6.11Analysis of Accounts

.  The Administrative Agent shall have the right at any time and from time to
time upon reasonable prior notice and in cooperation with the Grantors to make
test verifications of the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral in any manner and through any medium that
it reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may require in connection therewith.  

Section 6.12Instruments and Tangible Chattel Paper

.  If any amount payable under or in connection with any of the Collateral shall
be or become evidenced by any Instrument (other than checks received in the
ordinary course of business) or Tangible Chattel Paper and the value of such
Instruments and Tangible Chattel Paper in the aggregate is $375,000 or more,
each such Instrument or Tangible Chattel

17

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Paper, shall be delivered to the Administrative Agent as soon as practicable,
duly endorsed in a manner reasonably satisfactory to the Administrative Agent to
be held as Collateral pursuant to this Agreement.  

Section 6.13Commercial Tort Claims

.  If such Grantor shall at any time hold or acquire an interest in any
Commercial Tort Claim with a value in excess of $500,000, (a) such Grantor shall
promptly deliver to the Administrative Agent a written notice, signed by such
Grantor in form and substance reasonably satisfactory to the Administrative
Agent, of the particulars thereof and a supplement to Schedule 8 containing a
specific description of such Commercial Tort Claim, (b) Section 3.1 shall apply
to such Commercial Tort Claim and (c) such Grantor shall execute and deliver to
the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent, any document, and take all other
action, deemed by the Administrative Agent to be reasonably necessary or
appropriate for the Administrative Agent to obtain a perfected security interest
in all such Commercial Tort Claims.  Any supplement to Schedule 8 delivered
pursuant to this Section 6.13 shall, after the receipt thereof by the
Administrative Agent, become part of Schedule 8 for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.

Section 6.14Intellectual Property

(a).  (a)  Such Grantor (either itself or through licensees) will, except with
respect to any Trademark that such Grantor shall reasonably determine is
immaterial, (i) maintain as in the past the quality of services offered under
such Trademark, (ii) maintain such Trademark in full force and effect, free from
any claim of abandonment for non-use, (iii) employ such Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Trademark may become invalidated.

(b)Such Grantor will not, except with respect to any Patent that such Grantor
shall reasonably determine is immaterial, do any act, or knowingly omit to do
any act, whereby any Patent may become abandoned or dedicated.

(c)Such Grantor will not, except with respect to any Copyright that such Grantor
shall reasonably determine is immaterial, do any act, or knowingly omit to do
any act, whereby any Copyright may become abandoned or dedicated.

(d)Such Grantor will notify the Administrative Agent and the other Secured
Parties immediately if it knows, or has reason to know, that any material
application or registration relating to any material Copyright, Patent or
Trademark may become abandoned or dedicated, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of any material Copyright,
Patent or Trademark or its right to register the same or to keep and maintain
the same.

(e)Whenever a Grantor, either by itself or through any agent, employee, or
designee, shall file an application for the registration of any Copyright,
Patent or Trademark with the United States Copyright Office, the United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof, such Grantor shall report quarterly such
filing to the Administrative Agent and the other Secured Parties concurrently
with the delivery of the Compliance Certificate required to be delivered
pursuant to Section 5.1(c) of the Credit Agreement.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver an Intellectual
Property Security Agreement substantially in the form of Annex II, and any and
all other agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the other

18

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Secured Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby constitutes the Administrative Agent its
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power being coupled with an interest is irrevocable until the Secured
Obligations are Paid in Full.

(f)Such Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Copyright Office, the
United States Patent and Trademark Office, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each material application (and to obtain the relevant registration) and to
maintain each material registration of material Copyrights, Patents and
Trademarks, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(g)In the event that any material Copyright, Patent or Trademark included in the
Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and the other Secured
Parties after it learns thereof and shall, unless such Grantor shall reasonably
determine that such Copyright, Patent or Trademark is immaterial to such Grantor
which determination such Grantor shall promptly report to the Administrative
Agent and the other Secured Parties, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Copyright, Patent or Trademark.

ARTICLE VII

REMEDIAL PROVISIONS

Section 7.1Pledged Securities

.  (a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.1(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities, to the extent permitted by the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

(a)If an Event of Default shall occur and be continuing, then (A) at any time in
the Administrative Agent’s discretion, without notice, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Obligations in accordance with Section 8.2 of the Credit
Agreement, and (ii) the Administrative Agent shall have the right to register
any or all of the Pledged Securities in the name of the Administrative Agent or
its nominee, and (B) upon written notice by the Administrative Agent to the
relevant Grantor, the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders (or other equivalent body) of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions

19

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

as the Administrative Agent may determine), all without liability except to
account for property actually received by it, but the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(b)Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing (x) after an Event of Default has occurred and
is continuing and (y) that is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) after an Event of Default has occurred and is continuing, and after written
notice thereof from the Administrative Agent, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

(c)After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Securities is the subject of bankruptcy, insolvency,
receivership, custodianship or other proceedings under the supervision of any
Governmental Authority, then all rights of the Grantor in respect thereof to
exercise the voting and other consensual rights which such Grantor would
otherwise be entitled to exercise with respect to the Pledged Securities issued
by such Issuer shall cease, and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights, but the Administrative Agent shall have
no duty to exercise any such voting or other consensual rights and shall not be
responsible for any failure to do so or delay in so doing.

Section 7.2Collections on Accounts

.  The Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles consistent with its
current business practice, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default.  Upon the written request of the Administrative Agent, at any
time after the occurrence and during the continuance of an Event of Default each
Grantor shall notify the applicable Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative
Agent.  Upon the occurrence of an Event of Default that is continuing, the
Administrative Agent may in its own name or in the name of others communicate
with the applicable Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any applicable Accounts, Chattel Paper or Payment
Intangibles.

Section 7.3Proceeds

.  If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Accounts,
Instruments, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral, when collected or received by each Grantor, and any other cash or
non-cash Proceeds received by each Grantor upon the sale or other disposition of
any Collateral, shall be forthwith (and, in any event, within two (2) Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Administrative Agent in a special collateral account
maintained by the Administrative Agent subject to withdrawal by the
Administrative Agent for the ratable benefit of the Secured Parties only, as
hereinafter provided, and, until so turned over, shall be held by such Grantor
in trust for the Administrative Agent for the ratable benefit of the Secured
Parties segregated from other funds of any such Grantor.  Each deposit of any
such Proceeds shall be accompanied by a report identifying in detail the nature
and source of the payments included in the deposit.  All Proceeds of the
Collateral (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments or Payment Intangibles comprising a portion
of the Collateral) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not

20

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

constitute payment thereof until applied as hereinafter provided.  At such
intervals as may be agreed upon by each Grantor and the Administrative Agent,
or, if an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent shall apply all or
any part of the funds on deposit in said special collateral account on account
of the Secured Obligations in the order set forth in Section 8.2 of the Credit
Agreement, and any part of such funds which the Administrative Agent elects not
so to apply and deems not required as collateral security for the Secured
Obligations shall be paid over from time to time by the Administrative Agent to
each Grantor or to whomsoever may be lawfully entitled to receive the same.

Section 7.4UCC and Other Remedies

.  (a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights, remedies, powers and privileges of a secured party under the UCC
(regardless of whether the UCC is in effect in the jurisdiction where such
rights, remedies, powers or privileges are asserted) or any other applicable law
or otherwise available at law or equity.  Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released.  If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by any Grantor, including any equity or right of redemption, stay or appraisal
which such Grantor has or may have under any rule of law, regulation or statute
now existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.4, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with Section
8.2 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

21

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

(a)In the event that the Administrative Agent elects not to sell the Collateral,
the Administrative Agent retains its rights to dispose of or utilize the
Collateral or any part or parts thereof in any manner authorized or permitted by
law or in equity and to apply the proceeds of the same towards payment of the
Secured Obligations in accordance with Section 8.2 of the Credit
Agreement.  Each and every method of disposition of the Collateral described in
this Agreement shall constitute disposition in a commercially reasonable
manner.  The Administrative Agent may appoint any Person as agent to perform any
act or acts necessary or incident to any sale or transfer of the Collateral.

(b)IP Licenses.  For the purposes of enabling the Administrative Agent to
exercise rights and remedies under this Section 7.4 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral), at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all Real Estate owned, operated, leased, subleased or otherwise occupied
by such Grantor in connection with the exercise by the Administrative Agent of
its rights under clause (i) above.  The rights granted pursuant to this Section
7.4(c) shall be subject to the rights of any third parties with respect to such
Intellectual Property or Real Estate.

Section 7.5Private Sales of Pledged Securities

.  Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not,
solely as a result of being conducted as a private sale, be deemed to have not
been made in a commercially reasonable manner.  The Administrative Agent shall
be under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.  Each Grantor agrees
to use its commercially reasonable efforts to do or cause to be done all such
other acts as may reasonably be necessary to make such sale or sales of all or
any portion of the Pledged Securities pursuant to this Section 7.5 valid and
binding and in compliance with any and all other applicable Requirements of Law;
provided that no Grantor shall be required to register any securities for public
sale under the Securities Act, or under applicable state securities laws.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.5 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.5 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.

Section 7.6Waiver; Deficiency

.  Each Grantor waives and agrees not to assert any rights or privileges which
it may acquire under the UCC or any other applicable law.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Secured Obligations or
Guaranteed Obligations, as the case may be, and the fees and disbursements

22

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

of any attorneys employed by the Administrative Agent or any other Secured Party
to collect such deficiency.

Section 7.7Non-Judicial Enforcement

.  The Administrative Agent may enforce its rights hereunder without prior
judicial process or judicial hearing, and, to the extent permitted by law, each
Grantor expressly waives any and all legal rights which might otherwise require
the Administrative Agent to enforce its rights by judicial process.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1The Administrative Agent’s Appointment as Attorney-in-Fact

.  (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to, upon the occurrence and continuation of an Event of Default,
take any and all reasonably appropriate action and to execute any and all
documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

(i)pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral (other than Permitted Liens), effect any repairs or any insurance
called for by the terms of this Agreement which the Grantors have not made or
provided and pay all or any part of the premiums therefor and the costs thereof;

(ii)execute, in connection with any sale provided for in Section 7.4 or Section
7.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(iii)(A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument,
General Intangible, Chattel Paper or Payment Intangible or with respect to any
other Collateral, and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any or all such moneys due
under any Account, Instrument or General Intangible or with respect to any other
Collateral whenever payable; (C) ask or demand for, collect, and receive payment
of and receipt for any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral; (D) sign and
indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (E) receive,
change the address for delivery, open and dispose of mail addressed to any
Grantor, and execute, assign and indorse negotiable and other instruments for
the payment of money, documents of title or other evidences of payment, shipment
or storage for any form of Collateral on behalf of and in the name of any
Grantor; (F) commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(G)

23

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

defend any suit, action or proceeding brought against such Grantor with respect
to any Collateral; (H) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; (I) assign any Patent or Trademark
(along with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine; and
(J) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing.  The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.

(b)If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c)The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 8.1 shall be payable by such Grantor to
the Administrative Agent in accordance with Section 10.3 of the Credit
Agreement.

(d)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof and in compliance herewith.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

Section 8.2Duty of the Administrative Agent

.  The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the Administrative Agent’s
and the other Secured Parties’ interests in the Collateral and shall not impose
any duty upon the Administrative Agent or any other Secured Party to exercise
any such powers.  The Administrative Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act

24

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.  To the fullest extent permitted by applicable law, unless otherwise
required under the Loan Documents, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral, or to take any steps necessary to preserve any rights against
any Grantor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.

Section 8.3Filing of Financing Statements

.  Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement,
subject to Excluded Perfections.  Additionally, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of the Grantor”, “all right, title and
interest in all assets and properties now owned or at any time hereafter
acquired by Grantor or in which Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence and all proceeds and products thereof” or words of similar
effect.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

Section 8.4Authority of the Administrative Agent

.  Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.  By accepting the
benefits of this Agreement, each Secured Party expressly acknowledges and agrees
that this Agreement may be enforced only by the action of the Administrative
Agent (including upon instruction of Required Lenders) and that no other Secured
Party shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security purported to be granted hereby, it
being understood and agreed that such rights and remedies may only be exercised
by the Administrative Agent for the benefit of the Secured Parties upon the
terms of this Agreement and the Loan Documents.

25

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

ARTICLE IX

SUBORDINATION OF INDEBTEDNESS

Section 9.1Subordination of All Guarantor Claims

.  As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of any Borrower or any Grantor to any Grantor, whether such debts
and obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired.  After the occurrence and
during the continuation of an Event of Default, until Payment in Full of the
Secured Obligations, no Grantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Guarantor
Claims.

Section 9.2Claims in Bankruptcy

.  In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief or other insolvency proceedings involving any Grantor, the
Administrative Agent on behalf of the Secured Parties shall have the right to
prove their claim in any proceeding, so as to establish their rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor
Claims.  Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Secured Parties for application
against the Secured Obligations as provided under Section 8.2 of the Credit
Agreement.  Should the Administrative Agent or any other Secured Party receive,
for application upon the Secured Obligations, any such dividend or payment which
is otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Guarantor Claims, then upon Payment in Full of the
Secured Obligations and termination of all Commitments, the intended recipient
shall become subrogated to the rights of the Administrative Agent and the other
Secured Parties to the extent that such payments to the Administrative Agent and
the other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.

Section 9.3Payments Held in Trust

.  In the event that, notwithstanding Section 9.1 and Section 9.2, any Grantor
should receive any funds, payments, claims or distributions which are prohibited
by such Sections, then it agrees (a) to hold in trust for the Administrative
Agent and the other Secured Parties an amount equal to the amount of all funds,
payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, for the
benefit of the Secured Parties; and each Grantor covenants promptly to pay the
same to the Administrative Agent.

Section 9.4Liens Subordinate

. Each Grantor agrees that, until the Secured Obligations are Paid in Full, any
Liens securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or
attach.  Without the prior written consent of the Administrative Agent, no
Grantor, until the Secured Obligations have been Paid in Full, shall (a)
exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including, without limitation, the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

26

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Section 9.5Notation of Records

.  Upon the reasonable request of the Administrative Agent, all promissory notes
and all accounts receivable ledgers or other evidence of the Guarantor Claims
accepted by or held by any Grantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under the terms
of this Agreement.

 

ARTICLE X

MISCELLANEOUS

Section 10.1Waiver

.  No failure on the part of the Administrative Agent or any other Secured Party
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, remedy, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  The exercise by the Administrative Agent of any one or more of
the rights, powers and remedies herein shall not be construed as a waiver of any
other rights, powers and remedies, including, without limitation, any rights of
set-off.

Section 10.2Notices

.  All notices and other communications provided for herein shall be given in
the manner and subject to the terms of Section 10.1 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.

Section 10.3Payment of Expenses; Indemnities

. (a)  Each Grantor agrees to pay or promptly reimburse the Administrative Agent
and each other Secured Party for all reasonable out-of-pocket costs and expenses
(including, without limitation, all reasonable out-of-pocket costs and expenses
of holding, preparing for sale and selling, collecting or otherwise realizing
upon the Collateral and the reasonable and documented fees, charges and
disbursements of counsel) in connection with the exercise of its respective
rights and remedies hereunder, including, without limitation, any reasonable
out-of-pocket advances, charges, costs and expenses that may be incurred in any
effort to enforce any of the provisions of this Agreement or any obligation of
any Grantor in respect of the Collateral or in connection with (i) the
preservation of the Lien of, or the rights of the Administrative Agent or any
other Secured Party under, this Agreement, (ii) any actual or attempted sale,
lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such costs
and expenses incurred in any bankruptcy, reorganization, workout or other
similar proceeding, or (iii) collecting against such Grantor under the guarantee
contained in Article II or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party;
provided that the fees, charges and disbursements of counsel shall be limited to
(x) one primary outside counsel and one local counsel in each applicable
jurisdiction not covered by the primary outside counsel for the Administrative
Agent and its Affiliates, and (y) solely in circumstances in which there is an
actual or potential conflict of interest between the Administrative Agent and/or
its Affiliates and one or more of the Lenders, one additional counsel for all
similarly situated Lenders and one local counsel in each applicable jurisdiction
not covered by the primary counsel for such Lenders.

(a)Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties (each such Person being called an “Indemnitee”) harmless
from, any and all losses, claims, damages, liabilities and related expenses
(which, in the case of counsel, shall be limited to the reasonable and
documented fees, charges and disbursements of (x) one primary counsel and one
local counsel in each

27

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

applicable jurisdiction not covered by the primary counsel for the Indemnitees,
and (y) solely in circumstances in which there is an actual or potential
conflict of interest between the Administrative Agent and one or more of the
other Indemnitees, one additional primary counsel and one local counsel in each
applicable jurisdiction not covered by the primary counsel for such
Indemnitees), court costs and any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement incurred because of, incident to, or with respect to the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) or the execution, delivery, enforcement, performance or
administration of this Agreement, to the extent the Borrowers would be required
to do so pursuant to Section 10.3 of the Credit Agreement.  All amounts for
which any Grantor is liable pursuant to this Section 10.3 shall be due and
payable by such Grantor to the Administrative Agent or any Secured Party
promptly upon written demand.

Section 10.4Amendments in Writing

.  None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.2 of the
Credit Agreement.

Section 10.5Successors and Assigns

.  This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of the Administrative Agent and the other
Secured Parties, the future holders of the Loans, and their respective
successors and assigns; provided, except as permitted pursuant to the Credit
Agreement that no Grantor may assign, transfer or delegate any of its rights or
Secured Obligations under this Agreement without the prior written consent of
the Administrative Agent and the Lenders.

Section 10.6Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.7Counterparts

. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Agreement by signing any such counterpart.

Section 10.8Survival

.  The obligations of the parties under Section 10.3 shall survive the repayment
of the Secured Obligations and the termination of the Credit Agreement, the
Letters of Credit, the Commitments, the Hedging Obligations and the Bank Product
Obligations.  To the extent that any payments on the Secured Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then, to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each other applicable Collateral Document shall continue in full force and
effect.  In such event, each applicable Collateral Document shall be
automatically reinstated and each Grantor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to effect such reinstatement.

Section 10.9Captions

.  Captions and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

28

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Section 10.10No Oral Agreements

.  The Loan Documents embody the entire agreement and understanding between the
parties and supersede all other agreements and understandings between such
parties relating to the subject matter hereof and thereof.  The Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

Section 10.11Governing Law; Submission to Jurisdiction

.  (a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(a)Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of the Supreme Court of the State of
New York sitting in New York county, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or such New York state court or, to the extent permitted by
applicable law, such appellate court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrowers or their properties in the
courts of any jurisdiction.

(b)Each Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in Section 10.11(b) and brought in any court referred to in
Section 10.11(b).  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.2.  Nothing in this Agreement
or in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.12WAIVER OF JURY TRIAL

.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.12.

29

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Section 10.13Acknowledgments

.  Each Grantor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and no joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.

(c)Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Loan Documents to which it is a party and agrees
that it is charged with notice and knowledge of the terms of this Agreement and
the other Loan Documents to which it is a party; that it has in fact read this
Agreement and the other Loan Documents to which it is a party and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement and the other Loan Documents to which it is a party; that it
has been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the other Loan
Documents to which it is party; and has received the advice of its attorney in
entering into this Agreement and the other Loan Documents to which it is a
party; and that it recognizes that certain of the terms of this Agreement and
other Loan Documents to which it is a party result in one party assuming the
liability inherent in some aspects of the transaction and relieving the other
party of its responsibility for such liability.  Each Grantor agrees and
covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.  

(d)Each Grantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral.  If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

Section 10.14Additional Grantors

.  Each Person that is required to become a party to this Agreement pursuant to
Section 5.12 of the Credit Agreement and is not a signatory hereto shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Person of an Assumption Agreement in the form of Annex I.

Section 10.15Set-Off

.  Each Grantor agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Secured Party may otherwise
have, each Secured Party shall have the right and be entitled (after
consultation with the Administrative Agent and if an Event of Default has
occurred and is continuing), at its option, to offset (i) balances held by it or
by any of its Affiliates for account of any Grantor or any of its Subsidiaries
at any of its offices, in dollars or in any other currency, and (ii) Obligations
then due and payable to such Secured Party (or any Affiliate of such Secured
Party), which are not paid when due, in which case it shall promptly notify the
Administrative Borrower and the

30

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

Administrative Agent thereof, provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof.

Section 10.16Termination; Release

. (a)  When all the Secured Obligations have been Paid in Full, this Agreement
shall terminate.  Upon termination of this Agreement, the Collateral shall
immediately and automatically be released from the Lien of this Agreement and
all guarantees and other obligations (other than those that expressly survive
termination) of each Grantor shall immediately and automatically terminate, all
without delivery of any instrument or performance of any action by any party,
and all rights to the Collateral shall automatically revert to the
Grantors.  Upon such release or any release of the Collateral in accordance with
the provisions of the Credit Agreement, the Administrative Agent shall promptly,
upon the request and at the sole cost and expense of the Grantors, assign,
transfer and deliver to the Grantors, against receipt and without recourse to or
warranty by the Administrative Agent except as to the fact that the
Administrative Agent has not encumbered the released assets, such of the
Collateral released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof and, with respect to any other Collateral, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Collateral, as the
case may be.  Administrative Agent hereby authorized each Grantor to file UCC
amendments and terminations or any other documentation at such time evidencing
the termination of the Liens so released.  

(a)Other Releases.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by and in
accordance with the Credit Agreement, then such Collateral shall automatically
be released from the security interest created hereby all without delivery of
any instrument or performance of any act by any party and all rights to the
released Collateral shall automatically revert to the applicable Grantor.  In
the event that all the Capital Stock of any Grantor shall be sold, transferred
or otherwise disposed of in a transaction expressly permitted by and in
accordance with the Credit Agreement, such Grantor shall automatically be
released from its obligations hereunder, without the need for any delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral of such Grantor shall revert to such Grantor.  In connection
therewith, the Administrative Agent, at the request and sole expense of such
Grantor, shall promptly deliver to such Grantor any such released Collateral
held by the Administrative Agent and execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral of such Grantor; and

(b)Retention in Satisfaction.  Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in Section
10.16(a).

Section 10.17Reinstatement

.  The obligations of each Grantor under this Agreement (including, without
limitation, with respect to the guarantee contained in Article II and the
provision of collateral herein) shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Grantor, or upon or as a result of the appointment of a receiver,

31

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Grantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

Section 10.18Acceptance

.  Each Grantor hereby expressly waives notice of acceptance of this Agreement,
acceptance on the part of the Administrative Agent and the other Secured Parties
being conclusively presumed by their request for this Agreement and delivery of
the same to the Administrative Agent.

Section 10.19Transactions on the Closing Date

  The parties hereto agree that on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto:

(a)the Existing Guaranty and Security Agreement shall be deemed to be amended
and restated in its entirety in the form of this Agreement;

(b)all Secured Obligations (as defined in the Existing Guaranty and Security
Agreement) (“Existing Obligations”), including any such obligations that have
accrued, but are not payable, as of the Closing Date, shall, to the extent not
paid on or prior to the Closing Date, be deemed to be Secured Obligations under
this Agreement;

(c)the Liens in favor of Administrative Agent securing payment of the Existing
Obligations shall remain in full force and effect with respect to the Secured
Obligations and are hereby reaffirmed; and

(d)the parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations are in all
respects continued and outstanding as Secured Obligations under this Agreement
with only the terms being modified from and after the effective date of this
Agreement as provided in this Agreement and the other Loan Documents.

 

ARTICLE XI

KEEPWELL

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Article XI for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Article XI, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 10.16(a) or such Qualified ECP Guarantor is released pursuant to Section
10.16(b). Each Qualified ECP Guarantor intends that this Article XI constitute,
and this Article XI shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

32

 



US-DOCS\103772824.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Grantor and as Guarantor

By:

Name:George Doyle

Title: Chief Financial Officer

 

LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, as Grantor and as Guarantor

By:

Name:George Doyle

Title: Chief Financial Officer

 

 

LANDMARK INFRASTRUCTURE INC., as Grantor and as Guarantor

By:

Name:George Doyle

Title: Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

GUARANTORS:

LANDMARK INFRASTRUCTURE PARTNERS LP, as a Grantor and Guarantor

By:Landmark Infrastructure Partners GP LLC,
its general partner

By: _________________________________________
Name: George Doyle
Title: Chief Financial Officer

 

LD ACQUISITION COMPANY LLC

LD ACQUISITION COMPANY 2 LLC

LD ACQUISITION COMPANY 5 LLC

LD ACQUISITION COMPANY 6 LLC
LD ACQUISITION COMPANY 7 LLC

LD ACQUISITION COMPANY 11 LLC

LD ACQUISITION COMPANY 12 LLC
MCCRARY HOLDINGS I, LLC

MD7 CAPITAL THREE, LLC

MD7 FUNDING ONE, LLC
LANDMARK INFRASTRUCTURE OPCO-R LLC

LANDMARK INFRASTRUCTURE ASSET OPCO LLC

LANDMARK INFRASTRUCTURE REIT LLC
LANDMARK INFRASTRUCTURE REITCO I LLC
LANDMARK INFRASTRUCTURE REITCO II LLC
LANDMARK INFRASTRUCTURE REITCO III LLC

LANDMARK PR ACQUISITION COMPANY LLC

LD FLEXGRID DALLAS LLC

LD SIXTH STREET LLC
LD TALL WALL I LLC

LD TALL WALL II LLC
VERUS MANAGEMENT TWO, LLC, each as a Grantor and a Guarantor

 

 

By:

Name:George Doyle

Title: Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:

SUNTRUST BANK

 

By: ____________________________________________
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Notice Addresses

To any Borrower:

Landmark Infrastructure Operating Company LLC

or any Guarantor:

400 N. Continental Blvd., Suite 500

 

El Segundo, CA  90245

 

Attention: George Doyle, Chief Financial Officer and Treasurer

 

Telecopy Number: 310-361-5791

 

 

With a copy to (for

 

informational purposes only):

Latham & Watkins, LLP

 

355 South Grand Avenue

 

Los Angeles, California 90071

 

Attn:  Glen B. Collyer, Esq.

 

Fax No.:  213-891-8763

 

 

To the Administrative Agent:

SunTrust Bank Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Agency Services Manager

 

Telecopy Number: (404) 221-2001

 

 

With a copy to (for

 

informational purposes only):

SunTrust Bank

 

c/o SunTrust Robinson Humphrey, Inc.

 

3333 Peachtree Road, NE

 

A-Atlanta-2020

 

Atlanta, Georgia 30326

 

Attention: Cynthia Burton

 

Telecopy Number: (404) 439-7409

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

Pledged Securities

Owner

Issuer

Class of
Capital Stock

No. of Shares

Certificated or Uncertificated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

Filings and Other Actions
Required to Perfect Security Interests

Uniform Commercial Code Filings (UCC-1)

Grantor

Jurisdiction

 

 

 

 

 

Fixture Filings

Owner

Address

Fixture Filing (Yes/No)

 

 

 

 

 

 

 

Bailee Agreements

Bailee

Owner

Location

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

Legal Name, Organizational Status, Chief Executive Office

Legal Name

Jurisdiction of Organization

Tax ID#

Organizational #

Location of Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

Prior Names and Prior Chief Executive Offices

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

Intellectual Property

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7

Deposit Accounts

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8

Commercial Tort Claims

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

Form of Assumption Agreement

THIS ASSUMPTION AGREEMENT, dated as of [_____] (this “Assumption Agreement”), is
made by [NAME OF NEW SUBSIDIARY], a [state of incorporation] [corporation] (the
“Additional Grantor”), in favor of SUNTRUST BANK, as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Guaranty and Security Agreement referred to below).  All capitalized
terms not defined herein shall have the meanings assigned to them in the
Guaranty and Security Agreement.

WHEREAS, LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, a Delaware limited liability
company (“Landmark Asset OpCo II”), LANDMARK INFRASTRUCTURE OPERATING COMPANY
LLC, a Delaware limited liability company (“Landmark Operating Company”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”, and
together with Landmark Asset OpCo II and Landmark Operating Company,
collectively, the “Borrowers”), the lenders from time to time parties thereto,
the issuing bank party thereto, the swingline lender party thereto and the
Administrative Agent have entered into that certain Third Amended and Restated
Credit Agreement, dated as of November 15, 2018 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers, LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and certain of the
Borrowers’ Subsidiaries have entered into the Second Amended and Restated
Guaranty and Security Agreement, dated as of November 15, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), in favor of the Administrative Agent for the benefit
of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement;

NOW, THEREFORE, it is agreed:

SECTION 1.  Guaranty and Security Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 10.14 of
the Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all Collateral now owned
or at any time hereafter acquired by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder.  The
information set forth in Schedule A hereto is hereby added to the information
set forth in Schedules 1 through 9 to the Guaranty and Security Agreement.  The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article V of the Guaranty and
Security Agreement is true and correct on and as of the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

 

 

--------------------------------------------------------------------------------

 

SECTION 2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[NAME OF ADDITIONAL GRANTOR]

By:
Name:
Title:

 

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:

SUNTRUST BANK

By: ______________________________________
Name:
Title:




 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

Supplement to Schedules of
Guaranty and Security Agreement

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX II

Form of Intellectual Property Security Agreement

THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [_____]
(this “Security Agreement”), is made by [NAME OF GRANTOR], a [state of
incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty and Security Agreement referred to
below).

WHEREAS, LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, a Delaware limited liability
company (“Landmark Asset OpCo II”), LANDMARK INFRASTRUCTURE OPERATING COMPANY
LLC, a Delaware limited liability company (“Landmark Operating Company”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”, and
together with Landmark Asset OpCo II and Landmark Operating Company,
collectively, the “Borrowers”), the lenders from time to time parties thereto,
the issuing bank party thereto, the swingline lender party thereto and the
Administrative Agent have entered into that certain Third Amended and Restated
Credit Agreement, dated as of November 15, 2018 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers, LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and certain of the
Borrowers’ Subsidiaries have entered into the Second Amended and Restated
Guaranty and Security Agreement, dated as of November 15, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), in favor of the Administrative Agent for the benefit
of the Secured Parties;

WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;  

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

SECTION 1.Defined Terms.  Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

SECTION 2.Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral.  The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):

[(i)all of its Copyrights providing for the grant by or to the Grantor of any
right under any Copyright, including, without limitation, those referred to on
Schedule I hereto;

(ii)all renewals, reversions and extensions of the foregoing; and

 

 

--------------------------------------------------------------------------------

 

(iii)all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

[(i)all of its Patents providing for the grant by or to the Grantor of any right
under any Patent, including, without limitation, those referred to on Schedule I
hereto;

(ii)all reissues, reexaminations, continuations, continuations-in-part,
divisions, renewals and extensions of the foregoing; and

(iii)all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

[(i)all of its Trademarks providing for the grant by or to the Grantor of any
right under any Trademark, including, without limitation, those referred to on
Schedule I hereto;

(ii)all renewals and extensions of the foregoing;

(iii)all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(iv)all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

SECTION 3.Guaranty and Security Agreement.  The security interest granted
pursuant to this Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

SECTION 4.Grantor Remains Liable.  The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] subject to a security interest hereunder.

SECTION 5.Counterparts.  This Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

SECTION 6.Governing Law.  This Security Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

 

 

--------------------------------------------------------------------------------

 




 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

[NAME OF GRANTOR]

By:
Name:
Title:

 

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:

SUNTRUST BANK

By: ______________________________________
Name:
Title:




 

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF GRANTOR

State of ______________________)

 

)

ss.

County of ____________________)

 

 

On this ___ day of ____________, 20__ before me personally appeared
____________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
____________________, who being by me duly sworn did depose and say that he is
an authorized officer of said company, that the said instrument was signed on
behalf of said company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said company.


Notary Public




 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

[Copyrights][Patents][Trademarks]

I.REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]

[Include registration number and date]

II.[COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS

[Include application number and date]

III.IP LICENSES RELATED TO THE FOREGOING

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX III

Form of Supplement

THIS SUPPLEMENT TO GUARANTY AND SECURITY AGREEMENT, dated as of [_____] (this
“Supplement”), is made by [NAME OF GRANTOR], a [state of incorporation]
[corporation] (the “Grantor”), in favor of SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below).  All
capitalized terms not defined herein shall have the meanings assigned to them in
the Guaranty and Security Agreement.

WHEREAS, LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, a Delaware limited liability
company (“Landmark Asset OpCo II”), LANDMARK INFRASTRUCTURE OPERATING COMPANY
LLC, a Delaware limited liability company (“Landmark Operating Company”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”, and
together with Landmark Asset OpCo II and Landmark Operating Company,
collectively, the “Borrowers”), the lenders from time to time parties thereto,
the issuing bank party thereto, the swingline lender party thereto and the
Administrative Agent have entered into that certain Third Amended and Restated
Credit Agreement, dated as of November 15, 2018 (as amended, restated,
supplemented, replaced, increased, refinanced or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers, LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and certain of the
Borrowers’ Subsidiaries have entered into the Second Amended and Restated
Guaranty Agreement, dated as of July 31, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”), in favor of the Administrative Agent for the benefit of the Secured
Parties; and

WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Grantor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Grantor wishes to
fulfill said condition precedent;

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

SECTION 1.Additional Pledge.  As security for the payment and performance of the
Secured Obligations, the Grantor hereby:

(a)pledges, hypothecates, assigns, charges, mortgages, delivers, sets over,
conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Grantor’s right, title and
interest in and to:

(i)the shares of Capital Stock and Stock Equivalents more particularly described
in Schedule I hereto and the certificates, if any, evidencing such shares (the
“Additional Pledged Securities”) and all cash, instruments and other property
from time to time received, receivable or otherwise distributed in exchange for
any and all of such Additional Pledged Securities; and

 

 

--------------------------------------------------------------------------------

 

(ii)all other Collateral (as defined in the Guaranty and Security Agreement)
relating to the Additional Pledged Securities (together with the items described
in clause (i) above, the “Additional Pledged Collateral”); and

(b)delivers to the Administrative Agent, for the benefit of the Secured Parties,
all of the Grantor’s right, title and interest in and to the certificates and
instruments, if any, evidencing the Additional Pledged Collateral, accompanied
by instruments of transfer or assignment, duly executed in blank.

SECTION 2.Representations and Warranties.  The Grantor hereby (a) represents and
warrants that it is the legal and beneficial owner of the Additional Pledged
Collateral, free and clear of any lien, security interest, option or other
charge or encumbrance except for the security interest created by the Guaranty
and Security Agreement as supplemented by this Supplement and Permitted Liens;
and (b) restates each representation and warranty set forth in Article V of the
Guaranty and Security Agreement, as supplemented by this Supplement, as of the
date hereof with respect to the Additional Pledged Collateral.

SECTION 3.Additional Pledged Collateral.  By execution and delivery of this
Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Guaranty and Security Agreement and shall secure
the Secured Obligations as if such Additional Pledged Collateral were Collateral
on the Closing Date, and shall be subject to all of the terms and conditions
governing Collateral under the Guaranty and Security Agreement.  From and after
the date hereof, Schedule 2 to the Guaranty and Security Agreement is hereby
amended to add the Additional Pledged Collateral.

SECTION 4.Binding Effect.  This Supplement shall become effective when it shall
have been executed by the Grantor and thereafter shall be binding upon the
Grantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties.  Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all of the terms and
conditions of the Guaranty and Security Agreement.  The Grantor shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

SECTION 5.Governing Law.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

SECTION 6.Execution in Counterparts.  This Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.




 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

[NAME OF GRANTOR]

By:
Name:
Title:

 

Acknowledged and Agreed to as of the date hereof:

ADMINISTRATIVE AGENT:

SUNTRUST BANK

By: ______________________________________
Name:
Title:




 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Additional Pledged Securities

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX IV

Form of Acknowledgment and Consent

The undersigned hereby acknowledges receipt of a copy of the Second Amended and
Restated Guaranty and Security Agreement, dated as of November 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), made by LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, a Delaware
limited liability company (“Landmark Asset OpCo II”), LANDMARK INFRASTRUCTURE
OPERATING COMPANY LLC, a Delaware limited liability company (“Landmark Operating
Company”), LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark
REIT”), LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and
the other Grantors party thereto for the benefit of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”).  The
undersigned agrees for the benefit of the Administrative Agent and the Secured
Parties defined therein as follows:

1.The undersigned will be bound by the terms of the Agreement relating to the
Pledged Securities issued by the undersigned and will comply with such terms
insofar as such terms are applicable to the undersigned.

2.The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 6.9(a) of the Agreement
with respect to the Pledged Securities issued by the undersigned.

3.The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

[NAME OF ISSUER]

By:
Name:
Title:

Address for Notices:
[_____]
[_____]
Attention: [_____]
Telecopy Number: [_____]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF AMENDMENT AGREEMENT

[See Attached]

 

 

C-1



 

--------------------------------------------------------------------------------

 

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT, dated as of [                       ] (this “Agreement”),
among LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, a Delaware limited liability
company (“Landmark Asset II OpCo”), LANDMARK INFRASTRUCTURE INC., a Delaware
corporation (“Landmark REIT”), LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, a
Delaware limited liability company (the “Administrative Borrower”, and together
with Landmark Asset II OpCo and Landmark REIT, collectively, the “Borrowers”),
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the “MLP”),
the Restricted Subsidiaries party hereto (together with the MLP, the
“Guarantors”) and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank and as swingline lender.

W I T N E S S E T H:

WHEREAS, the Borrowers, the MLP, the Lenders and the Administrative Agent
entered into that certain Third Amended and Restated Credit Agreement dated as
of November 15, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), which amended and restated the Existing Credit
Agreement (as defined in the Credit Agreement);

WHEREAS, a Loan Party has acquired [the Capital Stock of [Landmark Dividend
Growth Fund-[X], LLC, a Delaware limited liability (“Fund [X]”),] [the
Subsidiaries of [Landmark Dividend Growth Fund-[X], LLC, a Delaware limited
liability (“Fund [X]”), identified on Schedule __] [Real Estate from [one or
more Subsidiaries of] [Landmark Dividend Growth Fund-[X], LLC, a Delaware
limited liability (“Fund [X]”),] (such acquisition, the “Fund [X] Acquisition”)
and pursuant to Section 5.12(c)(i) of the Credit Agreement, the Borrowers and
the Loan Parties are required to enter into this Agreement;

WHEREAS, in connection with the Fund [X] Acquisition, the Administrative
Borrower has requested that the Administrative Agent on behalf of the Lenders
assume the loans (the “Fund [X] Loans”) made by the lenders under the [describe
assigned credit facility] (the “Fund [X] Credit Agreement”), and, on the terms
and conditions set forth in this Agreement, the Administrative Agent, on behalf
of the Lenders, has entered into that certain Fund [X] Assignment dated as of
the date hereof (the “Fund [X] Assignment”);

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1.Definitions.  Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in the Credit Agreement shall
have such meanings when used in this Agreement.

SECTION 2.Amendment and Restatement of Credit Agreement.

As of the Effective Date (as defined below), the Fund [X] Credit Agreement is
amended and restated by the Credit Agreement as was the Fund A Credit Agreement,
mutatis mutandis, and all outstanding Fund [X] Loans are now Loans under the
Credit Agreement, and the parties agree that the Revolving Commitment under the
Credit Agreement are not increased as a result of this amendment and
restatement.



--------------------------------------------------------------------------------

 

SECTION 3.Conditions Precedent to the Effectiveness of this Amendment.

This Agreement shall become effective as of the date first written above upon
(the “Effective Date”), and the obligations of the Lenders under the Credit
Agreement shall be subject to, the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 3 hereof.

(a)Executed Counterparts.  The Administrative Agent shall have received this
Agreement, duly executed by (A) the Loan Parties and (B) the Administrative
Agent.

(b)Officers’ Certificate.  Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer,
confirming compliance with the conditions precedent set forth in this Section 3
(to the extent satisfaction thereof is not subject to the discretion of a
Secured Party) and Section 5.12(c) of the Credit Agreement.

(c)Deliverables.  The Borrowers shall have delivered, or caused to be delivered,
(i) the Fund [X] Assignment, in form and substance substantially similar to the
Fund A Assignment attached as Annex A hereto and otherwise reasonably acceptable
to the Administrative Agent and (ii) those real property documents and other
deliverables required pursuant to Section 5.12(c) of the Credit Agreement, or as
may be requested by the Administrative Agent in accordance therewith, each in
form and substance reasonably satisfactory to the Administrative Agent.

(d)Representations and Warranties.  On the Effective Date, the representations
and warranties made by the Borrowers and the MLP, as they relate to the Loan
Parties at such time, or the Loan Parties in Sections 4 and 12 hereof shall be
true and correct in all material respects.

(e)No Default.  No Default has occurred and is continuing or would result from
the Fund [X] Acquisition, including compliance with the covenants set forth in
Section 6.1 of the Credit Agreement.

(f)Fees.  The Administrative Agent shall have received all fees and expenses
(including the reasonable fees, disbursements and other charges of Sidley Austin
LLP, counsel for the Administrative Agent) which are required to be paid
pursuant to the Credit Agreement.

SECTION 4.Representations and Warranties.

On and as of the Effective Date, after giving effect to this Agreement, the
Borrowers, the MLP and each Guarantor hereby represent and warrant to the
Administrative Agent and each Lender as follows:

(a)this Agreement has been duly authorized, executed and delivered by the
Borrowers, the MLP and each Guarantor and constitutes the legal, valid and
binding obligations of Borrower, the MLP and each Guarantor enforceable against
the Borrowers, the MLP and each Guarantor in accordance with its terms and the
terms of the Credit Agreement and constitutes the legal, valid and binding
obligation of the Borrowers, the MLP and each Guarantor enforceable against the
Borrowers and each Guarantor in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity; and

(b)neither the modification of the Credit Agreement effected pursuant to this
Agreement nor the execution, delivery, performance or effectiveness of this
Agreement:

-2-



--------------------------------------------------------------------------------

 

(i)impairs the validity, effectiveness or priority of the Liens granted pursuant
to any Loan Document, and such Liens continue unimpaired with the same priority
to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

(ii)requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens other than the actions required by Section
3 of this Agreement or Section 5.12(c) of the Credit Agreement.

SECTION 5.No Other Amendments; References to the Credit Agreement.

Other than as specifically provided herein, this Agreement shall not operate as
a waiver or amendment of any right, power or privilege of the Lenders under the
Credit Agreement or any other Loan Document or of any other term or condition of
the Credit Agreement or any other Loan Document nor shall the entering into of
this Agreement preclude the Lenders from refusing to enter into any further
waivers or amendments with respect to the Credit Agreement.  

SECTION 6.Headings.

The various headings of this Agreement used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this
Agreement.  

SECTION 7.Execution in Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed counterpart to this Agreement by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart hereof.

SECTION 8.Cross-References.

References in this Agreement to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Agreement.

SECTION 9.Cooperation; Other Documents.

At all times following the execution of this Agreement, the parties hereto shall
execute and deliver to the Administrative Agent, or shall cause to be executed
and delivered to the Administrative Agent, and shall do or cause to be done all
such other acts and things as the Lenders and the Administrative Agent may
reasonably deem to be necessary or desirable to assure the Agents of the benefit
of this Agreement (including the Credit Agreement), the other Loan Documents and
each other document relating to this Agreement.

SECTION 10.Governing Law.

THIS AMENDMENT AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO

-3-



--------------------------------------------------------------------------------

 

THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.

SECTION 11.Loan Party Acknowledgments.

(a)Each Loan Party (i) hereby ratifies and affirms its obligations under the
Loan Documents (including guarantees and security documents) executed by the
undersigned, (ii) hereby acknowledges and renews its continued liability under
all such Loan Documents to which it is party and agrees such Loan Documents
remain in full force and effect and (iii) agrees that the Collateral Documents
secure all Obligations of the Borrowers and the Guarantors under the Credit
Agreement.

(b)Each Guarantor hereby reaffirms, as of the Effective Date, (i) the covenants
and agreements applicable to it contained in each Loan Document to which it is a
party, including, in each case, such covenants and agreements applicable to it
under the Loan Documents as in effect immediately after giving effect to this
Agreement and the transactions contemplated hereby and thereby, and (ii) its
guarantee of payment and its grant of Liens on the Collateral to secure the
Obligations under the Guaranty and Security Agreement.

(c)Each Loan Party hereby certifies that, as of the date hereof (both before and
after giving effect to the occurrence of the Effective Date), the
representations and warranties made by it contained in the Loan Documents to
which it is a party are true and correct in all material respects with the same
effect as if made on the date hereof, except to the extent any such
representation or warranty refers or pertains solely to a date prior to the date
hereof (in which case such representation and warranty was true and correct in
all material respects as of such earlier date).

(d)Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.

(e)Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agent of this document shall not be construed in any manner to
establish any course of dealing on the Administrative Agent’s or any Lender’s
part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

SECTION 12.Loan Document.  

For the avoidance of doubt, this Amendment Agreement is a Loan Document as
defined in the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

LANDMARK INFRASTRUCTURE PARTNERS LP


By:Landmark Infrastructure Partners GP LLC

 

 

By:

Name:

Title:

 

 

 

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

LANDMARK INFRASTRUCTURE ASSET OPCO II, LLC

LANDMARK INFRASTRUCTURE INC.

LD ACQUISITION COMPANY LLC

LD ACQUISITION COMPANY 2 LLC

LD ACQUISITION COMPANY 5 LLC

LD ACQUISITION COMPANY 6 LLC
LD ACQUISITION COMPANY 7 LLC

LD ACQUISITION COMPANY 11 LLC

LD ACQUISITION COMPANY 12 LLC
MCCRARY HOLDINGS I, LLC

MD7 CAPITAL THREE, LLC

MD7 FUNDING ONE, LLC
LANDMARK INFRASTRUCTURE OPCO-R LLC

LANDMARK INFRASTRUCTURE ASSET OPCO LLC

LANDMARK INFRASTRUCTURE REIT LLC
LANDMARK INFRASTRUCTURE REITCO I LLC
LANDMARK INFRASTRUCTURE REITCO II LLC
LANDMARK INFRASTRUCTURE REITCO III LLC

LANDMARK PR ACQUISITION COMPANY LLC
LD TALL WALL I LLC

LD TALL WALL II LLC

LD SIXTH STREET LLC

LD FLEXGRID DALLAS LLC
VERUS MANAGEMENT TWO, LLC


 

By:

Name:

Title:




Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Administrative Agent


Name:
Title:

By:
Name:
Title:

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

 

ANNEX A

FUND A ASSIGNMENT

[See Attached.]

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF omnibus mortgage amendment

[See Attached]

 

D-1



 

--------------------------------------------------------------------------------

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


Sidley Austin LLP
1000 Louisiana St.
Suite 6000
Houston, TX 77002
Attn:  [__________]


[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

MODIFICATION OF [_____________________]13

This MODIFICATION OF [___________________]14 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Modification
Agreement”) is made as of [______________], [____] by and between
[________________]15, with an address at
[_______________________________________]16 (“Lien Grantor”), and SUNTRUST BANK,
with an address at 3333 Peachtree Street, NE A-Atlanta-2020, Atlanta, Georgia
30326, as Administrative Agent for the Secured Parties (each as defined in the
Amended and Restated Credit Agreement (as defined below)), in such capacity, and
together with its permitted successors and assigns, the “Administrative Agent”).

WITNESSETH:

WHEREAS, Lien Grantor and certain other Persons party thereto as borrowers (the
“Original Borrowers”), the lenders from time to time party thereto (the
“Original Lenders”), and the Administrative Agent (as defined in the Original
Lien Document (as defined below)) (the “Original Agent”), entered into the
Credit Agreement (as defined in the Original Lien Document) (as amended prior to
the date hereof, the “Original Credit Agreement”), pursuant to which the
Original Lenders made certain loans and other extensions of credit to the
borrowers under the Original Credit Agreement;

WHEREAS, in order to secure the obligations under the Original Credit Agreement
and other obligations, Lien Grantor executed and delivered to the Original
Agent, that certain [_________________________________]17 as more particularly
described on Schedule 1 (the “Original Lien Document”, as modified by this
Modification Agreement, being the “Modified Lien Document”),

 

13 

Proper name of underlying security instrument to be incorporated via document
merge.

14 

Proper name of underlying security instrument to be incorporated via document
merge.

15 

Proper name of mortgagor/grantor to the underlying security instrument to be
incorporated via document merge.

16 

Proper address of mortgagor/grantor to the underlying security instrument to be
incorporated via document merge.

17 

Proper name of underlying security instrument to be incorporated via document
merge.

 

--------------------------------------------------------------------------------

 

establishing liens over the property covered therein (the “Secured Property”,
[including the land more particularly described on Exhibit “A” attached
hereto]18;

WHEREAS, pursuant to that certain Master Assignment of Notes, Security
Instruments and Liens, dated as of [______], [___] (the “Assignment”), entered
into by and among the Original Agent (as administrative agent under the Original
Credit Agreement) and the Original Lenders in favor of Administrative Agent (as
administrative agent under the Amended and Restated Credit Agreement (as defined
below)) on its own behalf and on behalf of the Secured Parties (and also
executed by the Original Borrowers and the Administrative Borrower (as defined
below)), the Original Agent and Original Lenders have assigned certain rights,
titles and interests to the Administrative Agent and the New Lenders (as defined
below), and the Administrative Agent and the New Lenders have assumed certain
obligations of the Original Agent and the Original Lenders, under the Original
Credit Agreement, the Original Lien Document and the other loan documents
related thereto, which Assignment has been further evidenced by an assignment of
the Original Lien Document, dated as of [_______], [___] (the “Recorded
Assignment”), executed by the Original Agent in favor of the Administrative
Agent and recorded in the same real property records as this Modification
Agreement;

WHEREAS, in connection with the Assignment, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company (the “Administrative
Borrower”), Landmark Infrastructure Partners LP, a Delaware limited partnership
(the “MLP”), the Administrative Agent and the New Lenders have agreed to amend
and restate the Original Credit Agreement pursuant to that certain Third Amended
and Restated Credit Agreement, dated as of  November 15, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”), by and among Administrative Borrower,
Landmark Infrastructure Asset OpCo II LLC, a Delaware limited liability company
(“Landmark Asset II OpCo”), Landmark Infrastructure Inc., a Delaware corporation
(together with Administrative Borrower and Landmark Asset II OpCo, collectively,
the “New Borrowers”), as borrowers, MLP, the Administrative Agent, and the
lenders under the Amended and Restated Credit Agreement (the “New Lenders”);

WHEREAS, in connection with the Amended and Restated Credit Agreement, Lien
Grantor and certain other guarantors party thereto have entered into a Second
Amended and Restated Guaranty and Security Agreement, dated as of November 15,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Guaranty”), guaranteeing all of the New Borrowers’
Obligations under the Amended and Restated Credit Agreement;

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Lien Grantor
is required to enter into this Modification Agreement; and

NOW, THEREFORE, in consideration of the foregoing and legal sufficiency of which
is hereby acknowledged, Lien Grantor and the Administrative Agent (on behalf of
the Secured Parties) hereby agree and give notice as follows:

1.All of the foregoing recitals are acknowledged by Lien Grantor as being true
and correct and shall be deemed incorporated by reference herein.  Lien Grantor
hereby acknowledges and agrees that the Modified Lien Document secures all of
Lien Grantor’s obligations under the Guaranty and the Modified Lien Document.

 

18 

Legal description to be incorporated via document merge in jurisdictions
requiring the legal description for proper indexing of the Modification
Agreement.

2

 

--------------------------------------------------------------------------------

 

2.From and after the date hereof, all references in the Modified Lien Document
to the “Credit Agreement” shall mean the Amended and Restated Credit
Agreement.  From and after the date hereof, all references in the Modified Lien
Document to the “Notes” shall mean the Amended and Restated Credit Agreement and
any promissory notes issued pursuant to the terms thereof.

3.[To the extent the Original Lien Document contains a statement of the maximum
principal amount secured thereby, such maximum principal amount is hereby
modified to be $700,000,000.]19

4.The Original Lien Document is hereby amended to delete any specifically listed
events or circumstances listed as “Events of Default”, and any phrase such as
“Default” or “Event of Default” shall refer to the Events of Default as defined
in the Amended and Restated Credit Agreement.  To the extent the Original Lien
Document contains a definition of “Event of Default”, such definition is hereby
deleted in its entirety and is replaced with the definition that an “Event of
Default” shall have the meaning ascribed to such term in the Amended and
Restated Credit Agreement.

5.To the extent the Original Lien Document is required by applicable law to
contain an express statement of the maturity of the loan secured by the Original
Lien Document is hereby amended to refer to “November 15, 2023”, and to the
extent the Original Lien Document is not required by applicable law to set forth
an express statement of the maturity of the loan secured by the Original Lien
Document is hereby deleted.

6.The following shall be deleted in their entirety from the Original Lien
Document and such terms and provisions shall be governed by the Amended and
Restated Credit Agreement:

(a)All representations and warranties of Lien Grantor set forth in the Original
Lien Document, other than representations and warranties required pursuant to
applicable law in order to establish or maintain the Secured Property as
commercial property rather than residential property or any other classification
of property as to which special enforcement procedures or rights as to
deficiency judgments or other enforcement rights would apply, or required by
applicable law or custom to establish or maintain the existence or priority of
the liens, assignments and security interests created under the Original Lien
Document.

(b)All affirmative covenants of Lien Grantor, other than those related to the
establishment or maintenance of the existence or priority of the liens,
assignments and security interests created under the Original Lien Document, or
the enforcement of remedies by the Administrative Agent, any trustee thereof,
any receiver or similar trustee after an Event of Default under the Amended and
Restated Credit Agreement.

(c)All terms and provisions with respect to release and indemnification or
expense reimbursement obligations of the applicable Lien Grantor, other than
indemnification and expense reimbursement obligations in favor of any trustee,
receiver or similar position under the Original Lien Document.

(d)All terms and provisions with respect to the time and place for payments of
amounts due under the Notes or the Amended and Restated Credit Agreement, or as
to the application of payments and/or proceeds from the enforcement of remedies
under the Original Lien

 

19 

Will not be included in mortgages in Alabama, Florida, Georgia, Kansas,
Maryland, Minnesota, New York, Oklahoma, Tennessee and Washington, D.C.

3

 

--------------------------------------------------------------------------------

 

Document, except to the extent such rules for the application of payments and/or
proceeds are required by applicable law.

(e)All terms and provisions with respect to the subrogation of proceeds (other
than such terms and provisions as may be necessary for the liens and assignments
of the Modified Lien Document to retain the priority of the liens and
assignments under the Original Lien Document) of the Loans (as defined in the
Amended and Restated Credit Agreement) advanced by the Lenders for the repayment
of any outstanding Indebtedness.

(f)All terms and provisions with respect to the creation, perfection and
enforcement of security interests in personal property collateral; provided that
any terms and provisions with respect to any assignment of rents or the
enforcement thereof shall not be deleted and shall remain in full force and
effect.

(g)Any rights of the Administrative Agent to notify account debtors or obligors,
other than lessees under the Leases with respect to any assignment of rents
after and during the continuance of an Event of Default under the Amended and
Restated Credit Agreement.

7.[The Original Lien Document is hereby amended as follows:

The sentence “This grant is made WITH POWER OF SALE AND RIGHT OF ENTRY.”  is
hereby added at the end of the granting clause.]20

8.Notwithstanding any provision in the Original Lien Document to the contrary,
(i) in no event shall any Building or Manufactured (Mobile) Home (as such terms
are defined in applicable Flood Insurance Regulations) be included in the
Secured Property, including in any definition of “Property” or “Collateral” or
“Additional Collateral” contained in the Original Lien Document and (ii) in the
event the Original Lien Document encumbers any Building or Manufactured (Mobile)
Home, the lien of such Original Lien Document on such Building(s) and/or
Manufactured (Mobile) Home(s) is hereby released.  As used herein, “Flood
Insurance Regulations” shall mean (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood Insurance
Reform Act of 2004, in each case as now or hereafter in effect and including any
regulations promulgated thereunder.

9.The Modified Lien Document cannot be further altered, amended, modified,
terminated, waived, released or discharged except in a writing signed by the
parties hereto or their respective successors or assigns.  To the fullest extent
permitted by applicable law, any future amendment or modification of the Loan
Documents (as defined in the Amended and Restated Credit Agreement) may or may
not be recorded; all holders of any interest or claim that affects all or any
portion of the Secured Property (or any estate or interest therein, which
interest or claim is recorded after the date the Modified Lien Document was
originally recorded or that is otherwise or is intended to be junior and
subordinate to the lien of the Modified Lien Document (collectively, “Junior
Lien Claimants”), are hereby placed on notice of the possibility that the Loan
Documents or the Obligations that the Modified Lien Document secures may be
amended but any such amendment may or may not be placed of record; any such
amendment shall be fully effective whether or not recorded, without thereby
impairing or reducing the priority of the lien of the Modified Lien Document or
constituting a novation; Junior Lien Claimants should not assume they will be
notified of any amendment of the Loan Documents or of any of Lien Grantor’s
obligations that occur before or after the

 

20 

Include in California modifications.

4

 

--------------------------------------------------------------------------------

 

recording of their lien; and by accepting their interest in the Secured
Property, Junior Lien Claimants shall be deemed to acknowledge and consent to
the foregoing.

10.As modified herein, the terms of the Modified Lien Document shall continue in
full force and effect.  It is understood by and is the intention of the parties
hereto that any legal or equitable priorities of any Secured Party over any
party which were in existence before the date of execution of this Modification
Agreement shall remain in effect after the execution of this Modification
Agreement.  Neither this Modification Agreement nor the transactions pursuant to
the Amended and Restated Credit Agreement shall be deemed to constitute a
novation or to extinguish any of the Obligations secured by the Modified Lien
Document.

11.Lien Grantor hereby represents and warrants to Administrative Agent and each
Secured Party as follows:

(a)the execution, delivery and performance by such Lien Grantor of this
Modification Agreement:  (i) have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action; (ii) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the liens, collateral assignments and security
interests created under Modified Lien Document; and (iii) will not violate any
Requirement of Law (as defined in the Amended and Restated Credit Agreement)
applicable to such Lien Grantor or any judgment, order or ruling of any
Governmental Authority.

(b)This Modification Agreement constitutes valid and binding obligations of such
Lien Grantor, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

12.Lien Grantor hereby confirms and acknowledges that it has no existing
offsets, defenses, claims, counterclaims, setoffs, or other basis for reduction
of the amounts secured hereby under the Amended and Restated Credit Agreement.

13.APPLICABLE LAW.  THIS MODIFICATION AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW) AND THE LAW OF THE UNITED
STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF NEW YORK, EXCEPT FOR THOSE
PROVISIONS IN THIS MODIFICATION AGREEMENT PERTAINING TO THE CREATION, PERFECTION
OR VALIDITY OF OR EXECUTION OF LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED
IN THE STATE WHERE THE SECURED PROPERTY IS LOCATED, WHICH PROVISIONS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
SECURED PROPERTY IS LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

13.This Modification Agreement may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.

5

 

--------------------------------------------------------------------------------

 

[Remainder of page intentionally left blank]




6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the day and year first above written:

LIEN GRANTOR:

[_______________________________]

By:

Name:  

Title:  

STATE OF _____________)

)SS

COUNTY OF ___________)

The foregoing instrument was acknowledged before me this ___ day of
____________, [____], by _________________, as _______________ of [___________],
a [_______________], on behalf of the [_______________].

_________________________________

Notary Public for _________________

My Commission Expires _________________21

[NOTARIAL SEAL]

[Signatures continuing on following page]




 

21 

Insert correct notary acknowledgment for the applicable state of recording, if
the state requires that its form be used in order to record or be a valid
acknowledgement.

7

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

SUNTRUST BANK

By:

Name:  

Title:  

STATE OF _____________)

)SS

COUNTY OF ___________)

The foregoing instrument was acknowledged before me this ___ day of
____________, [____], by ____________________, as [_______________] of
[___________], a [_______________], on behalf of the [_______________].

_________________________________

Notary Public for _________________

My Commission Expires _________________22

[NOTARIAL SEAL]

 

 

22 

Insert correct notary acknowledgment for the applicable state of recording, if
the state requires that its form be used in order to record or be a valid
acknowledgement.

8

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

 

9

 

--------------------------------------------------------------------------------

Sidley Draft 10/17/2018

SCHEDULE 1

 

 

 

 

 

--------------------------------------------------------------------------------

Sidley Draft 10/17/2018

EXHIBIT E

FORM OF omnibus CLOSING DATE EXISTING mortgage amendment

[See Attached]

 

 

E-1



 

--------------------------------------------------------------------------------

 



236522435

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:




Sidley Austin LLP
1000 Louisiana St.
Suite 6000
Houston, TX 77002
Attn:  [__________]


[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

MODIFICATION OF [_____________________]23

This MODIFICATION OF [___________________]24 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Modification
Agreement”) is made as of [______________], [____] by and between
[________________]25, with an address at
[_______________________________________]26 (“Lien Grantor”), and SUNTRUST BANK,
with an address at 3333 Peachtree Street, NE A-Atlanta-2020, Atlanta, Georgia
30326, as Administrative Agent for the Secured Parties (each as defined in the
Amended and Restated Credit Agreement (as defined below)), in such capacity, and
together with its permitted successors and assigns, the “Administrative Agent”).

WITNESSETH:

WHEREAS, Lien Grantor and certain other Persons party thereto as borrowers (the
“Original Borrowers”), the lenders from time to time party thereto (the
“Original Lenders”), and the Administrative Agent (as defined in the Original
Lien Document (as defined below)) (the “Original Agent”), entered into the
Credit Agreement (as defined in the Original Lien Document) (as amended prior to
the date hereof, the “Original Credit Agreement”), pursuant to which the
Original Lenders made certain loans and other extensions of credit to the
borrowers under the Original Credit Agreement;

WHEREAS, in order to secure the obligations under the Original Credit Agreement
and other obligations, Lien Grantor executed and delivered to the Original
Agent, that certain [_________________________________]27 as more particularly
described on Schedule 1 (the “Original Lien Document” and, as modified by the
Prior Modification Agreement (as defined below), being the “Prior Lien Document”
and, the Prior Lien Document, as modified by this Modification Agreement, being

 

23 

Proper name of underlying security instrument to be incorporated via document
merge.

24 

Proper name of underlying security instrument to be incorporated via document
merge.

25 

Proper name of mortgagor/grantor to the underlying security instrument to be
incorporated via document merge.

26 

Proper address of mortgagor/grantor to the underlying security instrument to be
incorporated via document merge.

27 

Proper name of underlying security instrument to be incorporated via document
merge.

 

--------------------------------------------------------------------------------

 

the “Modified Lien Document”), establishing liens over the property covered
therein (the “Secured Property”, [including the land more particularly described
on Exhibit “A” attached hereto]28;

WHEREAS, pursuant to that certain Master Assignment of Notes, Security
Instruments and Liens, dated as of [______], [___] (the “Assignment”), entered
into by and among the Original Agent (as administrative agent under the Original
Credit Agreement) and the Original Lenders in favor of Administrative Agent (as
administrative agent under the Amended and Restated Credit Agreement (as defined
below)) on its own behalf and on behalf of the Secured Parties (and also
executed by the Original Borrowers and the Administrative Borrower (as defined
below)), the Original Agent and Original Lenders assigned certain rights, titles
and interests to the Administrative Agent and the New Lenders (as defined
below), and the Administrative Agent and the New Lenders assumed certain
obligations of the Original Agent and the Original Lenders, under the Original
Credit Agreement, the Original Lien Document and the other loan documents
related thereto, which Assignment has been further evidenced by an assignment of
the Original Lien Document, dated as of [_______], [___] (the “Recorded
Assignment”), executed by the Original Agent in favor of the Administrative
Agent and recorded in the same real property records as this Modification
Agreement;

WHEREAS, in connection with the Assignment, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company (the “Administrative
Borrower”), Landmark Infrastructure Partners LP, a Delaware limited partnership
(the “MLP”), the Administrative Agent and the New Lenders amended and restated
the Original Credit Agreement pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of July 31, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Prior
Amended and Restated Credit Agreement”), by and among Administrative Borrower,
Landmark Infrastructure Asset OpCo II LLC, a Delaware limited liability company
(“Landmark Asset II OpCo”), Landmark Infrastructure Inc., a Delaware corporation
(together with Administrative Borrower and Landmark Asset II OpCo, collectively,
the “New Borrowers”), as borrowers, MLP, the Administrative Agent, and the
lenders under the Prior Amended and Restated Credit Agreement;

WHEREAS, in connection with the Prior Amended and Restated Credit Agreement,
Lien Grantor and certain other guarantors party thereto entered into an Amended
and Restated Guaranty and Security Agreement, dated as of July 31, 2017,
guaranteeing all of the New Borrowers’ Obligations under the Prior Amended and
Restated Credit Agreement;

WHEREAS, pursuant to the Prior Amended and Restated Credit Agreement, the Lien
Grantor entered into the Modification of [_____________]29[, as more
particularly described on Schedule 1] (the “Prior Modification Agreement”);

WHEREAS, the New Borrowers, MLP, the Administrative Agent and the New Lenders
have agreed to amend and restate the Prior Amended and Restated Credit Agreement
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of November 15, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), by and among the New Borrowers, as borrowers, MLP, the
Administrative Agent, and the lenders under the Amended and Restated Credit
Agreement (the “New Lenders”);

 

28 

Legal description to be incorporated via document merge in jurisdictions
requiring the legal description for proper indexing of the Modification
Agreement.

29 

Proper name of previously filed Modification Agreement to be incorporated via
document merge.

2

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the Amended and Restated Credit Agreement, Lien
Grantor and certain other guarantors party thereto entered into a Second Amended
and Restated Guaranty and Security Agreement, dated as of November 15, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”), guaranteeing all of the New Borrowers’ Obligations under
the Amended and Restated Credit Agreement; and

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Lien Grantor
is required to enter into this Modification Agreement;

NOW, THEREFORE, in consideration of the foregoing and legal sufficiency of which
is hereby acknowledged, Lien Grantor and the Administrative Agent (on behalf of
the Secured Parties) hereby agree and give notice as follows:

1.All of the foregoing recitals are acknowledged by Lien Grantor as being true
and correct and shall be deemed incorporated by reference herein.  Lien Grantor
hereby acknowledges and agrees that the Modified Lien Document secures all of
Lien Grantor’s obligations under the Guaranty and the Modified Lien Document.

2.From and after the date hereof, all references in the Modified Lien Document
to the “Credit Agreement” or the Prior Amended and Restated Credit Agreement
(including references thereto as a result of amendment or modification by the
Prior Modification Agreement) shall mean the Amended and Restated Credit
Agreement.  From and after the date hereof, all references in the Modified Lien
Document to the “Notes” shall mean the Amended and Restated Credit Agreement and
any promissory notes issued pursuant to the terms thereof.

3.[To the extent the Prior Lien Document contains a statement of the maximum
principal amount secured thereby, such maximum principal amount is hereby
modified to be $700,000,000.]30

4.To the extent the Prior Lien Document is required by applicable law to contain
an express statement of the maturity of the loan secured by the Prior Lien
Document, the Prior Lien Document is hereby amended to refer to “November 15,
2023”.

5.To the extent not previously deleted from the Prior Lien Document, the
following shall be deleted in their entirety from the Prior Lien Document and
such terms and provisions shall be governed by the Amended and Restated Credit
Agreement:

(a)All representations and warranties of Lien Grantor set forth in the Prior
Lien Document, other than representations and warranties required pursuant to
applicable law in order to establish or maintain the Secured Property as
commercial property rather than residential property or any other classification
of property as to which special enforcement procedures or rights as to
deficiency judgments or other enforcement rights would apply, or required by
applicable law or custom to establish or maintain the existence or priority of
the liens, assignments and security interests created under the Prior Lien
Document.

(b)All affirmative covenants of Lien Grantor, other than those related to the
establishment or maintenance of the existence or priority of the liens,
assignments and security interests created under the Prior Lien Document, or the
enforcement of remedies by the

 

30 

Will not be included in mortgages in Alabama, Florida, Georgia, Kansas,
Maryland, Minnesota, New York, Oklahoma, Tennessee and Washington, D.C.

3

--------------------------------------------------------------------------------

 

Administrative Agent, any trustee thereof, any receiver or similar trustee after
an Event of Default under the Amended and Restated Credit Agreement.

(c)All terms and provisions with respect to release and indemnification or
expense reimbursement obligations of the applicable Lien Grantor, other than
indemnification and expense reimbursement obligations in favor of any trustee,
receiver or similar position under the Prior Lien Document.

(d)All terms and provisions with respect to the time and place for payments of
amounts due under the Notes or the Amended and Restated Credit Agreement, or as
to the application of payments and/or proceeds from the enforcement of remedies
under the Prior Lien Document, except to the extent such rules for the
application of payments and/or proceeds are required by applicable law.

(e)All terms and provisions with respect to the subrogation of proceeds (other
than such terms and provisions as may be necessary for the liens and assignments
of the Modified Lien Document to retain the priority of the liens and
assignments under the Prior Lien Document) of the Loans (as defined in the
Amended and Restated Credit Agreement) advanced by the Lenders for the repayment
of any outstanding Indebtedness.

(f)All terms and provisions with respect to the creation, perfection and
enforcement of security interests in personal property collateral; provided that
any terms and provisions with respect to any assignment of rents or the
enforcement thereof shall not be deleted and shall remain in full force and
effect.

(g)Any rights of the Administrative Agent to notify account debtors or obligors,
other than lessees under the Leases with respect to any assignment of rents
after and during the continuance of an Event of Default under the Amended and
Restated Credit Agreement.

6.Notwithstanding any provision in the Prior Lien Document to the contrary,
(i) in no event shall any Building or Manufactured (Mobile) Home (as such terms
are defined in applicable Flood Insurance Regulations) be included in the
Secured Property, including in any definition of “Property” or “Collateral” or
“Additional Collateral” contained in the Prior Lien Document and (ii) in the
event the Prior Lien Document encumbers any Building or Manufactured (Mobile)
Home, the lien of such Prior Lien Document on such Building(s) and/or
Manufactured (Mobile) Home(s) is hereby released.  As used herein, “Flood
Insurance Regulations” shall mean (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood Insurance
Reform Act of 2004, in each case as now or hereafter in effect and including any
regulations promulgated thereunder.

7.The Modified Lien Document cannot be further altered, amended, modified,
terminated, waived, released or discharged except in a writing signed by the
parties hereto or their respective successors or assigns.  To the fullest extent
permitted by applicable law, any future amendment or modification of the Loan
Documents (as defined in the Amended and Restated Credit Agreement) may or may
not be recorded; all holders of any interest or claim that affects all or any
portion of the Secured Property (or any estate or interest therein, which
interest or claim is recorded after the date the Modified Lien Document was
originally recorded or that is otherwise or is intended to be junior and
subordinate to the lien of the Modified Lien Document (collectively, “Junior
Lien Claimants”), are hereby placed on notice of the possibility that the Loan
Documents or the Obligations that the Modified Lien Document secures may be
amended but any such amendment may or may not be placed of record; any such
amendment shall be fully effective whether or not recorded, without thereby
impairing or reducing the priority of the lien of the Modified Lien

4

--------------------------------------------------------------------------------

 

Document or constituting a novation; Junior Lien Claimants should not assume
they will be notified of any amendment of the Loan Documents or of any of Lien
Grantor’s obligations that occur before or after the recording of their lien;
and by accepting their interest in the Secured Property, Junior Lien Claimants
shall be deemed to acknowledge and consent to the foregoing.

8.As modified herein, the terms of the Modified Lien Document shall continue in
full force and effect.  It is understood by and is the intention of the parties
hereto that any legal or equitable priorities of any Secured Party over any
party which were in existence before the date of execution of this Modification
Agreement shall remain in effect after the execution of this Modification
Agreement.  Neither this Modification Agreement nor the transactions pursuant to
the Amended and Restated Credit Agreement shall be deemed to constitute a
novation or to extinguish any of the Obligations secured by the Modified Lien
Document.

9.Lien Grantor hereby represents and warrants to Administrative Agent and each
Secured Party as follows:

(a)the execution, delivery and performance by such Lien Grantor of this
Modification Agreement:  (i) have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action; (ii) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the liens, collateral assignments and security
interests created under Modified Lien Document; and (iii) will not violate any
Requirement of Law (as defined in the Amended and Restated Credit Agreement)
applicable to such Lien Grantor or any judgment, order or ruling of any
Governmental Authority.

(b)This Modification Agreement constitutes valid and binding obligations of such
Lien Grantor, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

10.Lien Grantor hereby confirms and acknowledges that it has no existing
offsets, defenses, claims, counterclaims, setoffs, or other basis for reduction
of the amounts secured hereby under the Amended and Restated Credit Agreement.

11.APPLICABLE LAW.  THIS MODIFICATION AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW) AND THE LAW OF THE UNITED
STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF NEW YORK, EXCEPT FOR THOSE
PROVISIONS IN THIS MODIFICATION AGREEMENT PERTAINING TO THE CREATION, PERFECTION
OR VALIDITY OF OR EXECUTION OF LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED
IN THE STATE WHERE THE SECURED PROPERTY IS LOCATED, WHICH PROVISIONS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
SECURED PROPERTY IS LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.




5

--------------------------------------------------------------------------------

 

12.This Modification Agreement may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.

[Remainder of page intentionally left blank]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the day and year first above written:

LIEN GRANTOR:

[_______________________________]

By:

Name:  

Title:  

STATE OF _____________)

)SS

COUNTY OF ___________)

The foregoing instrument was acknowledged before me this ___ day of
____________, [____], by _________________, as _______________ of [___________],
a [_______________], on behalf of the [_______________].

_________________________________

Notary Public for _________________

My Commission Expires _________________31

[NOTARIAL SEAL]

[Signatures continuing on following page]




 

31 

Insert correct notary acknowledgment for the applicable state of recording, if
the state requires that its form be used in order to record or be a valid
acknowledgement.

7

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

SUNTRUST BANK

By:

Name:  

Title:  

STATE OF _____________)

)SS

COUNTY OF ___________)

The foregoing instrument was acknowledged before me this ___ day of
____________, [____], by ____________________, as [_______________] of
[___________], a [_______________], on behalf of the [_______________].

_________________________________

Notary Public for _________________

My Commission Expires _________________32

[NOTARIAL SEAL]

 

 

32 

Insert correct notary acknowledgment for the applicable state of recording, if
the state requires that its form be used in order to record or be a valid
acknowledgement.

8

--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

 

9

--------------------------------------------------------------------------------

Sidley Draft 10/18/2018

SCHEDULE 1

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.3

form of NOTICE OF REVOLVING BORROWING

[Date]33

 

SunTrust Bank,

   as Administrative Agent

   for the Lenders referred to below

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE ASSET
OPCO II LLC, a Delaware limited liability company (“Landmark Asset II OpCo”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”), LANDMARK
INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability company (the
“Administrative Borrower”, and together with Landmark Asset II OpCo and Landmark
REIT, collectively, the “Borrowers”), as borrowers, LANDMARK INFRASTRUCTURE
PARTNERS LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as issuing bank and as
swingline lender.  Terms defined in the Credit Agreement are used herein with
the same meanings.  This notice constitutes a Notice of Revolving Borrowing, and
the Administrative Borrower hereby requests a Revolving Borrowing under the
Credit Agreement, and in that connection the Administrative Borrower specifies
the following information with respect to the Revolving Borrowing requested
hereby:

 

(A)

Aggregate principal amount of Revolving Borrowing34: ___________________

 

(B)

Date of Revolving Borrowing (which is a Business Day): __________________

 

(C)

Type of Revolving Loan: __________________

 

(D)

Agreed Currency35: __________________

 

33 

To be delivered (x) prior to 1:00 p.m. on the requested date of each Base Rate
Borrowing and (y) prior to 1:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing denominated in Dollars and (z) prior
to 1:00 p.m., Local Time, four (4) Business Days prior to the requested date of
each Eurodollar Borrowing denominated in a Foreign Currency.

34 

  Not less than $5,000,000 and an integral multiple of $500,000 for a Eurodollar
Borrowing or not less than $1,000,000 and an integral multiple of $100,000 for a
Base Rate Borrowing.

35 

To be completed if a Eurodollar Borrowing. May be (a) Dollars, (b) euro, (c)
Pounds Sterling, (d) Canadian Dollars and (e) Australian Dollars.

Exhibit 2.3-1



 

--------------------------------------------------------------------------------

 

 

(E)

Duration of initial Interest Period36: __________________

[Signature Page Follows]

 

 

36 

Interest Period applies if Borrowing is Eurodollar Borrowing, and is subject to
the provisions of the definition of Interest Period.

Exhibit 2.3-2



 

--------------------------------------------------------------------------------

 

The Administrative Borrower hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement
are satisfied.

Very truly yours,

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

By: ______________________________

Name:

Title:

 

 

Exhibit 2.3-3



 

--------------------------------------------------------------------------------

 

EXHIBIT 2.5


Form of NOTICE OF SWINGLINE BORROWING

 

[Date]37

 

SunTrust Bank,

   as Administrative Agent

   for the Lenders referred to below

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE ASSET
OPCO II LLC, a Delaware limited liability company (“Landmark Asset II OpCo”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”), LANDMARK
INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability company (the
“Administrative Borrower”, and together with Landmark Asset II OpCo and Landmark
REIT, collectively, the “Borrowers”), as borrowers, LANDMARK INFRASTRUCTURE
PARTNERS LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as issuing bank and as
swingline lender.  Terms defined in the Credit Agreement are used herein with
the same meanings.  This notice constitutes a Notice of Swingline Borrowing, and
the Administrative Borrower hereby requests a Swingline Borrowing under the
Credit Agreement, and in that connection the Administrative Borrower specifies
the following information with respect to the Swingline Borrowing requested
hereby:

 

(A)

Principal amount of Swingline Loan38: ____________________

 

(B)

Date of Swingline Loan (which is a Business Day): ____________________

 

(C)

Location and number of the applicable Borrower’s account to which proceeds of
Swingline Loan should be credited39: ____________________

[Signature Page Follows]

 

37 

To be delivered prior to 10:00 a.m. on the requested date of each Swingline
Borrowing.

38 

Not less than $100,000 and an integral multiple of $50,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower.

39 

To be made immediately available not later than 1:00 p.m. on the date of the
requested Swingline Borrowing.

Exhibit 2.5-1



 

--------------------------------------------------------------------------------

 

The Administrative Borrower hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement
are satisfied.

 

Very truly yours,

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

By: ______________________________

Name:

Title:

 

 

 

Exhibit 2.5-2



 

--------------------------------------------------------------------------------

 

EXHIBIT 2.7

FORM OF notice of Conversion/CONTINUATION

 

[Date]40

 

SunTrust Bank,

   as Administrative Agent

   for the Lenders referred to below

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE ASSET
OPCO II LLC, a Delaware limited liability company (“Landmark Asset II OpCo”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”), LANDMARK
INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability company (the
“Administrative Borrower”, and together with Landmark Asset II OpCo and Landmark
REIT, collectively, the “Borrowers”), as borrowers, LANDMARK INFRASTRUCTURE
PARTNERS LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as issuing bank and as
swingline lender.  Terms defined in the Credit Agreement are used herein with
the same meanings.  This notice constitutes a Notice of Conversion/Continuation
and the Administrative Borrower hereby requests the conversion or continuation
of a Revolving Borrowing under the Credit Agreement, and in that connection the
Administrative Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:

 

(A)

Revolving Borrowing to which this request applies:

 

(B)

Principal amount of Revolving Borrowing to be converted/continued41:
______________________

 

(C)

Effective date of election (which is a Business Day): ______________________

 

(D)

Resulting Borrowing: [Eurodollar Borrowing] [Base Rate Borrowing]

 

(E)

Agreed Currency42: ______________________

 

40 

To be delivered (x) prior to 1:00 p.m. one (1) Business Day prior to the
requested date of a conversion into a Base Rate Borrowing and (y) prior to 1:00
p.m. three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing.

41 

Not less than $5,000,000 and an integral multiple of $500,000 for a Eurodollar
Borrowing or not less than $1,000,000 and an integral multiple of $100,000 for a
Base Rate Borrowing.

42 

Select one of (a) Dollars, (b) euro, (c) Pounds Sterling, (d) Canadian Dollars
and (e) Australian Dollars.

Exhibit 2.7-1



 

--------------------------------------------------------------------------------

 

 

(F)

Interest Period43: ______________________

[Signature Page Follows]

 

 

43 

Interest Period applies if Borrowing is Eurodollar Borrowing, and is subject to
the provisions of the definition of Interest Period.

Exhibit 2.7-2



 

--------------------------------------------------------------------------------

 

Very truly yours,

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

 

By: ______________________________

Name:

Title:

 

Exhibit 2.7-3



 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.20A

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Landmark Infrastructure
Asset Opco II LLC, a Delaware limited liability company, Landmark Infrastructure
Inc., a Delaware corporation, Landmark Infrastructure Operating Company LLC, a
Delaware limited liability company, Landmark Infrastructure Partners LP, a
Delaware limited partnership, the several banks and other financial institutions
and lenders from time to time party thereto, and SunTrust Bank, in its capacity
as administrative agent for the Lenders, as an issuing bank, and as swingline
lender.  

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN (if
an individual) or IRS Form W-8BEN-E (if not an individual).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 

Exhibit 2.20-1

 



 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20B

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Landmark Infrastructure
Asset Opco II LLC, a Delaware limited liability company, Landmark Infrastructure
Inc., a Delaware corporation, Landmark Infrastructure Operating Company LLC, a
Delaware limited liability company, Landmark Infrastructure Partners LP, a
Delaware limited partnership, the several banks and other financial institutions
and lenders from time to time party thereto, and SunTrust Bank, in its capacity
as administrative agent for the Lenders, as an issuing bank, and as swingline
lender.  

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (if an individual) or IRS Form
W-8BEN-E (if not an individual).  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 

Exhibit 2.20-2



 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20C

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Landmark Infrastructure
Asset Opco II, LLC, a Delware limited liability company, Landmark Infrastructure
Inc., a Delaware corporation, Landmark Infrastructure Operating Company LLC, a
Delaware limited liability company, Landmark Infrastructure Partners LP, a
Delaware limited partnership, the several banks and other financial institutions
and lenders from time to time party thereto, and SunTrust Bank, in its capacity
as administrative agent for the Lenders, as an issuing bank, and as swingline
lender.  

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (if an
individual) or IRS Form W-8BEN-E (if not an individual) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN (if an individual) or IRS Form W-8BEN-E
(if not an individual) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

 

Exhibit 2.20-3



 

--------------------------------------------------------------------------------

 

EXHIBIT 2.20D

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Landmark Infrastructure
Asset Opco II, LLC, a Delware limited liability company, Landmark Infrastructure
Inc., a Delaware corporation, Landmark Infrastructure Operating Company LLC, a
Delaware limited liability company, Landmark Infrastructure Partners LP, a
Delaware limited partnership, the several banks and other financial institutions
and lenders from time to time party thereto, and SunTrust Bank, in its capacity
as administrative agent for the Lenders, as an issuing bank, and as swingline
lender.  

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN (if an individual) or IRS Form W-8BEN-E (if not an
individual) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (if an
individual) or IRS Form W-8BEN-E (if not an individual) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Administrative Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Administrative
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[Signature Page Follows]

Exhibit 2.7-2



 

--------------------------------------------------------------------------------

 


[NAME OF LENDER]

By:  ___________________________
Name:  
Title:  

Date: ________ __, 20[  ]

Exhibit 2.20-5



 

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(b)(v)

FORM OF OFFICER’S CERTIFICATE

 

November 15, 2018

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among LANDMARK INFRASTRUCTURE
ASSET OPCO II LLC, a Delaware limited liability company (“Landmark Asset OpCo
II”), LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”),
LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability
company (“Landmark Operating Company”, and together with Landmark Asset OpCo II,
and Landmark REIT collectively, the “Borrowers”, and individually,
a  “Borrower”), LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited
partnership (the “MLP”), the several banks and other financial institutions and
lenders from time to time party thereto (the “Lenders”), and SUNTRUST BANK, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank, and as swingline lender. Terms defined in the Credit
Agreement are used herein with the same meanings.  This certificate is being
delivered pursuant to Section 3.1(b)(v), Section 3.1(b)(vi) and 3.1(b)(xii) of
the Credit Agreement.

I, George Doyle, Chief Financial Officer of Landmark Infrastructure Partners GP
LLC, a Delaware limited liability company, the general partner of the MLP, DO
HEREBY CERTIFY on behalf of the Borrowers, in my official capacity and not in my
individual capacity, that after giving effect to the funding of any initial
Revolving Borrowing, as of the date hereof:

(a)no Default or Event of Default exists;

(b)all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by “Material Adverse
Effect” or other materiality, which representations and warranties shall be true
and correct in all respects);

(c)since December 31, 2017, which is the date of the most recent audited
financial statements described in Section 4.4 of the Credit Agreement, there has
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

(d)attached hereto as Annex A is a true, complete and correct copy of each
Material Agreement;

(e)the Loan Parties, on a consolidated basis, are Solvent after giving effect to
the funding of any initial Revolving Borrowing and the consummation of the
transactions contemplated to occur on the Closing Date; and

 

Exhibit 3.1(b)(v)-1



 

--------------------------------------------------------------------------------

 

(f)attached hereto as Annex B are true, complete and correct copies of all
consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any Requirement of Law, or by
any Material Agreement of any Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders are in full force and effect
and all applicable waiting periods have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof is ongoing.

[Signature Page Follows]

 

Exhibit 3.1(b)(v)-2



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

____________________________________

Name: George Doyle

Title: Chief Financial Officer

 

 

 

 

Exhibit 3.1(b)(v)-3



 

--------------------------------------------------------------------------------

 

ANNEX A

 

Material Agreements

 

See attached.

 

 

 

Exhibit 3.1(b)(v)-4



 

--------------------------------------------------------------------------------

 

ANNEX B

 

Consents, Approvals, Authorizations, Registrations, Filings and Orders

 

See attached.

 

 

Exhibit 3.1(b)(v)-5



 

--------------------------------------------------------------------------------

 

EXHIBIT 5.1(c)

 

FORM OF COMPLIANCE CERTIFICATE

 

[Date]44

 

To:

SunTrust Bank, as Administrative Agent

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

Attention: _____________

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE ASSET
OPCO II LLC, a Delaware limited liability company (“Landmark Asset II OpCo”),
LANDMARK INFRASTRUCTURE INC., a Delaware corporation (“Landmark REIT”), LANDMARK
INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability company (the
“Administrative Borrower”, and together with Landmark Asset II OpCo and Landmark
REIT, collectively, the “Borrowers”), as borrowers, LANDMARK INFRASTRUCTURE
PARTNERS LP, a Delaware limited partnership (the “MLP”), the several banks and
other financial institutions and lenders from time to time party thereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as issuing bank and as
swingline lender.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.  

 

I, __________________, being the duly elected and qualified, and acting in my
capacity as _______________ of Landmark Infrastructure Partners GP LLC, a
Delaware limited liability company, the general partner of the MLP, DO HEREBY
CERTIFY on behalf of the MLP, in my official capacity and not in my individual
capacity, to the Administrative Agent and each Lender as follows:

 

1.Based upon a review of the activities of the Borrowers, the MLP and the
Restricted Subsidiaries and the financial statements attached hereto during the
period covered thereby, as of the date hereof, there exists [a][no] Default or
Event of Default. [If a Default or Event of Default does exist, specify the
details thereof and the action which the Borrowers has taken or proposes to take
with respect thereto.]

 

2.The calculations set forth in Annex 1 hereto are computations demonstrating
compliance with the financial covenants set forth in Article VI of the Credit
Agreement calculated from the financial statements attached hereto.

 

 

44 

To be delivered concurrently with the delivery of the financial statements
referred to in subsections (a) and (b) of Section 5.1 of the Credit Agreement or
as a Pro Forma Compliance Certificate, as applicable.

Exhibit 5.1(c)-1

 

 

--------------------------------------------------------------------------------

 

3.There has [not] been a change in the identity of the Restricted Subsidiaries
as of the end of [specify applicable Fiscal Year or Fiscal Quarter, as the case
may be]. [If a change has taken place, specify the details thereof.]

 

4.There has [not] been a change in GAAP or the application thereof since the
date of the mostly recently delivered audited financial statements of the MLP
and its Subsidiaries.   [If a change in GAAP or the application thereof has
occurred, specify the effect of such change on the financial statements
accompanying this certificate.]

 

 

 

___________________________

Name:

Title:  

 

 

 

 

 




Exhibit 5.1(c)-2



 

--------------------------------------------------------------------------------

 

Annex I to Compliance Certificate

 

 

A.

Section 6.1           Leverage Ratio

 

(I)

Consolidated Total Debt as of end of the Fiscal Quarter

$__________

 

(II)

Annualized Adjusted Consolidated EBITDA for the most recent Fiscal Quarter

$__________

 

(III)

Line A.(I) divided by Line A.(II)

____ to 1.0

 

(IV)

Maximum permitted Leverage Ratio at the end of each Fiscal Quarter as set forth
in Section 6.1 of the Credit Agreement

8.0 to 1.0

 

(V)

In compliance?

Yes/No

 

B.

Section 6.2Interest Coverage Ratio

 

(I)

Consolidated EBITDA for the Fiscal Quarter

$_________

 

(II)

Consolidated Cash Interest Expense for the Fiscal Quarter

$_________

 

(III)

Line B.(I) divided by Line B.(II)

____ to 1.0

 

(IV)

Minimum permitted Interest Coverage Ratio at the end of each Fiscal Quarter as
set forth in Section 6.2 of the Credit Agreement

2.0 to 1.0

 

(V)

In compliance?

Yes/No

 

 

 

Exhibit 5.1(c)-3



 